Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $100,000,000

CREDIT AGREEMENT

Dated as of June 23, 2015

among

COEUR MINING, INC.,

as Borrower,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO,

and

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

BARCLAYS BANK PLC,

as Sole Lead Arranger and Sole Bookrunner,

and

BARCLAYS BANK PLC,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE I. DEFINITIONS      1      

Section 1.01

   Defined Terms      1      

Section 1.02

   Terms Generally      38      

Section 1.03

   Timing of Representations      39    ARTICLE II. THE CREDITS      39      

Section 2.01

   Commitments      39      

Section 2.02

   Loans and Borrowings      39      

Section 2.03

   Requests for Borrowings      40      

Section 2.04

   Funding of Borrowings      40      

Section 2.05

   Interest Elections      41      

Section 2.06

   Termination of Commitments      42      

Section 2.07

   Evidence of Debt      42      

Section 2.08

   Repayment of Loans      43      

Section 2.09

   Prepayment of Loans      43      

Section 2.10

   Fees      46      

Section 2.11

   Interest      46      

Section 2.12

   Alternate Rate of Interest      47      

Section 2.13

   Increased Costs      47      

Section 2.14

   Break Funding Payments      48      

Section 2.15

   Taxes      49      

Section 2.16

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      52      

Section 2.17

   Mitigation Obligations; Replacement of Lenders      53      

Section 2.18

   [Reserved]      55      

Section 2.19

   Illegality      55      

Section 2.20

   Extension of Term Loans      55    ARTICLE III. REPRESENTATIONS AND
WARRANTIES      56      

Section 3.01

   Organization; Powers; Qualification      56      

Section 3.02

   Ownership      56      

Section 3.03

   Organizational Structure      56      

Section 3.04

   Enforceability; Authorization      57      

Section 3.05

   Compliance of Agreement, Loan Documents and Borrowings with Laws, etc.     
57      

Section 3.06

   Compliance with Law, Governmental Approvals      57      

Section 3.07

   Tax Returns and Payments      58      

Section 3.08

   Expropriation      58      

Section 3.09

   Intellectual Property Matters      58      

Section 3.10

   Environmental Matters      59      

Section 3.11

   Insurance      60      

Section 3.12

   Employee Benefit Matters      60      

Section 3.13

   Federal Reserve Regulations      61   

 

i



--------------------------------------------------------------------------------

Section 3.14

Government Regulation   61   

Section 3.15

Employee Relations   61   

Section 3.16

Financial Statements   61   

Section 3.17

No Material Adverse Change   62   

Section 3.18

Solvency   62   

Section 3.19

Titles to Properties   62   

Section 3.20

Mining Rights   62   

Section 3.21

Perfection and Priority of Liens   62   

Section 3.22

Litigation   63   

Section 3.23

Absence of Defaults   63   

Section 3.24

Senior Indebtedness Status   63   

Section 3.25

Disclosure   63   

Section 3.26

Use of Proceeds   64    ARTICLE IV. CONDITIONS TO FUNDING   64   

Section 4.01

Signing Date   64   

Section 4.02

Closing Date   65    ARTICLE V. AFFIRMATIVE COVENANTS   69   

Section 5.01

Financial Statements   69   

Section 5.02

Certificates; Other Reports   70   

Section 5.03

Notice of Litigation and Other Matters   71   

Section 5.04

Preservation of Corporate Existence and Related Matters   72   

Section 5.05

Maintenance of Property, Contracts and Licenses   72   

Section 5.06

Insurance   73   

Section 5.07

Accounting Methods and Financial Records   73   

Section 5.08

Payment of Taxes and Other Obligations   73   

Section 5.09

Compliance with Laws and Approvals   73   

Section 5.10

Environmental Laws   73   

Section 5.11

Compliance with ERISA   74   

Section 5.12

Compliance with Agreements   74   

Section 5.13

Visits and Inspections   74   

Section 5.14

Additional Subsidiaries and Real Property   75   

Section 5.15

Use of Proceeds   77   

Section 5.16

Further Assurances   77   

Section 5.17

Maintenance of Credit Rating   77   

Section 5.18

Certain Post-Closing Obligations   77   

Section 5.19

Lenders Call   78    ARTICLE VI. NEGATIVE COVENANTS   78   

Section 6.01

Indebtedness   78   

Section 6.02

Liens   81   

Section 6.03

Fundamental Changes   84   

Section 6.04

Asset Sale   85   

Section 6.05

Transaction with Affiliates   85   

Section 6.06

Restricted Payments   87   

 

ii



--------------------------------------------------------------------------------

Section 6.07

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries   88
  

Section 6.08

Limitation on Sale and Leaseback Transactions   90   

Section 6.09

Designation of Subsidiaries   90   

Section 6.10

No Further Negative Pledges; Restrictive Agreements   91   

Section 6.11

Payments and Modifications of Certain Indebtedness   92   

Section 6.12

Accounting Changes; Organizational Documents   93   

Section 6.13

Nature of Business   93   

Section 6.14

Hedging Agreements   93   

Section 6.15

Limitations of CFC Debt   93    ARTICLE VII. EVENTS OF DEFAULT   93   

Section 7.01

Events of Default   93    ARTICLE VIII. THE AGENTS   96   

Section 8.01

Appointment and Authority   96   

Section 8.02

Rights as a Lender   96   

Section 8.03

Exculpatory Provisions   97   

Section 8.04

Reliance by Agents   97   

Section 8.05

Delegation of Duties   98   

Section 8.06

Resignation of the Agents   98   

Section 8.07

Non-Reliance on the Agents and Other Lenders   99   

Section 8.08

No Other Duties, Etc.   99   

Section 8.09

Administrative Agent May File Proofs of Claim   99   

Section 8.10

Collateral and Guarantee Matters   99   

Section 8.11

Indemnification   100   

Section 8.12

Appointment of Supplemental Collateral Agents   100   

Section 8.13

Withholding   101   

Section 8.14

Enforcement   101   

Section 8.15

Secured Cash Management Agreements and Secured Hedge Agreements   102    ARTICLE
IX. MISCELLANEOUS   102   

Section 9.01

Notices   102   

Section 9.02

Survival of Agreement   103   

Section 9.03

Binding Effect   103   

Section 9.04

Successors and Assigns   104   

Section 9.05

Expenses; Indemnity   107   

Section 9.06

Right of Set-off   108   

Section 9.07

Applicable Law   108   

Section 9.08

Waivers; Amendment   109   

Section 9.09

Interest Rate Limitation   110   

Section 9.10

Entire Agreement   111   

Section 9.11

Waiver of Jury Trial   111   

Section 9.12

Severability   111   

Section 9.13

Counterparts   111   

Section 9.14

Headings   111   

 

iii



--------------------------------------------------------------------------------

Section 9.15

Jurisdiction; Consent to Service of Process   112   

Section 9.16

Confidentiality   112   

Section 9.17

Communications   113   

Section 9.18

Release of Liens and Guarantees   115   

Section 9.19

U.S.A. PATRIOT Act and Similar Legislation   115   

Section 9.20

No Fiduciary Duty   115   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Prepayment Notice

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Guaranty and Collateral Agreement

Exhibit F

Form of Solvency Certificate

Exhibit G

[Reserved]

Exhibit H

Form of Note

Exhibit I

[Reserved]

Exhibit J-1

Form of U.S. Tax Compliance Certificate

Exhibit J-2

Form of U.S. Tax Compliance Certificate

Exhibit J-3

Form of U.S. Tax Compliance Certificate

Exhibit J-4

Form of U.S. Tax Compliance Certificate

Exhibit K

Form of Administrative Questionnaire

Exhibit L

Form of Officer’s Compliance Certificate

 

Schedule 2.01

Commitments

Schedule 3.01

Jurisdiction of Organization and Qualification

Schedule 3.02

Subsidiaries and Capitalization

Schedule 3.03

Organizational Structure

Schedule 3.12

ERISA Plans

Schedule 3.15

Labor and Collective Bargaining Agreements

Schedule 3.19

Real Property

Schedule 3.22

Litigation

Schedule 4.02

Mortgaged Property

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 23, 2015 (as amended, amended and restated,
supplemented or otherwise modified, this “Agreement”), among COEUR MINING, INC.,
a corporation organized under the laws of Delaware (the “Borrower”), the
SUBSIDIARY GUARANTORS party hereto from time to time, the LENDERS party hereto
from time to time, and BARCLAYS BANK PLC (“Barclays”), as administrative agent
(in such capacity, together with any successor administrative agent appointed
pursuant to the provisions of Article VIII, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to the provisions of Article VIII, the
“Collateral Agent”) for the Lenders and other Secured Parties (as defined
herein).

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans on the Closing Date in an aggregate principal amount for all such Loans
of U.S. $100.0 million; and

WHEREAS, the Borrower will use the proceeds of the Loans to (i) on the Closing
Date, repay all indebtedness and cancel all commitments outstanding under the
Existing Credit Agreement, (ii) provide for general corporate purposes of the
Borrower and its Subsidiaries and (iii) pay all fees and expenses in connection
with the foregoing.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the greater of (x) (a) the Eurodollar Rate
for such Interest Period multiplied by (b) the Statutory Reserves and
(y) 1.00% per annum; provided that at no time shall the Adjusted Eurodollar Rate
be deemed to be less than 1.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.05(a).

“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of the
Closing Date, among the Borrower, the Administrative Agent and the Collateral
Agent.

 

1



--------------------------------------------------------------------------------

“Agent Fees” shall have the meaning assigned to such term in Section 2.10(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean for any day with respect to (a) any Eurodollar
Loan, 8.00% per annum and (b) any Base Rate Loan, 7.00% per annum.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arranger” shall mean Barclays in its capacity as sole lead arranger and sole
bookrunner of the Term Loan Facility.

“Asset Sale” shall mean (1) the sale, lease, conveyance or other disposition of
any assets or rights by the Borrower or any Restricted Subsidiary; and (2) the
issuance of Equity Interests by any of the Borrower’s Restricted Subsidiaries or
the sale by the Borrower or any of the Borrower’s Restricted Subsidiaries of
Equity Interests in any of the Borrower’s Subsidiaries. Notwithstanding the
preceding, none of the following items in clauses (1) through (17) will be
deemed to be an Asset Sale: (1) any single transaction or series of related
transactions that involves assets having a Fair Market Value of less than $10.0
million; (2) a transfer of assets between or among the Borrower and the other
Loan Parties, between or among Restricted Subsidiaries that are not Loan Parties
or by any Restricted Subsidiaries that are not Loan Parties to the Borrower or
any other Loan Party; (3) an issuance of Equity Interests by a Restricted
Subsidiary that is a Loan Party to the Borrower or to a Restricted Subsidiary
that is a Loan Party or an issuance of Equity Interests by a Restricted
Subsidiary that is not a Loan Party to the Borrower or another Restricted
Subsidiary; (4) the sale, lease or other transfer of products, services or
accounts receivable in the ordinary course of business (including the sale of
gold and gold bearing material pursuant to the Franco-Nevada Agreement (but not
including other sales of royalty or stream interests)) and any sale or other
disposition of damaged, worn-out or obsolete assets in the ordinary course of
business (including the abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries taken as whole); (5) the licensing
or sublicensing of intellectual property or other general intangibles and
licenses, leases or subleases of other property in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries; (6) any surrender or waiver of contract rights or
the settlement, release, recovery on or surrender of contract, tort or other
claims in the ordinary course of business; (7) the granting of Liens not
prohibited by Section 6.02 hereof; (8) the sale or other disposition of cash or
Cash Equivalents; (9) any Restricted Payment that does not violate Section 6.06
hereof or a Permitted Investment; (10) any exchange of assets for assets
(including a combination of assets (which assets may

 

2



--------------------------------------------------------------------------------

include Equity Interests or any securities convertible into, or exercisable or
exchangeable for, Equity Interests, but which assets may not include any
Indebtedness) and Cash Equivalents) related to a Permitted Business of
comparable or greater market value or usefulness to the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, which in the event of an
exchange of assets with a Fair Market Value in excess of (a) $15.0 million shall
be evidenced by a certificate from a Responsible Officer of the Borrower and
(b) $30.0 million shall be set forth in a resolution approved by at least a
majority of the members of the Board of Directors of the Borrower; provided that
the Borrower shall apply any cash or Cash Equivalents received in any such
exchange of assets as described in Section 2.09(c)) hereof; (11) the settlement
or early termination of any Permitted Bond Hedge Transaction and the settlement
or early termination of any related Permitted Warrant Transaction;
(12) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements; (13) the
issuance by a Restricted Subsidiary of preferred stock that is permitted by
Section 6.01 hereof; (14) any sale of Equity Interests or Indebtedness or other
securities of an Unrestricted Subsidiary; (15) sales of assets received by the
Borrower or any Restricted Subsidiary upon foreclosures on a Lien; (16) the
unwinding of any Hedging Obligations; and (17) any dispositions to the extent
required by, or made pursuant to customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding agreements. Notwithstanding the foregoing exclusions, the following
shall constitute Asset Sales: (a) any sale, lease, conveyance or other
disposition or transfer, directly or indirectly, of (i) any Equity Interests in
any of Coeur Alaska, Coeur Rochester and Wharf and/or (ii) any or all of the
assets or Property comprising the Kensington Mine, the Rochester Mine or the
Wharf Mine (other than transactions described in clause (b) below), other than,
in each case, any Permitted Collateral Mine Asset Sale, and (b) any sale of
royalty or stream interests in respect of the mining properties of the Borrower
and its Restricted Subsidiaries (other than pursuant to the exclusion in clause
(2) above).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as may be approved by the Administrative Agent.

“Attributable Debt” shall mean in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), an amount (which shall not be less than zero) equal to:

(i) an amount, not less than zero, equal to (x) the cumulative amount of Excess
Cash Flow of the Borrower for all Fiscal Years completed after the Signing Date
(commencing with the Fiscal Year ending December 31, 2015) and prior to the
Available Amount Reference Time, minus (y) the portion of such Excess Cash Flow
that has been (or is required) to be applied after the Closing Date and prior to
the Available Amount Reference Time to the prepayment of Term Loans in
accordance with Section 2.09(c)(iv); plus

 

3



--------------------------------------------------------------------------------

(ii) the fair market value, as reasonably determined by the Borrower, of Cash
Equivalents, marketable securities or any other property received by any Loan
Party as a capital contribution or in return for any issuance (without
duplication of clause (iii) immediately below) of its common Qualified Equity
Interests (other than any Equity Interests issued to any Loan Party or any
Restricted Subsidiary) and Not Otherwise Applied during the period from and
including the Business Day immediately following the Signing Date through and
including the Available Amount Reference Time; plus

(iii) the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of any Loan Party issued after the Signing Date (other
than Indebtedness or such Disqualified Equity Interests issued to the Loan
Parties or any other Restricted Subsidiary), which has been converted into or
exchanged for Equity Interests of any Loan Party that does not constitute
Disqualified Equity Interests, together with the fair market value of any Cash
Equivalents and the fair market value (as reasonably determined by the Borrower)
of any property or assets received by any Loan Party upon such exchange or
conversion, in each case, during the period from and including the Business Day
immediately following the Signing Date through and including the Available
Amount Reference Time; plus

(iv) the proceeds received by any Loan Party or any other Restricted Subsidiary
during the period from and including the Business Day immediately following the
Signing Date through and including such time in connection with returns,
profits, distributions and similar amounts, including cash principal repayments
of loans, in each case received in respect of any Permitted Investment made
after the Signing Date (in an amount not to exceed the original amount of such
Investment); plus

(v) an amount equal to the sum of (A) the amount of any Permitted Investments by
the Borrower or any Restricted Subsidiary in any Unrestricted Subsidiary (in an
amount not to exceed the original amount of such Investment less the fair market
value of any transfers, conveyances or other distributions from such
Unrestricted Subsidiary under clause (B) of this clause (v)) that has been
re-designated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or is liquidated, wound up or dissolved into, the
Borrower or any Restricted Subsidiary and (B) without duplication of clause
(A) of this clause (v) the fair market value (as reasonably determined by the
Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed (in an amount not to exceed
the original amount of the Investment in such Unrestricted Subsidiary) to any
Loan Party or any Restricted Subsidiary, in each case, during the period from
and including the Business Day immediately following the Closing Date through
and including the Available Amount Reference Time; minus

(vi) the aggregate amount of Investments made using the Available Amount
pursuant to clause (18) of the definition of “Permitted Investments” during the
period commencing on the Closing Date and ending on or prior to the Available
Amount Reference Time.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

4



--------------------------------------------------------------------------------

“Base Rate” shall mean a fluctuating rate per annum equal to the greatest of
(x) the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent), (y) the Federal Funds Effective Rate plus  1⁄2 of 1.00% and (z) the
Adjusted Eurodollar Rate plus 1.00% per annum; provided that at no time will the
Base Rate be deemed to be less than 2.00% per annum.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean: (i) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (ii) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (iii) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (iv) with respect to any other Person, the
board or committee of such Person serving a similar function.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
9.17(b).

“Borrower Notice” shall have the meaning assigned to such term in
Section 4.02(h)(ii).

“Borrowing” shall mean a group of Loans of a single Type under any Facility and
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
U.S. Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(a) United States dollars, Canadian dollars, Australian dollars, New Zealand
dollars, Mexican pesos, Argentine pesos, Chilean pesos and Bolivian bolivianos
or such other local currencies held by the Borrower and its Subsidiaries, or in
a demand deposit account in the name of the Borrower or any Subsidiary, from
time to time in the ordinary course of business;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition and bankers’ acceptances with
maturities not exceeding six months, in each case, with any Lender or with any
commercial bank the long-term debt of which is rated at the time of acquisition
thereof at least “A” or better from either S&P or Moody’s, or carrying the
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and having
combined capital and surplus in excess of $500.0 million (or its foreign
currency equivalent); provided that Cash Equivalents may include certificates of
deposit and Eurodollar time deposits at a commercial bank that does not meet the
ratings or capital requirements set forth above, in an aggregate amount at any
time outstanding, not to exceed, as of any date of calculation, $1.0 million;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P, or carrying the equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments and, in each case, maturing within one year after the date of
acquisition; and

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent, in its capacity as a party to such Cash Management
Agreement, whether or not such Person subsequently ceases to be an Agent, a
Lender or an Affiliate of an Agent or Lender.

“CFC” shall mean any direct or indirect Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code.

“CFC Debt” shall mean indebtedness owed by a CFC that is secured by the assets
of such CFC.

 

6



--------------------------------------------------------------------------------

A “Change in Control” shall mean an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Equity Interests of the Borrower entitled to vote in the
election of members of the Board of Directors of the Borrower; or

(b) there shall have occurred under any indenture or other agreement or
instrument evidencing any Indebtedness or Equity Interests of the Borrower or
any other Material Subsidiary of the Borrower in excess of the Threshold Amount
any “change in control” or similar defined event (as defined in such indenture
or other agreement or instrument) constituting a default thereunder or
obligating the Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Signing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Signing Date or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Signing Date; provided, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law,” regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Extended Term
Loans.

“Closing Date” shall mean the date on which the conditions set forth in
Section 4.02 are met or waived in accordance with the terms of this Agreement
and the funding of the Loans occur hereunder, and “Closing” shall mean the
making of the initial Loans on the Closing Date hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

“Coeur Alaska” shall mean Coeur Alaska, Inc., a Delaware corporation.

“Coeur Mexicana” shall mean Coeur Mexicana S.A. de C.V., a company organized
under the laws of Mexico.

“Coeur Rochester” shall mean Coeur Rochester, Inc., a Delaware corporation.

 

7



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” (or similar term) as defined in any
Security Document. For the sake of clarity, and notwithstanding anything to the
contrary in this Agreement or any other Loan Document, Collateral shall not
include Excluded Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Commitments” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment and Extended Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. §§ 1
et seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would be set forth opposite the caption “total
current assets” (or any like caption) on the most recent consolidated balance
sheet of the Borrower and its Restricted Subsidiaries in accordance with GAAP.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would be set forth opposite the caption “total current liabilities” (or any like
caption) on the most recent consolidated balance sheet of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, but excluding the current
portion of Consolidated Total Debt.

“Consolidated EBITDA” shall mean, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(i) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(iii) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(iv) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or

 

8



--------------------------------------------------------------------------------

amortization of a prepaid cash charge or expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Net Income; plus

(v) all unusual or non-recurring charges or expenses and all restructuring
charges; minus

(vi) any foreign currency translation gains (including gains related to currency
remeasurements of Indebtedness) of such Person and its Restricted Subsidiaries
for such period, to the extent that such gains were taken into account in
computing such Consolidated Net Income; minus

(vii) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding anything herein to the contrary, (i) for purposes of determining
Consolidated EBITDA attributable to Wharf for any period that includes any of
the Fiscal Quarters ending June 30, 2014, September 30, 2014, December 31, 2014
or March 31, 2015, the Consolidated EBITDA for each such Fiscal Quarter shall be
$8,466,000, $5,807,000, $10,273,000 and $3,263,000, respectively, and
(ii) except for purposes of the determination of the Fixed Charge Coverage Ratio
(with respect to which pro forma adjustments shall be governed by the terms of
such definition), Consolidated EBITDA shall be calculated on a Pro Forma Basis
following the consummation of any Specified Transaction to give pro forma effect
to such Specified Transaction.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (and loss) of any Unrestricted Subsidiary of such Person), determined
in accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

(i) all extraordinary gains and losses and all gains and losses realized in
connection with any Asset Sale or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain or loss, will be excluded;

(ii) the net income (and loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included
only to the extent of the amount of dividends or similar distributions paid in
cash to the specified Person or a Restricted Subsidiary of the Person;

(iii) solely for the purpose of determining Excess Cash Flow and the Available
Amount, the net income (and loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders; provided that Consolidated

 

9



--------------------------------------------------------------------------------

Net Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or another Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;

(iv) the cumulative effect of a change in accounting principles will be
excluded;

(v) non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Statement No. 133 and non-cash mark-to-market adjustments in respect of
the Franco-Nevada Agreement will be excluded;

(vi) any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20—Debt With Conversion and Other Options
will be excluded;

(vii) any impairment charge or asset write-off, including, without limitation,
impairment charges or asset write-offs related to intangible assets, long-lived
assets or investments in debt and equity securities, in each case pursuant to
GAAP, will be excluded; and

(viii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, director or employees will be excluded.

“Consolidated Net Tangible Assets” shall mean, as of any date, the total
consolidated assets of the Borrower and its Restricted Subsidiaries, as shown on
the most recent consolidated balance sheet of the Borrower that is available
internally, minus all current liabilities of the Borrower and its Restricted
Subsidiaries reflected on such consolidated balance sheet and minus total
goodwill and other intangible assets of the Borrower and its Restricted
Subsidiaries reflected on such consolidated balance sheet, all calculated on a
consolidated basis in accordance with GAAP; provided that, for purposes of
calculating “Consolidated Net Tangible Assets” for purposes of testing the
covenants under this Agreement in connection with any transaction, the total
consolidated assets, current liabilities, total goodwill and other intangible
assets of the Borrower and its Restricted Subsidiaries shall be adjusted to
reflect any acquisitions and dispositions of assets that have occurred during
the period from the date of the applicable balance sheet through the applicable
date of determination, including any such transactions occurring on the date of
determination.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all debt for borrowed money (including drawn letters of
credit that have not been reimbursed within three Business Days (except to the
extent reimbursed with debt for borrowed money)), Capital Lease Obligations and
purchase money Indebtedness described in clauses (a), (b), (c) and (d) of the
definition of “Indebtedness” of the Borrower and its Subsidiaries.

“Consolidated Working Capital” shall mean, at any date, (a) Consolidated Current
Assets on such date minus (b) Consolidated Current Liabilities on such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------

“Convertible Indebtedness” shall mean Indebtedness of the Borrower (which may be
guaranteed by the Subsidiary Guarantors) permitted to be incurred under the
terms of this Agreement that is either (a) convertible into common stock of the
Borrower (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) or (b) sold as units
with call options, warrants or rights to purchase (or substantially equivalent
derivative transactions) that are exercisable for common stock of the Borrower
and/or cash (in an amount determined by reference to the price of such common
stock).

“Credit Facilities” shall mean, one or more debt facilities or commercial paper
facilities, indentures or debt security or note issuances, in each case, with
banks, investment banks, insurance companies, mutual funds or other
institutional lenders or investors providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), letters of credit, other borrowings, debt securities
or note issuances, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Debt” of any Person shall mean, as of any date of determination, (without
duplication) all Indebtedness on such date determined in accordance with GAAP.

“Deemed Capitalized Leases” shall mean obligations of any Loan Party or any
Restricted Subsidiary that are classified as “capital lease obligations” under
GAAP due to the application of ASC Topic 840 or any subsequent pronouncement
having similar effect and, except for such regulation or pronouncement, such
obligation would not constitute a Capital Lease Obligation.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any amount required to be paid
by it hereunder within two (2) Business Days of the date when due; (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied); (c) has, for three (3) or more Business Days after request of the
Administrative Agent or the Borrower, failed to confirm to the Administrative
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s and the
Borrower’s receipt of such confirmation); or (d) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
bankruptcy or insolvency laws, or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or

 

11



--------------------------------------------------------------------------------

liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its direct
or indirect parent company or the exercise of control over a Lender or its
direct or indirect parent company by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination from the
Administrative Agent to the Borrower and each Lender.

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as “Designated Non-cash
Consideration” pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale, redemption or payment of, on or
with respect to such Designated Non-cash Consideration.

“Discharge of the Obligations” shall mean, and shall have occurred, when
(i) after the Closing Date, all Obligations shall have been paid in full in cash
(other than (a) those expressly stated to survive termination, (b) contingent
indemnification obligations for which no claim has been made in writing at the
time the Commitments have been terminated and all principal and interest on each
Loan, all Fees and all other Obligations have been paid in full, (c) obligations
and liabilities under Secured Hedge Agreements that have been cash
collateralized or as to which other arrangements satisfactory to the applicable
Hedge Bank shall have been made and (d) obligations under Cash Management
Agreements) and (ii) all Commitments shall have terminated or expired.

“Disqualified Equity Interests” shall mean any Equity Interests that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than solely for Equity Interests that are not
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Equity Interests that are not Disqualified Equity Interests), in
whole or in part, or requires the payment of any scheduled cash dividend or any
other scheduled payment constituting a return of capital, in each case at any
time on or prior to ninety-one (91) days after the Latest Maturity Date, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt or debt securities or (ii) any Equity Interests referred
to in clause (a) above, in each case at any time prior to one-hundred eighty
(180) days after the Latest Maturity Date.

“Domestic Subsidiary” shall mean any Subsidiary that (a) is organized under the
laws of any political subdivision of the United States, (b) is not a FSHCO and
(c) is not owned directly or indirectly by a CFC.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or an Approved Fund (any two or more
related Approved Funds being treated as a single Eligible Assignee for all
purposes hereof), or (ii) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course.

“Employee Benefit Plan” shall mean (a) any “employee benefit plan” within the
meaning of Section 3(3) of ERISA that is maintained for employees of any Loan
Party or, to the extent any Loan Party has, or could have, any direct or
contingent liability, any ERISA Affiliate or (b) any Pension Plan or
Multiemployer Plan that has at any time within the preceding seven (7) years
been maintained, funded or administered for the employees of any Loan Party or
any current ERISA Affiliate or, to the extent any Loan Party has, or could have,
any direct or contingent liability, any former ERISA Affiliate.

“Engagement Letter” shall mean that certain Engagement Letter, dated May 14,
2015, by and between the Borrower and Barclays, as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of, or liability under,
any Environmental Law or relating to any permit issued, or any approval given,
under any such Environmental Law, including, without limitation, any and all
claims or orders by Governmental Authorities or third parties for enforcement,
cleanup, removal, response, or remedial actions, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from the release of
Hazardous Materials or arising from alleged injury or threat of injury to human
health, natural resources or the environment.

“Environmental Laws” shall mean any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to or imposing liability or standards of
conduct with respect to environmental matters, including, but not limited to,
(i) pollution or the preservation or protection of the environment and natural
resources, (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, labeling,
permitting, investigation or remediation of, or exposure to, Hazardous
Materials, (iii) the use, operation, development, mining, or closure of any
surface or underground mines, (iv) acid mine drainage, (v) Reclamation or
(vi) land use.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests (but excluding any Convertible Indebtedness and any other debt
security that is convertible into, or exchangeable for, equity interests).

“Equity Offering” shall mean an offering for cash by the Borrower of its common
stock, or options, warrants or rights with respect to its common stock, other
than (i) public offerings with respect to the Borrower’s common stock, or
options, warrants or rights, registered on Form S-4 or S-8 or (ii) an issuance
to any Subsidiary.

 

13



--------------------------------------------------------------------------------

“Equity Offering Condition” shall have the meaning assigned to such term in
Section 6.01(p).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan to the Borrower bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate in accordance with the
provisions of Article II.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan: (i) the rate per annum determined by the Administrative Agent
to be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, the LIBO Rate shall be equal
to the Interpolated Rate.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean for any Fiscal Year of the Borrower, the excess,
if any, of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such Fiscal Year;

(ii) the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net Income
(excluding any such non-cash charge to the extent that it represents an accrual
or reserve for a potential cash charge in any future Fiscal Year or amortization
of a prepaid cash gain that was paid in a prior Fiscal Year);

(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such Fiscal Year (other than any such decreases arising from acquisitions or
dispositions by the Borrower and its Restricted Subsidiaries completed during
such period or the application of purchase or recapitalization accounting); and

 

14



--------------------------------------------------------------------------------

(iv) the aggregate amount of non-cash losses on the Asset Sales made by the
Borrower and its Restricted Subsidiaries during such Fiscal Year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income; minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income;

(ii) capital expenditures made by the Borrower and its Restricted Subsidiaries
in cash during such Fiscal Year, in each case, except to the extent funded by
the incurrence of long-term Indebtedness or from equity contributions made to,
or the proceeds of Equity Interests issued by, the Borrower;

(iii) the aggregate amount of (A) all regularly scheduled principal payments of
Consolidated Total Debt (including, without limitation, the Loans) and
(B) solely with respect to the Fiscal Year 2015, principal prepayments of the
Indebtedness of Empresa Minera Manquiri, S.A. outstanding on the Signing Date,
in each case, made by the Borrower and its Restricted Subsidiaries in cash
during such Fiscal Year (other than in respect of any revolving credit facility
unless there is an equivalent scheduled permanent reduction in commitments
thereunder), in each case, except to the extent funded by the incurrence of
long-term Indebtedness or from equity contributions made to, or the proceeds of
Equity Interests issued by, the Borrower;

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such Fiscal Year (other than any such increases arising from acquisitions or
dispositions by the Borrower and its Restricted Subsidiaries completed during
such period or the application of purchase or recapitalization accounting);

(v) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Fiscal Year on account of Investments
(including acquisitions) permitted by clauses (3), (10), (11) or (16) of the
definition of “Permitted Investments”, in each case, except to the extent funded
by the incurrence of long-term Indebtedness or from equity contributions made
to, or the proceeds of Equity Interests issued by, the Borrower; and

(vi) the aggregate amount of non-cash gains on any Asset Sale by the Borrower
and its Restricted Subsidiaries during such Fiscal Year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Collateral” shall mean, in addition to such assets as are excluded
from Collateral pursuant to the terms of the Security Documents, (a) Equity
Interests in any Subsidiary other than (x) 100% of the Equity Interests of any
Loan Party or (y) 65% of the total outstanding voting Equity Interests, and 100%
of the total outstanding non-voting Equity Interests of all First-Tier Foreign
Subsidiaries, and first-tier FSHCOs, of any Loan Party, (b) any property or
assets of any CFC and (c) any CFC Debt.

 

15



--------------------------------------------------------------------------------

“Excluded Real Property” shall mean any Real Property owned, leased, subleased
or used by one or more Loan Parties that, when aggregated with all other
contiguous (or substantially contiguous) Real Property of any Loan Party,
(w) has a purchase price not in excess of $3,000,000, (x) annual lease payments
not in excess of $1,000,000, (y) is estimated to contain precious metal reserves
worth not more than $5,000,000, and (z) is neither a material nor integral part
of any active mine or mining operation of any Loan Party or any other Restricted
Subsidiary.

“Excluded Swap Obligation” shall mean with respect to any Guarantor (as defined
in the Guaranty and Collateral Agreement), (x) as it relates to all or a portion
of the Guarantee of such Guarantor, any Swap Obligation if, and to the extent
that, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation or
(y) as it relates to all or a portion of the grant by such Guarantor of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder, (a) Taxes
imposed on or measured by its net income or net profits (in each case, however
denominated), and franchise Taxes, and branch profits Taxes or similar Taxes, in
each case (i) imposed as a result of the recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, United States federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.17(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15(a) or Section 2.15(c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 2.15(f), (d) any United States federal withholding Taxes imposed
under FATCA and (e) all liabilities, penalties and interest with respect to any
of the foregoing.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 31, 2015, between the Borrower and The Bank of Nova Scotia, as lender.

“Extended Commitments” shall have the meaning assigned to such term in Section
2.20(b).

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.20(b).

 

16



--------------------------------------------------------------------------------

“Extension” shall have the meaning assigned to such term in Section 2.20(a).

“Extension Amendment” shall have the meaning assigned to such term in Section
2.20(b).

“Extension Offer” shall have the meaning assigned to such term in Section
2.20(a).

“Facilities” shall mean the respective facility and commitments utilized in
making Term Loans or Extended Term Loans hereunder, it being understood that as
of the Signing Date and the Closing Date there is one Facility, i.e., the Term
Loan Facility.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party. Fair Market Value shall be conclusively determined in
good faith by (i) the Borrower’s Board of Directors and set forth in a
resolution of the Borrower’s Board of Directors or (ii) if a Responsible Officer
of the Borrower determines in good faith that the Fair Market Value is less than
$50.0 million, a Responsible Officer of the Borrower and set forth in a
certificate of a Responsible Officer.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations and official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into by the United States that implement or
modify the foregoing (together with the portions of any law implementing such
intergovernmental agreements).

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1.00%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1.00%) of the quotations for the day of such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Agent Fees and any other fees payable under the Agency Fee
Letter or the Engagement Letter.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“First Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is a CFC
and a direct subsidiary of a Loan Party.

“Fiscal Quarter” shall mean a three-month period ending on the last day of
March, June, September or December.

“Fiscal Year” shall mean the fiscal year of the Borrower and its Subsidiaries
ending on December 31.

 

17



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated EBITDA of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect (determined in
accordance with Regulation S-X under the Securities Act, but including any Pro
Forma Cost Savings) to such incurrence, assumption, Guarantee, repayment,
repurchase, redemption, defeasance or other discharge of Indebtedness, or such
issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(i) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers

or consolidations, or any Person or any of its Restricted Subsidiaries acquired
by the specified Person or any of its Restricted Subsidiaries, and including all
related financing transactions and including increases in ownership of
Restricted Subsidiaries, during the four-quarter reference period or subsequent
to such reference period and on or prior to the Calculation Date, or that are to
be made on the Calculation Date, will be given pro forma effect (in accordance
with Regulation S-X under the Securities Act, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

(ii) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(iii) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(iv) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(v) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(vi) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

 

18



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(i) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments (other than (x) any non-cash interest income or
expense attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP and (y) for the
avoidance of doubt, the accretion of the Franco-Nevada royalty obligation under
the Franco-Nevada Agreement), the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations (but excluding any interest expense attributable to Deemed
Capitalized Leases), imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to any Hedging Obligation in respect of
interest rates; plus

(ii) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(iii) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus

(iv) the product of (a) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Borrower (other than Disqualified Equity Interests)
or to the Borrower or a Restricted Subsidiary, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP; plus

(v) any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20—Debt With Conversion and Other Options
that may be settled in cash upon conversion (including partial cash settlement);
plus

(vi) without duplication, the financing cash flows payable to Franco-Nevada
Corporation under the Franco-Nevada Agreement.

“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.09(c)(v).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Excess Cash Flow” shall have the meaning assigned to such
term in Section 2.09(c)(v).

“Franco-Nevada Agreement” shall mean, collectively, (a) the royalty stream
agreement entered into by Coeur Mexicana and Franco-Nevada Corporation on
January 1, 2009 and (b) the gold purchase and sale agreement entered into by
Coeur Mexicana and Franco-Nevada (Barbados) Corporation on October 2, 2014, in
each case as in effect on the Signing Date and as may be amended, modified,

 

19



--------------------------------------------------------------------------------

supplemented, extended or renewed from time to time, so long as any such
amendment, modification, supplement, extension or renewal is not more
disadvantageous to the Lenders in any material respect than the terms of the
agreements in effect on the Signing Date.

“FSHCO” shall mean any Subsidiary described in part (a) of the definition of
“Domestic Subsidiary” that does not own a material amount of assets other than
assets consisting (or treated as consisting for U.S. federal income tax
purposes) of direct or indirect Equity Interests in one or more CFCs and/or CFC
Debt.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“Guaranty and Collateral Agreement” shall mean the Guaranty and Collateral
Agreement to be dated as of the Closing Date and executed by the Loan Parties in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
which shall be substantially in the form attached as Exhibit E, as amended,
restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, of any nature, in each case
which are or become defined or listed as hazardous, toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic or mutagenic under
Environmental Law, are otherwise harmful to human health or the environment or
are subject to regulation pursuant to, or which can give rise to liability
under, any Environmental Law, including but not limited to, petroleum or
petroleum distillates or their breakdown constituents, asbestos or asbestos
containing materials, polychlorinated biphenyls or radon gas.

 

20



--------------------------------------------------------------------------------

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing) whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement, all as amended, restated, supplemented or
otherwise modified from time to time.

“Hedge Bank” shall mean any Person that is an Agent, a Lender or an Affiliate of
an Agent or Lender at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of an Agent or Lender.

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender), or if such quotation is not
available, as determined in good faith by the Borrower.

“Hedging Obligations” shall mean, with respect to any Person, all liabilities of
such Person under any Hedge Agreement.

“Immaterial Subsidiary” shall mean a Subsidiary now existing or hereafter
acquired or formed (other than any such Subsidiary that is a Loan Party) which,
on a consolidated basis for such Subsidiary and its Subsidiaries, (i) for the
most recent period of four consecutive Fiscal Quarters ending on or prior to
such date accounted for less than 2.0% of the consolidated gross revenues of the
Borrower and its Subsidiaries and (ii) as of the last day of such period of four
consecutive Fiscal Quarters was the owner of less than 2.0% of the Tangible Net
Worth of the Borrower and its Subsidiaries; provided that at no time shall
(x) the total assets of all Immaterial Subsidiaries exceed 5.0% of the Tangible
Net Worth of the Borrower and its Subsidiaries, or (y) the total gross revenues
of all Immaterial Subsidiaries, for the most recent period of four consecutive
Fiscal Quarters ending on or prior to such date, account for more than 5.0% of
the gross revenues of the Borrower and its Subsidiaries.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services, including obligations under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person (other than trade liabilities and intercompany

 

21



--------------------------------------------------------------------------------

liabilities incurred in the ordinary course of business and maturing within
one-hundred eighty (180) days after the incurrence thereof), (d) all Guarantees
by such Person of Indebtedness of others, (e) all Capital Lease Obligations of
such Person, (f) all payments that such Person would have to make in the event
of an early termination, on the date Indebtedness of such Person is being
determined, in respect of outstanding Hedge Agreements (such payments in respect
of any Hedge Agreement with a counterparty being calculated subject to and in
accordance with any netting provisions in such Hedge Agreement), (g) the
principal component of all obligations, contingent or otherwise, of such Person
(x) as an account party in respect of letters of credit and (y) in respect of
banker’s acceptances and (h) all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Equity Interests
(valued at the greater of its voluntary or involuntary liquidation preference
plus any accrued and unpaid dividends). The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such Person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and any Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.25(b).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, in substantially the form
of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three-months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three-months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any Base Rate Loan, the last Business Day of each of March,
June, September and December and the Term Loan Maturity Date.

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one (1), two (2), three (3) or six (6) months thereafter (or twelve (12) months,
if at the time of the relevant Borrowing or continuation or conversion, all
Lenders make an interest period of such length available), as the Borrower may
elect; provided that, (a) if any Interest Period for a Eurodollar Loan would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period shall extend beyond the Latest
Maturity Date. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

22



--------------------------------------------------------------------------------

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan; and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If any Loan
Party or any other Restricted Subsidiary sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary such that,
after giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary, the applicable Loan Party will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Borrower’s Investments in such Subsidiary that were not sold or
disposed of in an amount determined as provided in Section 6.06(c) hereof. The
acquisition by the Borrower or any Restricted Subsidiary of a Person that holds
an Investment in a third Person will be deemed to be an Investment by the
Borrower or such Restricted Subsidiary in such third Person in an amount equal
to the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 6.06(c) hereof.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“IRS” shall mean the United States Internal Revenue Service or any successor
thereto.

“Kensington Mine” shall mean the underground gold mine owned by Coeur Alaska
located north of Juneau, Alaska.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person (other than a natural person) that becomes a “Lender” hereunder
pursuant to Section 9.04 and any Person (other than a natural person) holding a
Commitment or outstanding Loans.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” shall mean this Agreement, the Security Documents and any Notes
issued under Section 2.07(d).

“Loan Party” shall mean the Borrower and each Subsidiary Guarantor.

“Loans” shall mean the Term Loans and the Extended Term Loans.

 

23



--------------------------------------------------------------------------------

“Make Whole Premium” shall mean the amount equal to the present value of the sum
of (i) the Applicable Margin that would have been payable with respect to Loans
bearing interest at the Adjusted Eurodollar Rate plus (ii) the greater of
(a) the Adjusted Eurodollar Rate “floor” (i.e. 1.00%) and (b) the Adjusted
Eurodollar Rate (assuming an Interest Period of three months in effect on the
date on which the applicable repayment, prepayment, repricing or acceleration
occurs), in each case calculated at a rate per annum on the amount of the
principal of such Loans so repaid, prepaid, repriced or accelerated from the
date of such repayment until the first anniversary of the Closing Date plus
(iii) the prepayment premium on the amount of the principal of such Loans so
repaid, prepaid, repriced or accelerated that would have been payable on such
Loans had such repayment, prepayment, repricing or acceleration occurred on or
after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date (in each case, computed on the basis of actual
days elapsed over a year of 360 days and using a discount rate equal to the
Treasury Rate as of such prepayment date plus 50 basis points).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (A) a material adverse change in, or
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (B) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Documents, or of the ability of any Loan Party to perform its obligations under
any Loan Document or (C) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material Subsidiary” shall mean any Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” shall mean (a) with respect to the Loans that have not been
extended pursuant to Section 2.20, the Term Loan Maturity Date, and (b) with
respect to any Extended Term Loans, the final maturity date as specified in the
applicable Extension Amendment; provided that, if any such day is not a Business
Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Mining Rights” shall mean all interests in the surface of any lands, the
minerals in (or that may be extracted from) any lands, all royalty agreements,
water rights, patented and unpatented mining and millsite claims, fee interests,
mineral leases, mining licenses, profits-a-prendre, joint ventures and other
leases, rights-of-way, inurements, licenses and other rights and interests used
by or necessary to mining and related processing operations.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Property” shall mean, initially, each parcel of Real Property (other
than Excluded Real Property) and the improvements thereto in which a Loan Party
has an interest and which is identified on Schedule 4.01 and includes each other
parcel of Real Property and improvements thereto in which a Loan Party has an
interest and with respect to which a Mortgage is granted pursuant to
Section 5.14.

“Mortgages” shall mean the collective reference to each mortgage, deed of trust
or other real property security document, encumbering any Mortgaged Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and executed by such Loan Party in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) received by any Loan
Party or any other Restricted Subsidiary, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, consulting fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document or any Lien
on all or any part of the Collateral), and other customary fees and expenses
actually incurred by any Loan Party or any other Restricted Subsidiary in
connection therewith; (ii) taxes paid or reasonably estimated to be payable by
any Loan Party or any other Restricted Subsidiary as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by any Loan Party or any other Restricted
Subsidiary, provided that the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such event occurring on the date of such
reduction and (iv) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (iv)) attributable to minority
interests and not available for distribution to or for the account of any Loan
Party or any other Restricted Subsidiary as a result thereof and (b) in
connection with any issuance of any Equity Interests or issuance or sale of debt
securities or instruments or the incurrence of Indebtedness, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, consulting fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“NFIP” shall have the meaning assigned to such term in Section 4.02(h)(ii).

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.17(c).

“Non-Guarantor Subsidiary” shall mean any Subsidiary that is not a Subsidiary
Guarantor.

“Non-U.S. Lender” shall mean any Lender that is not a U.S. Person.

“Not Otherwise Applied” shall mean, with reference to any Net Cash Proceeds of
any cash capital contributions or Net Cash Proceeds from the sale or issuance of
any Equity Interests that is proposed to be applied to a particular use or
transaction, that such amount was not previously applied or is not
simultaneously being applied, to any other use, payment or transaction other
than such particular use, payment or transaction.

“Note” shall mean a promissory note delivered by the Borrower pursuant to
Section 2.07(d) and substantially in the form of Exhibit H.

 

25



--------------------------------------------------------------------------------

“Obligations” shall mean (a) all amounts owing to any of the Agents, any Lender
or any other Secured Party pursuant to the terms of this Agreement or any other
Loan Document (including all interest, fees and other amounts which accrue after
the commencement of any case or proceeding in bankruptcy after the insolvency
of, or for the reorganization of the Borrower or any of its Restricted
Subsidiaries, whether or not allowed in such case or proceeding),
(b) obligations (other than Excluded Swap Obligations) of any Loan Party arising
under any Secured Hedge Agreement or (iii) obligations of any Loan Party under
any Secured Cash Management Agreement. Notwithstanding the foregoing, any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement and any other Loan Document shall not require the consent of
the holders of Hedging Obligations under Secured Hedge Agreements or of the
holders of Obligations under Secured Cash Management Agreements.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Officer’s Compliance Certificate” shall mean a certificate of the chief
financial officer or the Treasurer of the Borrower substantially in the form of
Exhibit L.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17(b)).

“Palmarejo Mine” shall mean the surface and underground silver and gold mine
owned by Coeur Mexicana located in the state of Chihuahua in northern Mexico.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 or
430 of the Code or Section 302 or 303 of ERISA and which (a) is maintained,
funded or administered for the employees of any Loan Party or any ERISA
Affiliate or (b) has at any time within the preceding seven (7) years been
maintained, funded or administered for the employees of any Loan Party or any
current ERISA Affiliates or, to the extent any Loan Party has, or could have,
any direct or contingent liability, any former ERISA Affiliates.

“Permitted Bond Hedge Transaction” shall mean any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness; provided that the purchase

 

26



--------------------------------------------------------------------------------

price for such Permitted Bond Hedge Transaction, less the proceeds received by
the Borrower from the sale of any related Permitted Warrant Transaction, does
not exceed the net proceeds received by the Borrower from the sale of such
Convertible Indebtedness issued in connection with the Permitted Bond Hedge
Transaction.

“Permitted Business” shall mean (i) the acquisition, exploration, development,
operation and disposition of mining and precious or base metal processing
properties and assets; and (ii) any other business that is the same as, or
reasonably related, ancillary or complementary to, the business described in
clause (i) or to any of the businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the date of this Agreement.

“Permitted Business Investments” shall mean Investments made in (A) the ordinary
course of, or of a nature that are customary in, the mining business as a means
of exploiting, exploring for, acquiring, developing, processing, gathering,
producing, transporting or marketing gold, silver or other precious or base
metals used, useful or created in the mining business, including through
agreements, acquisitions, transactions, interests or arrangements which permit
one to share (or have the effect of sharing) risks or costs, comply with
regulatory requirements regarding ownership or satisfy other customary
objectives in the mining business, and in any event including, without
limitation, Investments made in connection with or in the form of (i) direct or
indirect ownership interests in mining properties, gathering or upgrading
systems or facilities and (ii) operating agreements, development agreements,
area of mutual interest agreements, pooling agreements, service contracts, joint
venture agreements, partnership or limited liability company agreements (whether
general or limited), or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto; and (B) Persons engaged in a Permitted
Business.

“Permitted Collateral Mine Asset Sale” shall mean, with respect to the Equity
Interests in any of Coeur Alaska, Coeur Rochester and Wharf and/or the assets or
Property comprising the Kensington Mine, the Rochester Mine or the Wharf Mine:

(a) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $2.5 million;

(b) a transfer of the Equity Interests in any of Coeur Alaska, Coeur Rochester
and Wharf and/or the assets or Property comprising the Kensington Mine, the
Rochester Mine or the Wharf Mine between or among the Borrower and the other
Loan Parties;

(c) an issuance of Equity Interests by Coeur Alaska, Coeur Rochester or Wharf to
the Borrower or to a Restricted Subsidiary that is a Loan Party;

(d) the sale, lease or other transfer of products, services or accounts
receivable relating to the Kensington Mine, the Rochester Mine or the Wharf Mine
in the ordinary course of business (not including sales of royalty or stream
interests) and any sale or other disposition of damaged, worn-out or obsolete
assets in the ordinary course of business, including the abandonment of
unpatented mining claims reasonably determined by the Borrower in good faith to
be in excess of the amount required for current or future operations;

 

27



--------------------------------------------------------------------------------

(e) any surrender or waiver of contract rights relating to the Kensington Mine,
the Rochester Mine or the Wharf Mine or the settlement, release, recovery on or
surrender of contract, tort or other claims in the ordinary course of business;

(f) the granting of Liens not prohibited by Section 6.02 hereof;

(g) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Restricted Subsidiaries; and

(h) any exchange of assets for assets (including a combination of assets (which
assets may include Equity Interests or any securities convertible into, or
exercisable or exchangeable for, Equity Interests, but which assets may not
include any Indebtedness) and Cash Equivalents) related to a Permitted Business
of comparable or greater market value or usefulness to the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, which in the event
of an exchange of assets with a Fair Market Value in excess of (a) $15.0 million
shall be evidenced by a certificate from a Responsible Officer of the Borrower
and (b) $30.0 million shall be set forth in a resolution approved by at least a
majority of the members of the Board of Directors of the Borrower; provided that
(i) the Borrower shall apply any cash or Cash Equivalents received in any such
exchange of assets as described in Section 2.09(c)) hereof and (ii) any assets
received in any such exchange of assets permitted under this clause (h) shall be
located in the United States and shall be owned by a Loan Party after the
consummation of such exchange.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property
(a) any Lien for current real property taxes and assessments not yet delinquent,
or that are being contested by appropriate proceedings diligently conducted in
good faith for which adequate reserves in accordance with GAAP have been made;
(b) covenants, conditions and restrictions, rights of way, easements, mineral
rights and water rights reservations; (c) Liens created pursuant to the Loan
Documents; (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (x) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, no action has
been taken to enforce such Liens or such Liens are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (y) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries; (e) encumbrances in the nature of zoning restrictions,
easements and rights or, reservations, exceptions, restrictions of record on the
use of real property, which individually or in the aggregate are not substantial
in amount and which do not, in any case, materially detract from the value of
such property or materially impair the use thereof in the ordinary conduct of
business, including any reservations or exceptions in patents from the United
States and the paramount title of the United States in unpatented mining claims
on federal lands; (f) Liens (other than monetary Liens) on any Mortgaged
Property (x) of any Subsidiary which are in existence at the time that such
Subsidiary is acquired (assuming such acquisition occurs after the date hereof)
and (y) of the Borrower or any of its Subsidiaries existing at the time such
Mortgaged Property is purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement (assuming such acquisition occurs after the date hereof); provided
that, with respect to each of the foregoing clauses (x) and (y), (A) such Liens
are not incurred in connection with, or in anticipation of, such acquisition,
(B) such Liens shall encumber only those assets which secured such Indebtedness
at the time such assets were acquired by the Borrower or its Subsidiaries
(including after-acquired property included in the scope of any such Lien at the
time such assets were acquired) and (C) the Indebtedness secured by such Liens
is permitted under Section 6.01 of this

 

28



--------------------------------------------------------------------------------

Agreement; (g) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord; (h) any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (x) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (y) secure any Indebtedness; (i) encumbrances on mining
properties described in Section 6.02(y); (j) exceptions for matters of public
record that are set forth in the policy or policies of title insurance issued by
the Title Company and delivered to the Administrative Agent with respect thereto
and other minor imperfections on title that do not individually or in the
aggregate detract from the use or value of the property; and (k) other matters
to which like properties are commonly subject (other than Indebtedness) that
could not, individually or in the aggregate, have a Material Adverse Effect on
the benefits of the security intended to be provided by the related Mortgage or
the value, use, enjoyment or marketability of the Mortgaged Property.

“Permitted Indebtedness” shall have the meaning assigned to such term in Section
6.01.

“Permitted Investment” shall mean (1) any Investment in the Borrower or in a
Restricted Subsidiary (provided that, except with respect to Investments that,
when taken together with all other such Investments made pursuant to this clause
(1) that are at the time outstanding, do not exceed $10.0 million, any such
Investment pursuant to this clause (1) by a Loan Party must be in another Loan
Party); (2) any Investment in Cash Equivalents; (3) any Investment by the
Borrower or any Restricted Subsidiary in a Person, if as a result of such
Investment: (a) such Person becomes a Restricted Subsidiary; or (b) such Person
is merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (provided that, except with respect to Investments that,
when taken together with all other such Investments made pursuant to this clause
(3) that are at the time outstanding, do not exceed $10.0 million, any such
Investment pursuant to this clause (3) by a Loan Party must be in a Person that
becomes (or is) a Loan Party in connection with or as the result of such
Investment); (4) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 6.04 hereof; (5) any acquisition of assets or Equity Interests
solely in exchange for the issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower; (6) any Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (B) litigation, arbitration or other disputes; (7) Investments represented by
Hedging Obligations; (8) any guarantee of Indebtedness permitted to be incurred
by Section 6.01 hereof; provided that if such Indebtedness can only be incurred
by the Borrower or Subsidiary Guarantors, then such guarantees are only
permitted by this clause to the extent made by the Borrower or a Subsidiary
Guarantor, and (ii) performance guarantees with respect to obligations incurred
by the Borrower or any of its Restricted Subsidiaries that are permitted by this
Agreement; (9) any Investment existing on, or made pursuant to binding
commitments existing on, the date of this Agreement and any Investment
consisting of an extension, modification or renewal of any Investment existing
on, or made pursuant to a binding commitment existing on, the date of this
Agreement; (10) Investments acquired after the date of this Agreement as a
result of the acquisition by the Borrower or any Restricted Subsidiary of
another Person, including by way of a merger, amalgamation or consolidation with
or into the Borrower or any of its Restricted Subsidiaries in a transaction that
is not prohibited by Section 6.03 hereof after the date of this Agreement to the
extent that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger,

 

29



--------------------------------------------------------------------------------

amalgamation or consolidation; (11) after the Closing Date, Permitted Business
Investments having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (11) that are at the time outstanding not to exceed, as of the date any
such Investment is made, the greater of (x) $175.0 million and (y) 10% of
Consolidated Net Tangible Assets as of the date of such Investment;
(12) Guarantees by the Borrower or any Restricted Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Restricted Subsidiary
in the ordinary course of business; (13) receivables owing to the Borrower or
any Restricted Subsidiary created or acquired in the ordinary course of
business; (14) Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business; (15) Investments in escrow or trust funds in the ordinary course of
business; (16) after the Closing Date, other Investments in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (16) that are at the
time outstanding not to exceed, as of the date of such Investment, the greater
of (x) $40.0 million and (y) 1.5% of Consolidated Net Tangible Assets as of the
date of such Investment, (17) Permitted Bond Hedge Transactions which constitute
Investments, and (18) Investments in an amount not to exceed the Available
Amount. Notwithstanding the foregoing, no more than $30.0 million of the
proceeds of the Loans hereunder may be invested in any Subsidiary organized
under the laws of Mexico or any state thereof during the term of this Agreement.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Restricted Subsidiary issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of any Loan Party or any other Restricted Subsidiary (other than
intercompany Indebtedness); provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(b) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity that is
(i) equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged or (ii) more than ninety (90) days after the Maturity Date;

(c) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and

(d) such Indebtedness is incurred either by any Loan Party or by any other
Restricted Subsidiary that was the obligor on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged and is guaranteed only by
Persons who were obligors on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged.

 

30



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” shall mean any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Prepayment Notice” shall mean a notice by the Borrower to prepay Loans in
accordance with Section 2.08(c), in substantially the form of Exhibit B.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, for purposes of calculating compliance with a
financial ratio set forth herein for any period during which one or more
Specified Transactions occurs, that such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period),
including any Pro Forma Cost Savings attributable thereto, shall be deemed to
have occurred as of the first day of the applicable period of measurement and
all income statement items (whether positive or negative) attributable to such
property or such Person disposed of in such Specified Transaction shall be
excluded and all income statement items (whether positive or negative)
attributable to such property or such Person acquired in such Specified
Transaction shall be included. Pro forma calculations made pursuant to the
definition of the term “Pro Forma Basis” shall be determined in good faith by a
Responsible Officer of the Borrower.

“Pro Forma Cost Savings” shall mean, with respect to any four-quarter period,
the reduction in net costs and expenses that:

(i) the Borrower determines in good faith were directly attributable to an
acquisition, Investment, disposition, merger, consolidation or discontinued
operation or other specified action that occurred during the four-quarter period
or after the end of the four-quarter period and on or prior to the Calculation
Date;

(ii) were actually implemented prior to the Calculation Date in connection with
or as a result of an acquisition, Investment, disposition, merger, consolidation
or discontinued operation or other specified action and that are supportable and
quantifiable by the underlying accounting records; or

(iii) relate to an acquisition, Investment, disposition, merger, consolidation
or discontinued operation or other specified action and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within six months of the date of the closing of the acquisition,
Investment, disposition, merger, consolidation or discontinued operation or
specified action.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

 

31



--------------------------------------------------------------------------------

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Public Side Information” shall have the meaning assigned to such term in
Section 9.17(b).

“Qualified Equity Interests” of any Person shall mean any Equity Interests of
such Person that is not a Disqualified Equity Interests.

“Real Property” shall mean all real property, including, without limitation, all
Mining Rights.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Reclamation” shall mean the reclamation and restoration of land and water
courses or other water bodies associated with mines, including backfilling,
contouring, capping, grading, revegetating, compacting soil, stabilizing, or
other measures that minimize water degradation, flooding, erosion, and other
adverse effects incidental to mines, as required pursuant to the Surface Mining
Control and Reclamation Act, or any similar law or statute and any permit issued
pursuant thereto, to restore a mine property to a usable condition readily
adaptable for alternate land uses.

“Recovery Event” shall mean the receipt by any Loan Party or any other
Restricted Subsidiary of any cash payments or proceeds under any casualty
insurance policy in respect of a covered loss thereunder or as a result of the
taking of any assets of any Loan Party or any other Restricted Subsidiary by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking.

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Indemnitee” shall mean, with respect to any Indemnitee, (i) any
Affiliate of such Indemnitee and (ii) the Related Parties of such Indemnitee, in
each case, only to the extent such Person is acting on the instructions of such
Indemnitee or within the scope of such Person’s employment or engagement by such
Indemnitee.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees and advisors of such Person and such Person’s Affiliates.

 

32



--------------------------------------------------------------------------------

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
dumping, disposing or depositing in, into, onto or through the Environment, and
“Released” shall have a meaning correlative thereto.

“Repricing Event” shall mean (i) (x) any voluntary prepayment of Loans pursuant
to Section 2.09(a), in whole or in part, with the proceeds of, or any conversion
of any Loans into, any new or replacement tranche of debt financing bearing
interest at an “effective” interest rate less than the “effective” interest rate
applicable to the Loans or (y) any amendment to this Agreement that, directly or
indirectly, reduces the “effective” interest rate applicable to the Loans or
(ii) any assignment permitted under Section 2.17(c) of all or any portion of the
Loans of any Lender in connection with any amendment under clause (i) of this
definition. For purposes of this definition, the “effective” interest rate shall
be deemed to include (1) the margin above the Adjusted Eurodollar Rate on such
Loans, (2) any discount in respect of such Loans or any upfront fees in respect
thereof paid to the lenders thereof by the Borrower or any Affiliate thereof,
(which shall each be equated to interest rates in a manner consistent with
generally accepted financial practice based on an assumed four-year average life
(or, if less, the remaining life to maturity) and without present value
discount) and (3) any interest rate floors with respect to the Adjusted
Eurodollar Rate applicable to such Loans; provided, that, in any event, the
“effective” interest rate will exclude arrangement, structuring or other fees
paid in connection therewith that are not shared with all lenders in connection
with such Repricing Event.

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
outstanding that, taken together, represent more than 50.0% of the sum of all
Loans and Commitments outstanding. The Loans and Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, management committee member, general partner, managing member
or sole member of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.

“Restricted Subsidiary” of a Person shall mean any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary. Unless otherwise specified,
“Restricted Subsidiary” shall mean a Restricted Subsidiary of the Borrower.

“Rochester Mine” shall mean the silver and gold surface mining operation owned
by Coeur Rochester located in northwestern Nevada.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security

 

33



--------------------------------------------------------------------------------

Council, the European Union or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
and that is designated in writing by the Cash Management Bank and the applicable
Loan Party to the Administrative Agent as a “Secured Cash Management Agreement”.

“Secured Hedge Agreement” shall mean any Hedge Agreement permitted under
Section 6.14, in each case that is entered into by and between any Loan Party
and any Hedge Bank and that is designated in writing by the Hedge Bank and the
applicable Loan Party to the Administrative Agent as a “Secured Hedge
Agreement”.

“Secured Parties” shall mean, collectively, the Administrative Agent, the other
Agents, the Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 8.05, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Guaranty and Collateral Agreement, the
Mortgages and each other agreement or writing pursuant to which any Loan Party
purports to pledge or grant a security interest in any Property or assets
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Senior Notes” shall mean those certain 7.875% senior notes due 2021 issued by
the Borrower pursuant to that certain Indenture, dated as of January 29, 2013
(the “Senior Notes Indenture”) among the Borrower, as issuer, certain
Subsidiaries of the Borrower, as guarantors, and The Bank of New York Mellon, as
indenture trustee.

“Shareholders’ Equity” shall mean, at any particular time, the amount which
would, in accordance with generally accepted accounting principles, be
classified on the Consolidated balance sheet of the Borrower at such time as
shareholders’ equity of the Borrower.

“Signing Date” shall have the meaning assigned thereto in Section 4.01.

“Solvent” or “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of such Person; (ii) the present fair
saleable value of the property

 

34



--------------------------------------------------------------------------------

of such Person will be greater than the amount that will be required to pay the
probable liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted
following such date. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Transaction” shall mean (i) any acquisition in respect of which all
or substantially all of the assets of, or any practice, facility, business line,
unit or division of, any Person or of substantially all of the outstanding
Equity Interests of any Person permitted under Section 6.06, (ii) any Asset Sale
permitted under Section 6.04, (iii) any other Restricted Payment not covered by
clause (i) above permitted under Section 6.06, and (iv) the designation of a
subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 6.09 and, provided that, for
purposes of clauses (i), (ii) and (iii) of this definition, such transaction
shall only constitute a Specified Transaction if it has an aggregate
consideration of at least $15,000,000.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one (1) minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D).
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. Statutory Reserves shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness incurred by any Loan Party or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent, which
subordination terms and conditions shall be at least as favorable to the Lenders
as those customary for senior subordinated high yield debt securities.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50.0% of the equity or more than
50.0% of the ordinary voting power or more than 50.0% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held by such Person. Unless otherwise
specified, “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantors” shall mean, collectively, all direct and indirect
Subsidiaries of the Borrower, other than (i) Immaterial Subsidiaries and Foreign
Subsidiaries (except Immaterial Subsidiaries and Foreign Subsidiaries which
become party to the Guaranty and Collateral Agreement pursuant to
Section 5.14(c)) in existence on the Closing Date or which become party to the
Guaranty and Collateral

 

35



--------------------------------------------------------------------------------

Agreement pursuant to Section 5.14; (ii) any CFC, (iii) any FSHCOs, (iv) any
direct or indirect Subsidiary of a CFC, (v) any Subsidiary with respect to which
the Borrower and the Administrative Agent reasonably agree that guaranteeing the
Loans would cause a material adverse U.S. tax consequence to the Borrower and
(vi) any Unrestricted Subsidiary; provided, notwithstanding any other provision
in this Agreement or the other Loan Documents to the contrary, that Coeur
Alaska, Coeur Rochester and Wharf shall at all times be Subsidiary Guarantors
under this Agreement and the other Loan Documents.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.12(a).

“Swap Obligation” shall mean, with respect to any Guarantor (as defined in the
Guaranty and Collateral Agreement), any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” shall mean Barclays Bank PLC in its capacity as syndication
agent.

“Tangible Net Worth” shall mean, at any particular time, the amount of
Shareholders’ Equity at such time less the aggregate of the amounts, at such
time, which would, in accordance with generally accepted accounting principles,
be classified upon the Consolidated balance sheet of the Borrower as goodwill
(without taking into account any future income tax assets that may be classified
as goodwill), intangible assets and accumulated other comprehensive income.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
withholdings (including backup withholding), assessments and other fees imposed
by any Governmental Authority and any and all additions to tax, interest and
penalties related thereto.

“Term Loan Commitment” shall mean, with respect to any Lender, the amount set
forth on Schedule 2.01 under the heading Term Loan Commitment. The aggregate
amount of the Term Loan Commitments on the Signing Date is U.S. $100.0 million.

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made hereunder.

“Term Loan Maturity Date” shall mean the date that is five years after the
Closing Date (or if such date is not a Business Day, the preceding Business Day,
unless such Business Day is in the next calendar month, in which case the next
preceding Business Day).

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Termination Event” shall mean the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Loan Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment

 

36



--------------------------------------------------------------------------------

as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would reasonably be expected
to constitute grounds under Section 4042(a) of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, or (f) the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303 of
ERISA, or (g) the determination that any Pension Plan or Multiemployer Plan is
considered an “at-risk” plan or a plan in “endangered” or “critical” status
within the meaning of Section 430 or 432 of the Code or Section 303 or 305 of
ERISA or (h) the partial or complete withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (j) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by the PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA, or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate, or (l) any
event or condition with respect to any Employee Benefit Plan, which, under
Applicable Law is required to be funded through a trust or other funding
vehicle, other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Threshold Amount” shall mean $25,000,000.

“Title Company” shall mean Stewart Title Guaranty Company and any other
nationally or regionally recognized title insurance company reasonably
acceptable to the Borrower and the Administrative Agent.

“Title Policy” shall have the meaning given to such term in Section 5.18.

“Transactions” shall mean, collectively, (a) the repayment of all indebtedness
and cancellation of all commitments under the Existing Credit Agreement, (b) the
execution and delivery of the Loan Documents, the Borrowings hereunder and the
use of the proceeds thereof, (c) the providing of Guarantees and the granting
and perfection of security interests in connection with the transactions
referred to in clause (b) above and (d) the payment of all fees and expenses
owing in connection with the foregoing.

“Treasury Rate” shall mean, as of any repayment, prepayment, repricing or
acceleration date, the yield to maturity as of such repayment, prepayment,
repricing or acceleration date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the repayment, prepayment, repricing or acceleration date
(or, if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from the
repayment, prepayment, repricing or acceleration date to the second anniversary
of the Closing Date; provided, however, that if the period from the repayment,
prepayment, repricing or acceleration date to the second anniversary of the
Closing Date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.

“U.S. Dollars” or “U.S. $” shall mean the lawful currency of the United States.

 

37



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f).

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in Section
3.06(c).

“UCC” shall have the meaning assigned to such term in the Guaranty and
Collateral Agreement.

“United States” or “U.S.” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Person designated by the Borrower
pursuant to Section 6.09 as an Unrestricted Subsidiary. As of the Signing Date
and the Closing Date, there are no Unrestricted Subsidiaries.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

“Wharf” shall mean Wharf Resources (U.S.A.), Inc., a Colorado corporation.

“Wharf Mine” shall mean the mine referred to as the “Wharf Mine” located in
Lawrence County, South Dakota that is owned and operated by Wharf or any of its
Subsidiaries.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Equity Interests of such Subsidiary are, directly or indirectly, owned or
Controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” shall mean the Borrower, the Administrative Agent and any
Loan Party.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Any
reference in any Loan Document to any Person shall be construed to include such
Person’s permitted successors and assigns. Except as otherwise expressly
provided herein, any reference in this Agreement to any Loan Document or any
other agreement or instrument delivered in connection herewith or therewith or
referred to herein shall mean such document as amended, restated, supplemented
or otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial

 

38



--------------------------------------------------------------------------------

statements to be delivered pursuant to this Agreement shall be prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Signing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computation of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Person
at “fair value”, as defined therein. Notwithstanding anything to the contrary
above or in the definition of Capital Lease Obligations, in the event of a
change under GAAP (or the application thereof) requiring all or certain
operating leases to be capitalized, only those leases that would result in
Capital Lease Obligations or capital expenditures on the Signing Date (assuming
for purposes hereof that they were in existence on the Signing Date) hereunder
shall be considered capital leases hereunder and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of a Loan Party, such words are intended to
signify that such Loan Party has actual knowledge or awareness of a particular
fact or circumstance.

Section 1.03 Timing of Representations. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

ARTICLE II.

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender party hereto agrees to make Loans to the Borrower in the applicable
amounts set forth opposite each Lender’s name on Schedule 2.01 on the Closing
Date in U.S. Dollars in an aggregate principal amount that will not exceed such
Lender’s Commitment. Amounts repaid or prepaid in respect of the Loans may not
be reborrowed. The Term Loan Facility shall be made available as Base Rate Loans
or Eurodollar Loans.

Section 2.02 Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans of the same Type and in the same
currency made by the Lenders on a pro rata basis in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and not joint, and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Each Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar
Loans as the Borrower may request in accordance herewith.

 

39



--------------------------------------------------------------------------------

(c) Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
(5) Interest Periods in respect of Borrowings outstanding; provided, further,
that Interest Periods for the Borrower that commence on the same day and that
have the same duration shall be deemed to be one (1) Interest Period for the
purpose of this Section 2.02(c).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Term Loan
Maturity Date.

Section 2.03 Requests for Borrowings. Each Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
“pdf” or similar electronic format, in the form of a written Borrowing Request
signed by the Borrower. Each such Borrowing Request must be received by the
Administrative Agent (i) in the case of a Borrowing consisting of Eurodollar
Loans, not later than 11:00 a.m. (New York City time), three (3) Business Days
before the date of the proposed Borrowing or (ii) in the case of a Borrowing
consisting of Base Rate Loans, not later than 12:00 noon (New York City time)
one (1) Business Day before the date of the proposed Borrowing; provided that
with respect to each Borrowing consisting of Base Rate Loans or Eurodollar Loans
to be made on the Closing Date, such Borrowing Request must be received by the
Administrative Agent not later than 12:00 noon (New York City time) two
(2) Business Day before the date of the proposed Borrowing. Each such written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(d) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(e) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m. (New York City time) or
such later time as may be agreed by the Borrower and the Administrative Agent,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to such account of the Borrower as is designated by the Borrower
in its Borrowing Request.

 

40



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Base Rate Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect, in the case of such
Borrowing to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.05. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated on a pro rata basis among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Each interest election pursuant to this Section 2.05 shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
“pdf” or similar electronic format, by no later than 12:00 noon (New York City
time) three (3) Business Day before the proposed effective date of such election
and in the form of a written Interest Election Request signed by the Borrower.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

 

41



--------------------------------------------------------------------------------

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, so long as no Event of Default has occurred and
is continuing, such Borrowing shall be continued as a Eurodollar Borrowing
having the same Interest Period as the Interest Period then ending.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders (unless
such Event of Default is an Event of Default under Section 7.01(h) or (i), in
which case no such notice or request shall be required) so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.

Section 2.06 Termination of Commitments. Any undrawn Term Loan Commitments will
terminate at 5:00 p.m. (New York City time) on the Closing Date, or, if sooner,
at 5:00 p.m. (New York City time) on June 26, 2015, if the Closing Date has not
occurred by such time.

Section 2.07 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section 2.07 shall be prima facie evidence absent manifest error of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with the terms of this Agreement; provided,
further, that in the event of any conflict between the accounts maintained
pursuant to paragraph (a) or (b) of this Section 2.07, the entries made in the
Register shall control.

(d) Any Lender may request that Loans made by it to the Borrower be evidenced by
a Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including, to the extent requested by
any assignee, after assignment pursuant to Section 9.04) be represented by one
or more Notes payable to the payee named therein (or to such payee and its
registered assigns).

 

42



--------------------------------------------------------------------------------

Section 2.08 Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan made to the Borrower on such dates and
in such amounts as provided in this Section 2.08. Subject to adjustment pursuant
to Section 2.09(d), (i) the Borrower shall repay on the last Business Day of
each March, June, September and December, commencing with September 30, 2015, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
the Loans drawn on the Closing Date and (ii) the Borrower shall repay on the
Term Loan Maturity Date all remaining amounts of the Term Loans then
outstanding. All payments under this Section 2.08(a) in respect of the Term
Loans shall be made to the Lenders thereof on a pro rata basis.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

(c) Prior to any voluntary repayment of any Borrowing under any applicable
Facility hereunder, the Borrower shall irrevocably (other than in connection
with a notice delivered in connection with the prepayment of all Borrowings
under such Facility) notify the Administrative Agent by telephone, confirmed
immediately by notice to the Administrative Agent, which may be given by “pdf”
or similar electronic format, in the form of a written Prepayment Notice signed
by the Borrower. Such Prepayment Notice shall be delivered to the Administrative
Agent not later than 2:00 p.m. (New York City time) (i) in the case of a Base
Rate Borrowing, one (1) Business Day before the scheduled date of such repayment
and (ii) in the case of a Eurodollar Borrowing, three (3) Business Days before
the scheduled date of such repayment. Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.

Section 2.09 Prepayment of Loans.

(a) Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
Loans in whole or in part, without premium or penalty, subject to Section 2.14
and Section 2.09(b) below, in an aggregate principal amount of not less than
$5.0 million or such larger amount that is a multiple of $1.0 million or the
amount outstanding, subject to prior notice in the form of Exhibit B hereto
provided in accordance with Section 2.08(c).

(b) Call Protection. In the event all or any portion of the Loans are repaid
(including pursuant to Section 2.17 as a result of, or in connection with, any
Lender not agreeing or otherwise consenting to any waiver, consent or amendment
in connection with a Repricing Event or acceleration), or repriced (including
through a Repricing Event), or effectively refinanced through any amendment of
the Loans or accelerated for any reason (including in the case of each of the
above as a result of a Change of Control) prior to the third anniversary of the
Closing Date, such repayments, prepayments, repricings or acceleration will be
made (i) subject to the payment of the Make Whole Premium applicable to such
repayments, prepayments, repricings or acceleration, if such repayment,
prepayment, repricing or acceleration occurs prior to the first anniversary of
the Closing Date, (ii) at 105.0% of the amount repaid, prepaid, repriced or
accelerated (if such repayment, prepayment, repricing or acceleration occurs on
or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date and (iii) at 103.0% of the amount repaid,
prepaid, repriced or accelerated (such prepayment premium, together

 

43



--------------------------------------------------------------------------------

with any prepayment premium payable under clause (ii) above, the “Prepayment
Premium”) if such repayment, prepayment, repricing or acceleration occurs on or
after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date; provided that amortization payments made
pursuant to Section 2.08 and mandatory prepayments of Loans made pursuant to
Section 2.09(c)(i), Section 2.09(c)(ii) or Section 2.09(c)(iv) shall not be
subject to the Prepayment Premium or the Make Whole Premium contained in this
Section 2.09(b). The Make Whole Premium and the Prepayment Premium shall be
payable on the date of such repayment, prepayment, repricing or acceleration and
will be made in an amount equal to the sum of (A) 100.0% of the principal amount
of the Loans prepaid, plus (B) accrued and unpaid interest, if any, thereon to
the date fixed for prepayment plus (C) the Make Whole Premium or Prepayment
Premium applicable to the principal amount of the Loans prepaid on such date, as
the case may be.

(c) Mandatory Prepayments.

(i) Asset Sales. No later than the fifth Business Day following the date of
receipt by any Loan Party or any other Restricted Subsidiary of any Net Cash
Proceeds of any Asset Sale, the Borrower shall prepay the Loans as set forth in
Section 2.09(d)(ii) in an aggregate amount equal to such Net Cash Proceeds;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower shall not be required to prepay the Loans in such
amount if it, directly or through one or more of its Restricted Subsidiaries,
invests such Net Cash Proceeds within 365 days of receipt thereof in capital
assets of the type used in the business of the Borrower and its Restricted
Subsidiaries. In the event that such Net Cash Proceeds are not reinvested by the
Borrower prior to the earlier of (i) the last day of such 365 day period and
(ii) the date of the occurrence of an Event of Default, the Borrower shall
immediately prepay the Term Loans in an amount equal to such Net Cash Proceeds
as set forth in Section 2.09(d)(ii).

(ii) Recovery Events. No later than the fifth Business Day following the date of
receipt by any Loan Party or any other Restricted Subsidiary, or the
Administrative Agent as loss payee, of any Net Cash Proceeds of any Recovery
Event, the Borrower shall prepay the Term Loans as set forth in
Section 2.09(d)(ii) in an aggregate amount equal to such Net Cash Proceeds;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower shall not be required to prepay the Loans in such
amount if it, directly or through one or more of its Restricted Subsidiaries
invests such Net Cash Proceeds within 365 days of receipt thereof in capital
assets of the type used in the business of the Borrower and its Restricted
Subsidiaries, which investment may include the repair, restoration or
replacement of the affected assets. In the event that such Net Cash Proceeds are
not reinvested by the Borrower prior to the earlier of (i) the last day of such
365 day period and (ii) the date of the occurrence of an Event of Default, the
Borrower shall prepay the Term Loans in an amount equal to such Net Cash
Proceeds as set forth in Section 2.09(d)(ii).

(iii) Issuance of Debt. No later than the first Business Day following the date
of receipt by any Loan Party or any other Restricted Subsidiary of any Net Cash
Proceeds from the incurrence of any Indebtedness of any Loan Party (other than
with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.01), the Borrower shall prepay (subject to the payment of any Make
Whole Premium or Prepayment Premium set forth in Section 2.09(b)) the Loans in
an aggregate amount equal to 100.0% of such Net Cash Proceeds.

 

44



--------------------------------------------------------------------------------

(iv) Excess Cash Flow. In the event that there shall be Excess Cash Flow for any
Fiscal Year (commencing with the fiscal year ending December 31, 2015), the
Borrower shall, no later than five (5) Business Days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) for such
Fiscal Year, prepay the Loans as set forth in Section 2.09(d)(ii) in an
aggregate amount equal to (i) 50% of such Excess Cash Flow for such Fiscal Year,
minus (ii) voluntary repayments of the Loans made with internally generated cash
(excluding, for the avoidance of doubt, repayments of Loans made with the cash
proceeds of any Permitted Refinancing Indebtedness).

(v) Limitations.

(A) Notwithstanding any other provisions of this Section 2.09, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary that is not a Loan Party (a “Foreign Asset Sale”) or Excess Cash Flow
attributable to a Foreign Subsidiary that is not a Loan Party (“Foreign
Subsidiary Excess Cash Flow”) are prohibited or delayed by applicable local law
from being distributed to any Loan Party, the Borrower shall not be required to
prepay any amounts pursuant to Sections 2.09(c)(i) or (iv) on account of the
portion of such Net Cash Proceeds or Excess Cash Flow so affected, but only so
long as the applicable local law will not permit distribution to any Loan Party,
and once any of such affected Net Cash Proceeds or Excess Cash Flow that, in
each case, would otherwise result in a prepayment obligation of the Borrower
pursuant to Section 2.09(c)(i) or Section 2.09(c)(iv) is permitted under the
applicable local law to be distributed to any Loan Party, the Borrower shall be
required to prepay any amounts required to be prepaid under Section 2.09 on
account of such Net Cash Proceeds or Excess Cash Flow and (ii) to the extent
that the Borrower has determined in good faith that distribution of any of or
all the Net Cash Proceeds held by a Foreign Subsidiary, or any Foreign
Subsidiary Excess Cash Flow, to a Loan Party (including, for the avoidance of
doubt, through any Subsidiary to a Loan Party) would have material adverse tax
cost consequences to the Borrower and its Subsidiaries, the Borrower shall not
be required to prepay any amounts pursuant to Sections 2.09(c)(i) through
(iv) on account of such Net Cash Proceeds or Excess Cash Flow; provided that, in
the case of this clause (ii), the applicable Foreign Subsidiary applies an
amount equal to the amount that would have been required (but for this
Section 2.09(v)(A)) to be applied to reinvestments or prepayments pursuant to
Sections 2.09(c)(i) through (iv) on account of such Net Cash Proceeds or Excess
Cash Flow to invest in capital assets of the type used in the business of the
Borrower and its Subsidiaries or to prepay Indebtedness of the applicable
Foreign Subsidiary, unless the Borrower in good faith determines and notifies
the Administrative Agent in writing that no such investment or prepayment of
Indebtedness would be beneficial to the Borrower and its Subsidiaries taken as a
whole.

(B) Notwithstanding anything to the contrary in this Section 2.09(c) or
otherwise in this agreement, in no event shall the Borrower be required to
repatriate cash of any CFCs.

(d) Application of Prepayments.

(i) Voluntary prepayments permitted hereunder shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.08(a) as
directed by the Borrower and specified in the notice of prepayment; provided
that all such prepayments shall be made ratably to the Lenders.

 

45



--------------------------------------------------------------------------------

(ii) Any amount required to be paid pursuant to Section 2.09(c)(i) through
Section 2.09(c)(iv) shall be applied pro rata among the Loans to the remaining
scheduled amortization payments in direct order of maturity.

Section 2.10 Fees.

(a) The Borrower shall pay to the Administrative Agent and the Collateral Agent,
for the account of the Administrative Agent and the Collateral Agent, as
applicable, the agency fee set forth in the Agency Fee Letter, at the times
specified therein (the “Agent Fees”).

(b) The Borrower agrees to pay on the Closing Date such fees as may be agreed in
respect of the Term Loan Facility between the Borrower and the Arranger pursuant
to the Engagement Letter, which fees will be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable
thereafter.

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances, absent manifest error.

Section 2.11 Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each Base Rate Loan made to the Borrower at the Base Rate
plus the Applicable Margin.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan made to the Borrower at the Adjusted Eurodollar Rate for the
Interest Period in effect for such Eurodollar Loan plus the Applicable Margin.

(c)(i) Immediately upon the occurrence and during the continuance of an Event of
Default under Sections 7.01(b), (c), (h) or (i), or (ii) at the election of the
Required Lenders (or the Administrative Agent, upon the direction of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, the Borrower shall pay interest on such overdue amount, after
as well as before judgment, at a rate per annum equal to (x) in the case of
overdue principal of any Loan, 2.00% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.11 (including any
Applicable Margin) or (y) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Loans in paragraph (a) of this Section 2.11; provided,
that if any Default or Event of Default has been waived by the Lenders pursuant
to Section 9.08, then additional default interest shall not accrue pursuant to
this Section 2.11(c) in respect of such Default or Event of Default. Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan, and on the Term Loan Maturity Date;
provided that (x) interest accrued pursuant to paragraph (c) of this
Section 2.11 shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Loan prior to its
stated maturity (unless all Loans are being repaid)), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

46



--------------------------------------------------------------------------------

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section 2.11, and (i) if based on the
Base Rate determined by reference to the “Prime Rate”, a year of 365 days or 366
days, as the case may be; or (ii) if based on the Base Rate (other than as
calculated by reference to the “Prime Rate”) or the Eurodollar Rate, on the
basis of a year of 360 days.

Section 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to a Base Rate Borrowing on the last day
of the Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.

Section 2.13 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);
or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its Loans, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender or participation therein
(including any cost or expense, but excluding, in all cases, any Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered in connection therewith.

 

47



--------------------------------------------------------------------------------

(b) If any Lender reasonably determines in good faith (and consistent with
similarly situated customers of the applicable Lender) that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or any of
the Loans made by such Lender or as a consequence of the Commitments to make any
of the foregoing, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered in
connection therewith.

(c) A certificate of a Lender setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.13 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.13, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event; provided, that such Lender notifies the Borrower of such loss, cost or
expense within 180 days of the incurrence thereof. Such loss, cost or expense to
any Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.14, together with
a reasonably detailed calculation of such amount or amounts, shall be delivered
to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

48



--------------------------------------------------------------------------------

Section 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Taxes, except to the extent required by Applicable
Law. If any Taxes are required by Applicable Law (as determined in the good
faith discretion of the applicable Withholding Agent) to be deducted from any
such payments, then (i) the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions (including deductions of
Indemnified Taxes applicable to additional sums payable under this
Section 2.15), the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions for Indemnified Taxes been made,
(ii) such Loan Party if required to deduct any such Taxes shall make such
deductions and (iii) such Loan Party, if required to deduct any such Taxes,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within thirty (30) days after demand therefor, for the full amount of any
Indemnified Taxes (without duplication of any amounts indemnified under
Section 2.15(a)), each as payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, on or with respect to any
payment by or on account of any obligation of the Loan Parties under, or
otherwise with respect to, any Loan Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability setting forth in reasonable detail the basis
for such payment or liability and delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or Agent, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify each Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified such Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by an Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by any Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by any Agent to the Lender from any other
source against any amount due to such Agent under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(f)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
(or originals, if required under Applicable Law) of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies (or originals, if required
under Applicable Law) of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(ii) executed copies (or originals, if required under Applicable Law) of IRS
Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate

 

50



--------------------------------------------------------------------------------

substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies (or originals, if required under Applicable Law) of IRS Form
W-8BEN or W-8BEN-E; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies (or originals, if required under Applicable Law) of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, if required under Applicable Law) of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(f) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

51



--------------------------------------------------------------------------------

(g) If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of Indemnified Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.15, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.15 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Agent or such Lender (including any Taxes imposed with respect
to such refund) as is determined by such Agent or such Lender in good faith and
in its sole discretion, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of such Agent or such Lender, agrees to repay
as soon as reasonably practicable the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
(g) shall not be construed to require any Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person. Notwithstanding anything
to the contrary in this paragraph (g), in no event shall any Agent or Lender be
required to pay any amount to any Loan Party pursuant to this paragraph (g) the
payment of which would place such Agent or Lender in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification, or with respect to which additional amounts were paid, and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to the Tax
had never been paid.

(h) For purposes of this Section 2.15, the term “Applicable Law” shall include
FATCA.

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.13, 2.14, 2.15 or 9.05, or otherwise) prior to 12:00
p.m. (New York City time), on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.05 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or of other amounts due hereunder or under any other Loan Document
shall be made in U.S. Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

52



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted pursuant to Section 9.04. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as applicable, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate reasonably determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.17 Mitigation Obligations; Replacement of Lenders. (a) (x) If any
Lender requests compensation under Section 2.13, (y) if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant

 

53



--------------------------------------------------------------------------------

to Section 2.15 or (z) if any Lender exercises its rights under Section 2.19,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
applicable, in the future, or would eliminate such Lender’s need to exercise its
rights under Section 2.19, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect (as compared to actions taken by such
Lender with respect to similarly situated borrowers). The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, or if any Lender
exercises its rights under Section 2.19, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent approving such assignee, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(ii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.17 shall be deemed to prejudice any rights that any
Loan Party may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, consent, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected or all of the Lenders and with respect to which the Required Lenders
shall have granted their consent, then provided no Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that,
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, (including any such Obligation pursuant to Section 2.09(d)),
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (iii) the replacement Lender shall have
consented to the applicable amendment, waiver, consent, discharge or
termination. In connection with any such assignment the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04. Notwithstanding
anything to the contrary herein, in the event that a Lender does not comply with
the requirements of the immediately preceding

 

54



--------------------------------------------------------------------------------

sentence within one (1) Business Day after receipt of such notice, such
assignment shall be deemed to have occurred on such Business Day without such
Lender’s execution and delivery of any documentation required pursuant to
Section 9.04.

(d) A Lender shall not be required to make any such assignment or delegation
under this Section 2.17, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment or delegation cease to apply.

Section 2.18 [Reserved].

Section 2.19 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Signing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert Base Rate Borrowings
to Eurodollar Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all such Eurodollar Borrowings of such Lender to
Base Rate Borrowings on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion, the Borrower shall also pay accrued interest on the
amount so converted.

Section 2.20 Extension of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of a Class of Terms Loans with the same Maturity Date on
a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans of such Class with the same Maturity Date) and on the same
terms to each such Lender, the Borrower may from time to time, with the consent
of any Lender that shall have accepted such Extension Offer, extend the Maturity
Date of the Term Loans of each such Lender and otherwise modify the terms of
such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate payable in
respect of such Term Loans) (each, an “Extension”), so long as (i) the Extension
Offer shall be in a minimum aggregate principal amount of $20,000,000 and
(ii) there will not be more than four separate tranches of Term Loans at any
time outstanding, unless otherwise agreed by the Administrative Agent.

(b) Each of the parties hereto hereby (i) agrees that this Agreement and the
other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (A) reflect the existence and terms of the
Commitments (the “Extended Commitments”) and the Term Loans incurred pursuant
thereto (the “Extended Term Loans”) and (B) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.20, and the Required Lenders hereby expressly
and irrevocably, for the benefit of all parties hereto, authorize the
Administrative Agent to enter into any such Extension Amendment and (ii) consent
to the transactions contemplated by this Section 2.20 (including, for the
avoidance of doubt, payment of interest, fees or premiums in respect of any
Extended Term Loans, on such terms as may be set forth in the relevant

 

55



--------------------------------------------------------------------------------

Extension Amendment). Without limiting the foregoing, in connection with any
Extension, the respective Loan Parties shall (at their expense) amend (and the
Collateral Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the then Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date after giving effect to such Extension (or
such later date as may be advised by local counsel to the Collateral Agent).

(c) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.20.

(d) This Section 2.20 shall supersede any provisions in Section 2.16 or
Section 9.08 to the contrary.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans
hereunder, each of the Loan Parties represents and warrants to each Agent and
the Lenders on and as of the Signing Date and the Closing Date (or on such date
as expressly provided for in any such representation or warranty) that:

Section 3.01 Organization; Powers; Qualification. Each of the Loan Parties and
each other Restricted Subsidiary (a) is duly organized, validly existing and (if
applicable in the relevant jurisdiction) in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Loan Party and each other Restricted Subsidiary is organized and
qualified to do business as of the Signing Date and the Closing Date are
described on Schedule 3.01.

Section 3.02 Ownership. Each Loan Party and each Subsidiary of any Loan Party as
of the Signing Date and the Closing Date is listed on Schedule 3.02. As of the
Signing Date and the Closing Date, the capitalization of each Loan Party and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 3.02. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and not subject to any preemptive or
similar rights, except as described in Schedule 3.02. The shareholders or other
owners, as applicable, of each Loan Party and its Subsidiaries and the number of
shares owned by each as of the Signing Date and the Closing Date are described
on Schedule 3.02. As of the Signing Date and the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Loan Party or any other Subsidiary, except
as described on Schedule 3.02.

Section 3.03 Organizational Structure. As of the Signing Date and the Closing
Date, the organizational structure of the Borrower and its Subsidiaries is as
set forth on Schedule 3.03.

 

56



--------------------------------------------------------------------------------

Section 3.04 Enforceability; Authorization. Each Loan Party has the right, power
and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and, from
and after the Closing Date, each of the other Loan Documents to which it is a
party in accordance with their respective terms. This Agreement and, from and
after the Closing Date, each of the other Loan Documents have been duly executed
and delivered by the duly authorized officers of each Loan Party that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

Section 3.05 Compliance of Agreement, Loan Documents and Borrowings with Laws,
etc. The execution, delivery and performance by each Loan Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Loans hereunder and the transactions contemplated hereby
do not and will not, by the passage of time, the giving of notice or otherwise,
(a) require any Governmental Approval or violate any Applicable Law relating to
any Loan Party or any other Restricted Subsidiary where the failure to obtain
such Governmental Approval or such violation could reasonably be expected to
have a Material Adverse Effect, (b) conflict with, result in a material breach
of, or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Loan Party or any other Restricted Subsidiary,
(c) (i) on the Signing Date, conflict with or result in a breach of or default
under any indenture, loan agreement (including the Existing Credit Agreement) or
other agreement or instrument to which such person is a party or (ii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such
Person, which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (e) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) consents or filings under the UCC, (iii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office and (iv) recordings of the Mortgages.

Section 3.06 Compliance with Law, Governmental Approvals (a) (a) Each Loan Party
and each other Restricted Subsidiary (i) has all Governmental Approvals required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

(b) There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending against, or, to the knowledge of any

 

57



--------------------------------------------------------------------------------

Loan Party, threatened in writing against, any of the Loan Parties or any other
Restricted Subsidiary or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(c) Neither the Borrower nor any of its Subsidiaries is, and no part of the
proceeds of the Loans will be used, directly or, to the knowledge of the
Borrower, indirectly, in violation of any Sanctions or any laws relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing, effective September 23, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S.A.
PATRIOT Act”). None of (i) the Borrower, any of its Subsidiaries or any of their
respective officers or directors or (ii) to the knowledge of the Borrower, any
employee or agent of the Borrower or any of its Subsidiaries, is a Sanctioned
Person.

(d) None of (i) the Borrower, any of its Subsidiaries or any of their respective
officers or directors or (ii) to the knowledge of the Borrower, any employee or
agent of the Borrower or any of its Subsidiaries is aware of or has taken any
action, and no part of the proceeds of the Loans will be used in any manner,
directly or, to the knowledge of the Borrower, indirectly, that violates the
FCPA or any other applicable anti-corruption laws, including making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable anti-corruption laws
in any relevant jurisdiction. The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable anti-corruption laws and the FCPA
and will maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

Section 3.07 Tax Returns and Payments. Each Loan Party and each other Restricted
Subsidiary has duly filed or caused to be filed all federal, state, local and
other tax and information returns required by Applicable Law to be filed by it,
and has paid, or made adequate provision for the payment of, all Taxes as shown
on such returns and on all assessments received by it to the extent such taxes
are not yet delinquent (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided for on the books of
the relevant Loan Party or Restricted Subsidiary) except where the failure to
file or pay could not reasonably be expected to have a Material Adverse Effect.
There is no ongoing audit or examination, to the knowledge of any Loan Party, by
any Governmental Authority with respect to the tax liability of any Loan Party
or any other Restricted Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

Section 3.08 Expropriation. There is no present or threatened (in writing)
expropriation of the property or assets of any Loan Party or any other
Restricted Subsidiary, which expropriation could reasonably be expected to have
a Material Adverse Effect.

Section 3.09 Intellectual Property Matters. Each Loan Party and each other
Restricted Subsidiary owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the

 

58



--------------------------------------------------------------------------------

foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Loan Party nor any
other Restricted Subsidiary is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

Section 3.10 Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:

(a) Each Loan Party and each other Restricted Subsidiary and the properties
owned, leased or operated by each Loan Party and each other Restricted
Subsidiary and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws;
and each Loan Party and each other Restricted Subsidiary has obtained and
maintained in full force and effect all Governmental Approvals required pursuant
to any Environmental Law for the current and reasonably anticipated future
operation of their respective businesses and to own, lease, mine or operate
their respective assets, including, without limitation, all bonds, guarantees,
surety or other financial assurance required under Environmental Laws for
Reclamation or otherwise;

(b) No Loan Party nor any other Restricted Subsidiary has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability pursuant to Environmental Laws or otherwise relating to environmental
matters, nor does any Loan Party or any other Restricted Subsidiary have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(c) Hazardous Materials have not been generated, treated, stored, released or
disposed of at, on or under the properties owned, leased or operated by any Loan
Party or any other Restricted Subsidiary, now or in the past, in violation of or
in a manner that could give rise to liability under Environmental Laws or in a
manner that could interfere with the continued operation of such properties or
impair the fair saleable value thereof, nor, to the knowledge of any Loan Party,
have any Hazardous Materials been generated, treated, stored at, on or under any
other properties in violation of Environmental Laws, or in a manner that could
give rise to liability under Environmental Laws to any Loan Party or Restricted
Subsidiary;

(d) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which any Loan Party or any other Restricted Subsidiary is or will be named
as a potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, liens, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party or any other Restricted Subsidiary or such
properties or such operations;

(e) No Loan Party or other Restricted Subsidiary is conducting, funding or
otherwise responsible for any investigation, remediation, remedial action or
cleanup of any Hazardous Materials; and

(f) There have been no accidents, explosions, implosions, collapses or flooding
at or otherwise related to the properties owned or operated by any Loan Party or
any other Restricted Subsidiary for which any Loan Party or any other Restricted
Subsidiary has any pending or ongoing liability or reasonably expects to incur
liability.

 

59



--------------------------------------------------------------------------------

Section 3.11 Insurance. The property of the Borrower and each of its Restricted
Subsidiaries is insured with insurers, in amounts, for risks and otherwise which
are reasonable in relation to such property (subject to the amount of such
deductibles as are reasonable and normal in the circumstances) against loss or
damage except where failure to so insure could not reasonably be expected to
have a Material Adverse Effect, and there has been no default or failure by the
party or parties insured under the provisions of such policies of insurance
maintained which would prevent the recovery by such Loan Party insured
thereunder of the full amount of any material insured loss.

Section 3.12 Employee Benefit Matters.

(a) As of the Signing Date and the Closing Date, no Loan Party nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Pension
Plans or Multiemployer Plans other than those identified on Schedule 3.12;

(b) Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply does not have, and could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by any Loan Party or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that does not have, and could not
reasonably be expected to have, a Material Adverse Effect;

(c) As of the Signing Date and the Closing Date, no Pension Plan has been
terminated, nor has any Pension Plan become subject to funding based benefit
restrictions under Section 436 of the Code, nor has any funding waiver from the
IRS been received or requested with respect to any Pension Plan, nor has any
Loan Party or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and owing as required by Section 412 or 430 of the Code, Section 302
or 303 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions or amounts under Section 412 or 430 of the Code or Section 302 or
303 of ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct does not have, and could not reasonably be expected to have, a Material
Adverse Effect, no Loan Party nor any ERISA Affiliate has: (i) engaged, or had
any liability (including indemnification liability) with respect to, in a
nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (iii) failed to make a required contribution or
payment to a Multiemployer Plan, or (iv) failed to make a required installment
or other required payment under Section 412 or 430 of the Code or Section 302 or
303 of ERISA;

(e) No Termination Event has occurred or is reasonably expected to occur;

 

60



--------------------------------------------------------------------------------

(f) Except where the failure of the following representation to be correct in
all material respects does not have, and could not reasonably be expected to
have, a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the best of the knowledge of any Loan Party after due inquiry,
threatened concerning or involving (i) any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) currently maintained, or contributed to, by
any Loan Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan; and

(g) No Loan Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code; and

(h) The present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by any Loan Party or any of their
ERISA Affiliates (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan), did not exceed the aggregate
current value of the assets of such Pension Plan.

Section 3.13 Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) The commitment to make, and the making of, the Loans and the granting and
maintaining of the security interest in connection with the obligations created
thereby, will not, whether directly or indirectly, and whether immediately,
incidentally or ultimately, be a violation of, or inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, Regulation U
or Regulation X. Concurrently with the making of any Loan hereunder, if
reasonably requested by the Administrative Agent or any Lender, the Borrower has
furnished to the Administrative Agent and each Lender a purpose statement in
conformity with the requirements of Federal Reserve Form G-3 or Federal Reserve
Form U-1, as applicable, referred to in Regulation U (or any replacement forms
required under Regulations, T, U or X).

Section 3.14 Government Regulation. No Loan Party nor any other Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and no Loan Party nor any other Restricted
Subsidiary is, or after giving effect to any Loan will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

Section 3.15 Employee Relations. No Loan Party or any other Restricted
Subsidiary is party to any collective bargaining agreement or has any labor
union been recognized as the representative of its employees except as set forth
on Schedule 3.15. The Loan Parties know of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
employees of any Loan Party or any other Restricted Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.16 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.01(a) and (b) fairly present, in all
material respects, on a Consolidated basis the

 

61



--------------------------------------------------------------------------------

assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP, except as provided therein. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.

Section 3.17 No Material Adverse Change. Since December 31, 2014, there has been
no material adverse change in the results of operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Borrower and its Subsidiaries, taken as a whole, and no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.

Section 3.18 Solvency. The Loan Parties, on a Consolidated basis, are Solvent.

Section 3.19 Titles to Properties. As of the Signing Date, the real property
listed on Schedule 3.19 constitutes all of the real property that is owned,
leased, subleased or used by any Loan Party or any other Restricted Subsidiary.
Except as set forth on Schedule 3.19, each Loan Party and each other Restricted
Subsidiary has such title to the real property owned or leased by it as is
reasonably necessary to the conduct of its business and valid and legal title to
all of its personal property and assets, except those which have been disposed
of by the Loan Parties and the other Restricted Subsidiaries subsequent to such
date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

Section 3.20 Mining Rights. Each of the Loan Parties and each other Restricted
Subsidiary has acquired all material Mining Rights which are required in
connection with the operation of the Kensington Mine, the Rochester Mine, the
Palmarejo Mine and the Wharf Mine as they are operated as of the date this
representation is made, and has obtained such other surface and other rights as
are necessary for access rights, water rights, plant sites, tailings disposal,
waste dumps, ore dumps, abandoned heaps or ancillary facilities which may be
reasonably required in connection with each such mine, other than any rights
which the failure to obtain could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All such Mining Rights
and other rights with respect to the Kensington Mine, the Rochester Mine, the
Palmarejo Mine and the Wharf Mine are sufficient in scope and substance for the
operation of each mine owned or operated by the Loan Parties or any other
Restricted Subsidiary as each such mine is operated as of each date this
representation is made or deemed made, except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.21 Perfection and Priority of Liens. As of the Closing Date, the Liens
granted to the Administrative Agent pursuant to the Security Documents with
respect to the Collateral (i) assuming proper recordation or filing of any such
documents, including, in the case of the Mortgages, upon the proper recordation
of the instruments delivered to the Title Company, constitute valid and
subsisting Liens of record on such rights, title or interest as such Loan Party
shall from time to time have in all Mortgaged Property, (ii) to the extent
required by the Security Documents, constitute perfected security interests in
such rights, title or interest as such Loan Party shall from time to time have
in all personal property included in the Collateral, and (iii) are subject to no
Liens except Permitted Liens or, in the case of Mortgaged Property, Permitted
Encumbrances. As of the Closing Date, except to the extent possession

 

62



--------------------------------------------------------------------------------

of portions of the Collateral is required for perfection or to the extent that
the Administrative Agent has consented to a post-Closing Date deadline for any
such action, all such action as is necessary has been taken to establish and
perfect the Administrative Agent’s rights in and to the Collateral, including
any recording, filing, registration, giving of notice or other similar action
(assuming proper recordation or filing of any such documents, including, in the
case of the Mortgages, upon the proper recordation of the instruments delivered
to the Title Company on the Closing Date). At all times on and after the Closing
Date, to the extent required by the Security Documents, the Loan Parties have
properly delivered or caused to be delivered, or provided control of, to the
Administrative Agent all Collateral that requires perfection of the Lien
described above by possession or control. Notwithstanding the foregoing, it is
understood among the parties hereto that the Liens in unpatented Mining Rights
are subject to the paramount title of the United States Government.

Section 3.22 Litigation. Except for matters existing on the Signing Date and set
forth on Schedule 3.22, there are no actions, suits or proceedings pending nor,
to the knowledge of any Loan Party, threatened against in writing or in any
other way relating adversely to or affecting any Loan Party or any other
Restricted Subsidiary or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.

Section 3.23 Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.

Section 3.24 Senior Indebtedness Status. From and after the Closing Date, the
Obligations of each Loan Party under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness and all senior unsecured Indebtedness of each
such Person and is designated as “Senior Indebtedness” under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.

Section 3.25 Disclosure.

(a) As of the Signing Date and the Closing Date, the Loan Parties and/or any
other Restricted Subsidiary have disclosed to the Arranger, the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Loan Party and any other Restricted Subsidiary are
subject, and all other matters known to them, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(b) No financial statement, material report, material certificate or other
material written information furnished (other than projected financial
information, pro forma financial information, estimated financial information,
other projected or estimated information and information of a general economic
or industry specific nature) by or on behalf of any Loan Party to the Arranger,
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) (the
“Information”), taken together as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, pro
forma financial information, estimated financial information and other projected
or estimated information, such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
forecasts and projections may vary from actual results and that such variances
may be material).

 

63



--------------------------------------------------------------------------------

Section 3.26 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely to (i) on the Closing Date, repay all Indebtedness and cancel all
commitments outstanding under the Existing Credit Agreement, (ii) provide for
general corporate purposes of the Borrower and its Subsidiaries and (iii) to pay
all fees and expenses in connection with the foregoing.

ARTICLE IV.

CONDITIONS TO EFFECTIVENESS AND FUNDING

Section 4.01 Signing Date. This Agreement shall become effective as of the date
hereof upon the satisfaction of the conditions set forth in this Section 4.01
(the date upon which all such conditions precedent under this Section 4.01 shall
be satisfied is referred to as the “Signing Date”):

(a) Executed Credit Agreement. This Agreement (including all schedules and
exhibits in final form) shall have been duly authorized, executed and delivered
to the Administrative Agent by the parties thereto, shall be in full force and
effect and no Default or Event of Default shall exist hereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower dated as of the Signing Date to the effect that (A) all representations
and warranties of the Loan Parties contained in this Agreement are true, correct
and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) the Loan Parties are not in violation
of any of the covenants contained in this Agreement; and (C) since December 31,
2014, no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

(ii) Certificate of Secretary of the Borrower. A certificate of a Responsible
Officer of the Borrower certifying as to the incumbency and genuineness of the
signature of each officer executing this Agreement and certifying that attached
thereto is a true, correct and complete copy of (A) the certificate of
incorporation of the Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws or other governing document of the Borrower as in
effect on the Signing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of the Borrower authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) a certificate as of a recent date of the good standing of the
Borrower under the laws of its jurisdiction of organization.

(c) Miscellaneous.

(i) PATRIOT Act. The Administrative Agent shall have received, at least three
Business Days prior to the Signing Date, all documentation and other information
required by

 

64



--------------------------------------------------------------------------------

regulatory authorities with respect to the Loan Parties under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S.A. PATRIOT Act, that has been reasonably requested by the Administrative
Agent at least five Business Days prior to the Signing Date.

(ii) Representation and Warranties. All representations and warranties of the
Loan Parties contained in this Agreement shall be true, correct and complete in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty shall be true, correct and complete in
all respects).

(iii) Other Documents. All certificates and other instruments and all
proceedings in connection with the transactions to be consummated hereunder on
the Signing Date shall be reasonably satisfactory in form and substance to the
Administrative Agent.

Section 4.02 Closing Date. The obligations of the Lenders to make Loans are
subject to the satisfaction of the following conditions on or prior to June 26,
2015 (it being understood that if all such conditions are not satisfied by 5:00
p.m. (New York City time) on June 26, 2015, this Agreement and the Lenders’
Commitments and obligations hereunder shall terminate and be of no further force
or effect; provided that no termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which expressly survives such
termination:

(a) The Administrative Agent shall have received a Borrowing Request from the
Borrower as required by Section 2.03.

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by “materiality,” “Material
Adverse Effect” or similar language in the text thereof.

(c) At the time of and both immediately before and immediately after giving
effect to the Transactions and the other transactions contemplated hereby, no
Event of Default or Default shall have occurred and be continuing.

(d) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (a) a counterpart of each Loan Document (other than this
Agreement) signed on behalf of such party or (b) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission, or
electronic transmission of a PDF copy, of a signed signature page of this
Agreement) that such party has signed a counterpart of each other Loan Document
and (ii) a Note, signed by the Borrower, in favor of each Lender that has
requested such a Note pursuant to Section 2.07(d).

(e) The Administrative Agent shall have received on behalf of itself, the
Collateral Agent, and the Lenders, a favorable written opinion of each of Gibson
Dunn & Crutcher LLP and Perkins Coie LLP, special counsel for the Loan Parties
(A) dated the Closing Date, (B) addressed to the Administrative

 

65



--------------------------------------------------------------------------------

Agent, the Collateral Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request, and each Loan Party hereby instructs its counsel to deliver such
opinions.

(f) The Administrative Agent shall have received each of the following:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under Applicable Law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) and a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary, or the
general partner, managing member or sole member, of each such Loan Party; and

(ii) a certificate of the Secretary, Assistant Secretary, Director, Vice
President, President or similar officer, or the general partner, managing member
or sole member, of each Loan Party, in each case dated the Closing Date and
certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since the date of the resolutions
described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the Borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.

(g) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent,

 

66



--------------------------------------------------------------------------------

on behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof, (B) a consent from each Foreign Subsidiary or FSHCO subject to a
pledge of its Equity Interests pursuant to the Security Documents with respect
to such pledge and (C) each original promissory note pledged pursuant to the
Security Documents together with an undated endorsement for each such promissory
note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search completed as of a recent date (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Loan Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Loan Party, indicating among other things that the assets of each
such Loan Party are free and clear of any Lien (except for Permitted Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (with appropriate endorsements naming the Administrative Agent as
Lenders’ loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance.

(h) Real Property Collateral.

(i) Mortgages. The Administrative Agent shall have received counterparts of, or
to the extent available and legally effective, authorization to electronically
register, a Mortgage with respect to each Mortgaged Property identified on
Schedule 4.02, in form for recording in the recording office of each
jurisdiction where such Mortgaged Property is located and constituting a first
priority Lien, subject to Permitted Encumbrances, on all Mortgaged Property
identified on Schedule 4.02, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a Lien under Applicable Law.

(ii) Matters Relating to Flood Hazard Properties. The Administrative Agent shall
have received a completed standard “life of loan” flood hazard determination
form for each property containing improvements encumbered by a Mortgage, and if
the property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (i) a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) created by the U.S. Congress pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004 is not available because the applicable community does not
participate in the NFIP, (ii) documentation

 

67



--------------------------------------------------------------------------------

evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (iii) if Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent.

(iii) Opinions. The Administrative Agent shall have received an opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) in each state in which a Mortgaged Property identified on Schedule 4.02
is located with respect to the enforceability of the Mortgage(s) to be recorded
in each such state and such other customary matters as the Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(iv) Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders prior to the Closing Date, each in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Transactions shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement
(including a pay-off letter and other evidence reasonably satisfactory to the
Administrative Agent that all existing Indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement shall be repaid in full and
terminated and all collateral security therefor shall be released).

(j) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another Financial
Officer of the Borrower confirming the Solvency of the Borrower and its
Subsidiaries after giving effect to the Transactions.

(k) Since (i) December 31, 2014 and (ii) the Signing Date, there have not
occurred any events, changes or other occurrences that have had, continue to
have or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

(l) The Lenders, the Agents and the Arranger shall have received all Fees and
all other amounts due and payable pursuant to the Loan Documents on or prior to
the Closing Date, including reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document (it being understood that (i) amounts under
this paragraph (l) may be paid with proceeds of the Loans and (ii) if the
Closing Date has not occurred by 5:00 p.m. (New York City time) on June 26,
2015, all reasonable out-of-pocket expenses (including legal expenses) required
to be reimbursed or paid by the Loan Parties hereunder or under any other Loan
Document or the Engagement Letter shall be immediately due and payable (and this
provision shall survive the termination of this Agreement).

(m) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower dated as of the Closing Date as to the
matters set forth in clauses (b), (c), (i), (k) and (n) of this Section 4.02.

 

68



--------------------------------------------------------------------------------

(n) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Loan Parties or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(o) The Term Loan Facility shall have received a credit rating from each of S&P
and Moody’s.

ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Agent and each Lender that so
long as this Agreement shall remain in effect and until the Discharge of the
Obligations, each Loan Party shall, and shall cause the other Restricted
Subsidiaries to:

Section 5.01 Financial Statements. Deliver to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice), subject to the last paragraph of Section 5.02:

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 31, 2015), an audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” qualification or exception (except
for any such qualification or exception pertaining to one or more debt
maturities occurring within 12 months of the relevant audit) or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

 

69



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three Fiscal Quarters of each Fiscal
Year (commencing with the Fiscal Quarter ended June 30, 2015), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by a Financial Officer of the Borrower to present fairly
in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

Section 5.02 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 5.01(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower and a report containing management’s discussion and analysis of such
financial statements;

(b) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of Indebtedness of any Loan Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or material communication sent
to the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(d) promptly, and in any event within ten (10) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence, received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

(e) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent); and

 

70



--------------------------------------------------------------------------------

(f) such other information regarding the operations, business affairs and
financial condition of any Loan Party or any other Restricted Subsidiary thereof
as the Administrative Agent or any Lender may reasonably request.

Documents and notices required to be delivered pursuant to Section 5.01(a) or
(b), Section 5.02(b), (c), (d) or (e), or Section 5.03 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet or at another
website designated in writing by the Borrower; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

Section 5.03 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Loan Party obtains
knowledge thereof) notify the Administrative Agent in writing of (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations (including any
expropriation and condemnation proceeding) by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against or involving any Loan Party or any other Restricted Subsidiary or any of
their respective properties, assets or businesses, in each case, that could
reasonably be expected to result in a Material Adverse Effect;

(c) any notice of any violation received by any Loan Party or any other
Restricted Subsidiary from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

(d) any notice of an Environmental Claim against a Loan Party or other
Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect or cause any Property described in the Mortgages to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law;

(e) any release or threatened release of Hazardous Materials (or the discovery
of any prior release of Hazardous Materials) that could reasonably be expected
to have a Material Adverse Effect;

(f) any notice or knowledge of an accident, explosion, implosion, collapse or
flooding at or otherwise related to the properties owned or operated by a Loan
Party or any other Restricted Subsidiary that could reasonably be expected to
have a Material Adverse Effect;

(g) any attachment, judgment, lien, levy or order that has been assessed against
any Loan Party or any other Restricted Subsidiary in excess of the Threshold
Amount;

(h) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default (or similar event)
under any mineral rights to which the any Loan Party or any other Restricted
Subsidiary is a party or by which any Loan Party or any other Restricted
Subsidiary or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;

 

71



--------------------------------------------------------------------------------

(i)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Loan Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge, or reason to
know, that any Loan Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(j) the occurrence of any other event specific to the Loan Parties or any other
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 5.04 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 6.03, preserve and maintain (a) its separate corporate
existence and (b) all rights, franchises, licenses and privileges necessary to
the conduct of its business except, in the case of this clause (b), as could not
reasonably be expected to have a Material Adverse Effect, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.

Section 5.05 Maintenance of Property, Contracts and Licenses.

(a) Except as permitted by Section 6.03 and Section 6.04, protect and preserve
all Properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such Property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner, in each case except as such action or inaction would not reasonably be
expected to result in a Material Adverse Effect.

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses as presently conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c) Except as permitted by Section 6.03 and Section 6.04, maintain all material
Mining Rights which are required in connection with the operation of its mines
as they are operated at any time, and obtain such other surface and other rights
as are necessary for access rights, water rights, plant sites, tailings
disposal, waste dumps, ore dumps, abandoned heaps or ancillary facilities which
are required in

 

72



--------------------------------------------------------------------------------

connection with each mine, in each case, sufficient in scope and substance for
the operation of each mine then owned or operated by any Loan Party or any other
Restricted Subsidiary as they are operated at any time, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 5.06 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
maintained by the Loan Parties shall (a) provide that no cancellation or
material modification thereof shall be effective until at least thirty (30) days
after receipt by the Administrative Agent of written notice thereof (or
substantially similar protections reasonably satisfactory to the Administrative
Agent), (b) in the case of each liability insurance policy, name the
Administrative Agent as an additional insured party thereunder and (c) in the
case of each casualty insurance policy, name the Administrative Agent as
Lenders’ loss payee. From time to time deliver to the Administrative Agent upon
its reasonable request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

Section 5.07 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

Section 5.08 Payment of Taxes and Other Obligations. Pay and perform (a) all
material Taxes, assessments and other governmental charges levied or assessed
upon it or any of its Property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves are
maintained with respect thereto by such Loan Party in accordance with GAAP and
(b) all other indebtedness, obligations and liabilities in accordance with
customary trade practices, except, in the case of this clause (b), where the
failure to so pay could not reasonably be expected to have a Material Adverse
Effect.

Section 5.09 Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 5.10 Environmental Laws. In addition to and without limiting the
generality of Section 5.09 and Section 9.05, and except where failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect (a) comply with Environmental Laws, and ensure such
compliance by all tenants, subtenants and, to the extent commercially
reasonable, contractors, and obtain and comply with and maintain, and ensure
that all tenants, subtenants and, to the extent commercially reasonable,
contractors, if any, obtain, comply with, maintain and timely renew, any and all
licenses, approvals, notifications, registrations, bonds, surety or permits
required by Environmental Laws, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws, and

 

73



--------------------------------------------------------------------------------

(c) defend, indemnify and hold harmless the Agents and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance, with or
liability under any Environmental Laws applicable to the operations of each Loan
Party or any other Restricted Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs, and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

Section 5.11 Compliance with ERISA. In addition to, and without limiting, the
generality of Section 5.09, (a) except where the failure to so comply does not,
and could not, individually or in the aggregate, have, or reasonably be expected
to have, a Material Adverse Effect, (i) comply with applicable provisions of
ERISA, the Code and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action, or fail to
take action which results in, or could reasonably be expected to result in, a
liability to the PBGC or to a Multiemployer Plan other than ongoing
contributions to a Multiemployer Plan and premium payments to the PBGC,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any “qualified beneficiary” as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

Section 5.12 Compliance with Agreements. Comply in all respects with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business, except as could not reasonably be expected
to have a Material Adverse Effect.

Section 5.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its chief executive office and material
properties (including, without limitation, the Kensington Mine, the Rochester
Mine, the Palmarejo Mine, the Wharf Mine and any other material mining
operation); inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, the Lenders shall
not exercise their right to visit and inspect the chief executive offices and
each material property of the Borrower and its Subsidiaries more often than one
(1) time during any calendar year at the Borrower’s expense and any such visit
and/or inspection shall be coordinated in advance with the Administrative Agent
so as to minimize the burden (both financial and logistical) upon the Borrower
to the extent reasonably possible; provided further that upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent or any
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours without advance notice.

 

74



--------------------------------------------------------------------------------

Section 5.14 Additional Subsidiaries and Real Property.

(a) Additional Domestic Subsidiaries. Promptly, and in any event within ten
(10) Business Days, notify the Administrative Agent of the creation or
acquisition of any Domestic Subsidiary (which, for purposes of this paragraph,
shall include the designation of an Unrestricted Subsidiary (that but for its
designation as an Unrestricted Subsidiary is a Domestic Subsidiary) as a
Restricted Subsidiary pursuant to Section 6.09 and any Domestic Subsidiary that
is an Immaterial Subsidiary no longer qualifying as an Immaterial Subsidiary),
other than any Domestic Subsidiary described in clause (v) of the definition of
“Subsidiary Guarantors,” and promptly thereafter (and in any event within thirty
(30) days after such creation or acquisition, which time period may be extended
at the sole discretion of the Administrative Agent), cause such Person to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty and Collateral Agreement or such other
document as the Administrative Agent shall reasonably request for such purpose,
(ii) grant a security interest in all properties and assets (subject to the
exceptions specified in the Guaranty and Collateral Agreement and herein and
excluding, for the avoidance of doubt, any Excluded Collateral) owned by such
Domestic Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each Security Document with respect to Collateral or such other
document as the Administrative Agent shall reasonably request for such purpose
and comply with the terms of each Security Document, (iii) deliver to the
Administrative Agent such documents and certificates with respect to Collateral
referred to in Section 4.02 as may be reasonably requested by the Administrative
Agent, (iv) deliver to the Administrative Agent such original Equity Interests
or other certificates and stock or other transfer powers evidencing the Equity
Interests of such Person, (v) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as reasonably requested by the Administrative
Agent with respect to such Person, and (vi) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent
reasonably in advance of the relevant deadline, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries and FSHCOs. Promptly, and in any event
within ten (10) Business Days, notify the Administrative Agent that any Person
has become a First Tier Foreign Subsidiary or first tier FSHCO, of any Loan
Party, and promptly thereafter (and in any event within thirty-five (35) days
after notification, which time period may be extended at the sole discretion of
the Administrative Agent), cause (i) the applicable Loan Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary or
first tier FSHCO and a consent thereto executed by such new First Tier Foreign
Subsidiary or first tier FSHCO (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
such percentage of the Equity Interests of such new First Tier Foreign
Subsidiary or first tier FSHCO, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such documents and
certificates with respect to Collateral referred to in Section 4.02 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
reasonably requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent reasonably in advance of
the relevant deadline, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(c) Additional Guarantors. Notwithstanding the provisions of paragraph
(b) above, notify the Administrative Agent of any Non-Guarantor Subsidiary
becoming a guarantor under any Indebtedness incurred by any Loan Party pursuant
to Section 6.01(n), (o) or (p) that is in a principal amount in excess

 

75



--------------------------------------------------------------------------------

of $20,000,000, or any refinancings, renewals or extensions thereof, at least
ten (10) Business Days prior to such Non-Guarantor Subsidiary becoming a
guarantor thereunder and, prior to or substantially concurrently with such
Non-Guarantor Subsidiary becoming a guarantor thereunder, cause such
Non-Guarantor Subsidiary to (i) become a Subsidiary Guarantor by delivering to
the Administrative Agent a duly executed supplement to the Guaranty and
Collateral Agreement or such other document as the Administrative Agent shall
reasonably request for such purpose, (ii) grant a security interest in all
properties and assets (subject to the exceptions for specific items or
categories of assets specified in the Guaranty and Collateral Agreement or
herein and excluding, for the avoidance of doubt, any Excluded Collateral) of
such Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each applicable Security Document or such other document as the
Administrative Agent shall reasonably request for such purpose and comply with
the terms of each such Security Document, (iii) deliver to the Administrative
Agent such documents and certificates with respect to Collateral referred to in
Section 4.02 as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such original Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as reasonably requested by the Administrative Agent with
respect to such Person, and (vi) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent reasonably
in advance of the relevant deadline, all in form, content and scope reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, this
Section 5.14(c) shall apply to Immaterial Subsidiaries and Foreign Subsidiaries
which become guarantors under any Indebtedness incurred by the Borrower pursuant
to Section 6.01(n), (o) or (p) that is in a principal amount in excess of
$20,000,000 or any refinancings, renewals or extensions thereof.

(d) Real Property Collateral. Notify the Administrative Agent, within ten
(10) days after the acquisition or lease of any Real Property (other than any
Excluded Real Property) by any Loan Party (or any other Restricted Subsidiary
that would be required to become a Loan Party by virtue of such acquisition or
lease) that is not subject to the existing Security Documents, and within sixty
(60) days of such acquisition, which time period may be extended at the sole
discretion of the Administrative Agent, deliver such mortgages, deeds of trust,
title insurance policies, flood documents, opinions, environmental assessments
or reports, surveys and other documents reasonably requested reasonably in
advance of the relevant deadline by the Administrative Agent in connection with
granting and perfecting a first priority Lien, other than Permitted
Encumbrances, on such real property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, all consistent with and not more
burdensome than the documents and other items delivered to Administrative Agent
pursuant to Sections 4.02(h) and 5.18 and otherwise in form and substance
reasonably acceptable to the Administrative Agent.

(e) Immaterial Subsidiaries; Foreign Subsidiaries. Notwithstanding the
foregoing, (i) any Domestic Subsidiary that is an Immaterial Subsidiary shall
not be subject to, or required to take the actions set forth in,
Section 5.14(a), (ii) any Foreign Subsidiary or FSHCO, in each case that is an
Immaterial Subsidiary shall not be subject to, or required to take the actions
set forth in, Section 5.14(b), and (iii) to the extent any new Subsidiary is
created solely for the purpose of consummating a merger transaction pursuant to
an acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be subject to the notice or other requirements of, or
required to take the actions set forth in, Section 5.14(a) or (b), as
applicable, until the consummation of such acquisition (at which time, the
surviving entity of the respective merger transaction shall be required to so
comply with Section 5.14(a) or (b), as applicable).

 

76



--------------------------------------------------------------------------------

(f) Exclusions. The provisions of this Section 5.14 shall not apply to assets or
Property (i) excluded from the Collateral pursuant to the Guaranty and
Collateral Agreement (including, for the avoidance of doubt, any Excluded
Collateral), (ii) as to which the Administrative Agent and the Borrower agree
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby, (iii) if
the granting of a security interest in a contract, license or lease or the
assets subject thereto would be prohibited by the terms of such contract,
license or lease, unless such prohibition is not effective under Applicable Law
and (iv) if the granting of a security interest in such assets is prohibited
under Applicable Law. None of the Loan Parties or any other Restricted
Subsidiary shall be required to (i) obtain control agreements in respect of any
of their deposit, securities and commodities accounts, (ii) enter into local-law
pledge agreements with respect to Equity Interests in Foreign Subsidiaries or
take any other action to perfect security interests under laws other than those
of the United States or any State thereof, or (iii) obtain landlord lien
waivers, estoppels, bailee letters or collateral access letters.

Section 5.15 Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.26.

Section 5.16 Further Assurances. Maintain the security interest created by the
Security Documents in accordance with Section 5.1 of the Guaranty and Collateral
Agreement, subject to the rights of the Loan Parties and Restricted Subsidiaries
to dispose of the Collateral as expressly permitted by the Loan Documents; and
make, execute and deliver all such additional and further acts, things, deeds,
instruments and documents as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably require for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Administrative Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby or by the other Loan Documents.

Section 5.17 Maintenance of Credit Rating. Use all commercially reasonable
efforts to maintain (a) a public corporate family rating issued by Moody’s and a
public corporate credit rating issued by S&P, in each case with respect to the
Borrower, and (b) a public credit rating from each of Moody’s and S&P with
respect to the Term Loans; provided that (i) the failure to obtain such ratings
shall not constitute a Default or an Event of Default to the extent the Borrower
is using its commercially reasonable efforts to obtain and maintain such ratings
and (ii) the Borrower shall not be required to maintain any minimum credit
rating.

Section 5.18 Certain Post-Closing Obligations.

Each Loan Party shall promptly, and in any event no later than 60 days following
the Closing Date (which time period may be extended at the sole discretion of
the Administrative Agent), deliver to the Collateral Agent: (A) ALTA mortgagee
standard coverage title insurance policies or unconditional commitments therefor
issued by the Title Company reasonably satisfactory to the Collateral Agent with
respect to each Mortgaged Property (each, a “Title Policy”), in agreed upon
amounts aggregating not less than the lesser of (x) $100,000,000 and (y) 110% of
the fair market value of each Mortgaged Property that is owned in fee insuring
the fee simple title to each of the fee owned Mortgaged Properties vested in the
applicable Loan Party and insuring the Collateral Agent that the relevant
Mortgage creates a valid and enforceable first priority Lien on the Mortgaged
Property encumbered thereby, each of which Title Policy

 

77



--------------------------------------------------------------------------------

(1) shall include tie-in endorsements (to the extent available) and the
following endorsements: (i) with respect to the Kensington Mine – Doing
Business; First Loss; Aggregation; Variable Rate; Multiple Tax Parcel; Deletion
of Arbitration; and Environmental; (ii) with respect to the Rochester Mine –
Usury; Doing Business; First Loss; Aggregation; Variable Rate; Multiple Tax
Parcel; Deletion of Arbitration; and Environmental; (c) with respect to the
Wharf Mine – same as clause (ii) above, to the extent available in South Dakota;
and (2) shall provide for such customary insurance as the Collateral Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent; (B) evidence satisfactory to the
Collateral Agent that the applicable Loan Party has (1) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the applicable Title Policy and (2) paid to the
Title Company or to the appropriate Governmental Authorities all expenses and
premiums of the Title Company and all other sums required in connection with the
issuance of the Title Policies and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages in the applicable real property records; and (C) a title report
issued by the Title Company with respect thereto, dated not more than 30 days
prior to the Closing Date (or such earlier date as the Collateral Agent may
agree) and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent.

Section 5.19 Lenders Call. Participate in annual and quarterly conference calls
with the Administrative Agent and the Lenders, such calls to be held at such
times as may be agreed to by the Borrower and the Administrative Agent, but in
any event not later than 7 Business Days after each date that the annual and
quarterly financial statements are required to be delivered pursuant to
Section 5.01(a) and Section 5.01(b); provided that any earnings call or other
conference call publicly announced on the Borrower’s website shall be deemed in
compliance with this Section 5.19.

ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Agent and each Lender that so
long as this Agreement shall remain in effect and until the Discharge of the
Obligations, each Loan Party shall not, and shall not cause or permit any other
Restricted Subsidiary (and, in the case of Section 6.15, shall not cause or
permit any Subsidiary) to:

Section 6.01 Indebtedness. Subject to the last paragraph of this Article VI,
create, incur, assume or permit to exist any Indebtedness, except the following
(collectively, the “Permitted Indebtedness”):

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and,
until the Closing Date, Indebtedness existing under the Existing Credit
Agreement;

(c) Indebtedness represented by Capital Lease Obligations (other than Deemed
Capitalized Leases), mortgage financings or purchase money obligations, in each
case, incurred for the purpose of financing all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment used in the business of the Loan Parties or any of the
Restricted Subsidiaries, in an aggregate principal amount at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (c), not to exceed, as of any date of incurrence, the
greater of (x) $50.0 million and (y) 2.5% of Consolidated Net Tangible Assets as
of such date of incurrence;

 

78



--------------------------------------------------------------------------------

(d) Permitted Refinancing Indebtedness incurred in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under clauses (a), (b) (other than
Indebtedness existing under the Existing Credit Agreement), (c), (d), (n),
(o) or (p) of this Section 6.01;

(e) intercompany Indebtedness of any Loan Party or any other Restricted
Subsidiary between or among any Loan Party and any Restricted Subsidiary;
provided however that:

(i) if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor, such
Indebtedness must be unsecured and expressly subordinated to the prior payment
in full in cash of all Obligations then due with respect to the Loan, in the
case of the Borrower, or the Guarantees, in the case of a Subsidiary Guarantor;
and

(ii) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary and any sale or other transfer of any such Indebtedness to a Person
that is not either the Borrower or its Restricted Subsidiary will be deemed to
constitute an incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be, that was not permitted by this clause (e).

(f) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(i) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary; and

(ii) any sale or other transfer of any such preferred stock to a Person that is
not either the Borrower or a Restricted Subsidiary;

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (f);

(g) Indebtedness consisting of Hedging Obligations or Cash Management Agreements
in the ordinary course of business;

(h) Guarantees by any Loan Party of Indebtedness otherwise permitted hereunder
of any other Loan Party and by any other Restricted Subsidiary of Indebtedness
otherwise permitted hereunder of any Loan Party; provided that, if the
Indebtedness being guaranteed is subordinated to or pari passu with the
Obligations, then the Guarantee must be subordinated or pari passu, as
applicable to the same extent as the Indebtedness guaranteed;

(i) Indebtedness in respect of workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance,
self-insurance obligations, bankers’ acceptances, performance, bid, surety,
appeal, reclamation, remediation and similar bonds and completion Guarantees
(not for borrowed money) provided in the ordinary course of business;

 

79



--------------------------------------------------------------------------------

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five
(5) Business Days;

(k) Indebtedness of any Person incurred and outstanding on or prior to the date
on which such Person became a Restricted Subsidiary or was acquired by, or
merged into or arranged or consolidated with, the Borrower or any of its
Restricted Subsidiaries (other than Indebtedness incurred in contemplation of,
or in connection with, the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary of or was otherwise
acquired by the Borrower); provided that (i) neither the Borrower nor any
Subsidiary (other than such Person and its Restricted Subsidiaries or any other
Person that such Person merges with or that acquires the assets of such Person)
shall have any liability or other obligation with respect to such Indebtedness
and (ii) the aggregate outstanding principal amount of such Indebtedness does
not exceed $50,000,000;

(l) Indebtedness consisting of unpaid insurance premiums owed to any Person
providing property, casualty, liability or other insurance to any Loan Party or
any other Restricted Subsidiary in any Fiscal Year, pursuant to reimbursement or
indemnification obligations to such Person; provided that such Indebtedness is
incurred only to defer the cost of such unpaid insurance premiums for such
Fiscal Year and is outstanding only during such Fiscal Year;

(m) Indebtedness outstanding under the Franco-Nevada Agreement;

(n) additional Indebtedness (of which, in the case of any such Indebtedness of a
Loan Party, must be either unsecured or secured on a junior basis to the
Obligations) in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (n), not to exceed, as of any date
of incurrence, the greater of (x) $25.0 million and (y) 2.0% of Consolidated Net
Tangible Assets as of such date of incurrence; provided that if secured on a
junior basis to the Obligations (i) such Indebtedness shall be subject to a
customary intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent and (ii) such Indebtedness shall not have any scheduled
maturity prior to the date that is 180 days after the Latest Maturity Date or
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of any Loan outstanding at the time such Indebtedness is incurred or
issued;

(o) additional unsecured Indebtedness, if the Fixed Charge Coverage Ratio for
the Borrower’s most recently ended four full Fiscal Quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a Pro Forma Basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred at the
beginning of such four-quarter period; and

(p) to the extent that the Borrower consummates one or more Equity Offerings
after the Signing Date yielding gross proceeds (other than proceeds used to make
any Restricted Payments pursuant to Section 6.06(b)(i)) to the Borrower of at
least $50,000,000 (the “Equity Offering Condition”), Indebtedness of any Loan
Party secured on a junior basis to the Obligations in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(p), not to exceed $50,000,000, provided that (i) such Indebtedness shall be
subject to a customary intercreditor agreement on terms reasonably satisfactory
to

 

80



--------------------------------------------------------------------------------

the Administrative Agent and (ii) such Indebtedness does not have any scheduled
maturity prior to the date that is 180 days after the Latest Maturity Date or
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of any Loan outstanding at the time such Indebtedness is incurred or
issued.

Section 6.02 Liens. Subject to the last paragraph of this Article VI, directly
or indirectly, create, incur, assume, suffer to exist any Lien of any kind on or
with respect to any Property, whether now owned or hereafter acquired, except
for the following (collectively, “Permitted Liens”):

(a) Liens on non-Collateral in favor of any Loan Party or any other Restricted
Subsidiary;

(b) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary or is merged with or into or consolidated with the
Borrower or any other Restricted Subsidiary; provided that such Liens were in
existence prior to the contemplation of such Person becoming a Restricted
Subsidiary or such merger or consolidation and do not extend to any assets other
than those of the Person that becomes a Restricted Subsidiary or is merged with
or into or consolidated with the Borrower or any Restricted Subsidiary;

(c) Liens on property (including Equity Interests) existing at the time of
acquisition of the property by the Borrower or any Restricted Subsidiary;
provided that such Liens were in existence prior to such acquisition and not
incurred in contemplation of, such acquisition;

(d) Liens to secure the performance of statutory obligations, insurance, surety
or appeal bonds, performance bonds, construction bonds, bids, trade contracts,
or other obligations of a like nature incurred in the ordinary course of
business (including Liens to secure letters of credit issued to assure payment
of such obligations);

(e) Liens to secure Indebtedness represented by Capital Lease Obligations (other
than Deemed Capitalized Leases), mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of any Loan
Party or any other Restricted Subsidiary, in an aggregate principal amount at
any time outstanding, including all Permitted Refinancing Indebtedness incurred
to renew, refund, refinance, replace, defease or discharge any Indebtedness,
when taken together with all other Indebtedness secured pursuant to this clause
(e), not to exceed, as of any date of incurrence, the greater of (x) $50.0
million and (y) 2.5% of Consolidated Net Tangible Assets as of such date of
incurrence; provided that such Liens apply only to the assets acquired with or
financed by such Indebtedness;

(f) Liens existing on the date of this Agreement and set forth on Schedule 6.02
and, until the Closing Date, Liens securing the obligations under the Existing
Credit Agreement;

(g) Liens for Taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(h) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

 

81



--------------------------------------------------------------------------------

(i) survey exceptions, easements or reservations of, or rights of others for,
licenses, covenants and conditions, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes and other similar
encumbrances, or zoning or other restrictions as to the use of real property
that were not incurred in connection with Indebtedness and that do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person, including any
reservations or exceptions in patents from the United States and the paramount
title of the United States in unpatented mining claims on federal lands and
Permitted Encumbrances;

(j) Liens created for the benefit of (or to secure) the Obligations (or any Loan
Document);

(k) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that:

(i) the new Lien is limited to all or part of the same property and assets that
secured the original Lien (plus improvements and accessions to, such property or
proceeds or distributions thereof); and

(ii) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged with such Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

(l) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(m) filing of Uniform Commercial Code financing statements as a precautionary
measure in connection with operating leases;

(n) bankers’ Liens, rights of setoff, Liens arising out of judgments or awards
not constituting an Event of Default and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

(o) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;

(p) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or trade-related letters of credit permitted under Section 6.01
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(q) grants of intellectual property licenses (including software and other
technology licenses) in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

 

82



--------------------------------------------------------------------------------

(s) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits
(including pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);

(t) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(u)(i) with respect to any lease or sublease entered into by any Loan Party or
any other Restricted Subsidiary in the ordinary course of business as a lessee,
tenant, subtenant or other occupant, mortgages, obligations, liens and other
encumbrances incurred, created or assumed or permitted to exist and arising by,
through or under a landlord or sublandlord of such leased real property
encumbering such landlord’s or sublandlord’s interest in such leased real
property, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

(v) Liens securing the Franco-Nevada Agreement;

(w) Liens on the assets of any Restricted Subsidiary that is not a Subsidiary
Guarantor and which secure Indebtedness or other obligations of such Restricted
Subsidiary (or of another Restricted Subsidiary that is not a Subsidiary
Guarantor) that are permitted to be incurred under Section 6.01;

(x) other Liens with respect to obligations in the ordinary course of business
(other than Indebtedness for borrowed money) in an aggregate principal amount at
any time outstanding, when taken together with all other obligations secured
pursuant to this clause (x), not to exceed, as of any date of incurrence, $5.0
million;

(y) Liens constituting encumbrances on mining properties of the Borrower or any
of its Subsidiaries in respect of mineral royalties (x) granted in compliance
with Section 6.04 or otherwise not considered an Asset Sale or (y) encumbering
any mining property acquired by the Borrower or any of its Subsidiaries at the
time of the acquisition of such property; provided, that, in the case of this
clause (y), (i) such royalty is not granted in connection with, or in
anticipation of such acquisition (unless such royalty was retained by the seller
of such mining property by express agreement with the Borrower or the relevant
Subsidiary in connection with the sale of such property and such retention was
reflected in the consideration paid by the Borrower or the relevant Subsidiary),
and (ii) such Liens only encumber the mining property acquired in such
acquisition;

(z) Permitted Encumbrances;

(aa) Liens securing Indebtedness permitted pursuant to Section 6.01(n) or
6.01(p) (for the avoidance of doubt, securing only the amount of Indebtedness
permitted to be incurred pursuant to Section 6.01(n) or 6.01(p), as applicable)
and, in the case of any such secured Indebtedness of a Loan Party, subject to a
customary intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent;

(bb) Liens pursuant to margined, cash collateralized or otherwise secured Hedge
Agreements entered into by the Borrower or any of its Subsidiaries; provided
however, the fair market value of such margin, cash collateral or other
collateral for all such Hedging Obligations of the Borrower or any of its
Subsidiaries (other than in respect of any Secured Hedge Agreement secured by
the Collateral hereunder) pursuant to this clause (bb) does not exceed
$10,000,000 at any time;

 

83



--------------------------------------------------------------------------------

(cc) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any permitted acquisition or
other permitted purchase of capital assets;

(dd) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(ee) Liens solely on cash or Cash Equivalents securing obligations under Cash
Management Agreements in the ordinary course of business; and

(ff) Liens on concentrates or minerals or the proceeds of sale of such
concentrates or minerals arising or granted pursuant to a processing arrangement
entered into in the ordinary course of business, securing the payment of a
portion of the fees, costs and expenses attributable to the processing of such
concentrates or minerals under any such processing arrangement.

Section 6.03 Fundamental Changes.

Merge, consolidate or enter into any similar combination with any other Person
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except, after the Closing Date:

(a)(i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Loan Parties shall
comply with Section 5.14 in connection therewith);

(b)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the Fair Market Value of such assets;

(d)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) dispositions permitted by Section 6.04;

(f) any Permitted Investment may be structured as, or consummated pursuant to, a
merger, consolidation or amalgamation; provided, that in the case of any such
merger, consolidation or

 

84



--------------------------------------------------------------------------------

amalgamation of (i) the Borrower, the Borrower shall be the continuing,
surviving or resulting entity or (ii) any other Loan Party, the surviving,
continuing or resulting legal entity of such merger, consolidation or
amalgamation is a Loan Party (or substantially simultaneously with such
transaction, the continuing, surviving or resulting entity shall become a
Subsidiary Guarantor) and, in all cases, such Loan Parties shall comply with
Section 5.14 in connection therewith; or

(g) any Subsidiary may liquidate, wind-up or dissolve itself after having
disposed of all or substantially all of its assets in a transaction permitted by
another clause of this Section 6.03.

Section 6.04 Asset Sale. Consummate an Asset Sale unless:

(a) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of; and

(b) at least 75% of the consideration received in the Asset Sale by the Borrower
or such Restricted Subsidiary is in the form of cash or Cash Equivalents.

For purposes of this provision, each of the following will be deemed to be cash:

(i) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the Loans or
any Guarantee) that are assumed by the transferee of any such assets pursuant to
a customary novation or indemnity agreement that releases the Borrower or such
Restricted Subsidiary from or indemnifies against further liability;

(ii) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are contemporaneously,
subject to ordinary settlement periods, converted by the Borrower or such
Restricted Subsidiary into cash, to the extent of the cash received in that
conversion; and

(iii) any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of (x) $55.0 million and (y) 1.75% of Consolidated Net Tangible
Assets at the time of the receipt of such Designated Non-cash Consideration
(with the Fair Market Value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value).

Notwithstanding the foregoing, no Loan Party shall consummate, or permit the
consummation of an Asset Sale or other disposition or transfer, directly or
indirectly, with respect to (i) any Equity Interests of Coeur Alaska, Coeur
Rochester or Wharf and/or (ii) any or all of the assets or Property comprising
the Kensington Mine, the Rochester Mine or the Wharf Mine, other than (x) any
Permitted Collateral Mine Asset Sale or (y) any transaction described in clause
(b) of the last sentence of the definition of “Asset Sale” in Section 1.01.

Section 6.05 Transaction with Affiliates. (a) Make any payment to or sell,
lease, transfer or otherwise dispose of any of its Properties or assets to, or
purchase any Property or assets from, or enter

 

85



--------------------------------------------------------------------------------

into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each, an “Affiliate Transaction”) involving aggregate payments or consideration
in excess of $10.0 million, unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $15.0 million, a
resolution of the Board of Directors of the Borrower set forth in a certificate
of a Responsible Officer of the Borrower certifying that such Affiliate
Transaction complies with this Section 6.05 and that such Affiliate Transaction
has been approved by a majority of the disinterested members of the Board of
Directors of the Borrower; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items will be deemed not to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:

(i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto;

(ii) transactions between or among Loan Parties or between or among Restricted
Subsidiaries that are not Loan Parties, provided that with respect to
(i) transactions involving Domestic Subsidiaries, such transactions shall occur
only between or among Domestic Subsidiaries and (ii) transactions involving
Foreign Subsidiaries, such transactions shall occur only between or among
Foreign Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interests in, or
Controls, such Person;

(iv) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of the Borrower or any of its Restricted Subsidiaries;

(v) any issuance of Equity Interests (other than Disqualified Equity Interests)
of the Borrower to Affiliates of the Borrower;

(vi) Restricted Payments that do not violate Section 6.06 hereof and Permitted
Investments;

 

86



--------------------------------------------------------------------------------

(vii) any agreement as in effect as of the Signing Date, as these agreements may
be amended, modified, supplemented, extended or renewed from time to time, so
long as any such amendment, modification, supplement, extension or renewal is
not more disadvantageous to the Lenders in any material respect than the terms
of the agreements in effect on the Signing Date;

(viii) any agreement between any Person and an Affiliate of such Person existing
at the time such Person is acquired by, merged into or amalgamated, arranged or
consolidated with the Borrower or any of its Restricted Subsidiaries; provided
that such agreement was not entered into in contemplation of such acquisition,
merger, amalgamation, arrangement or consolidation and any amendment thereto (so
long as any such amendment is not more disadvantageous to the Lenders in any
material respect than the applicable agreement as in effect on the date of such
acquisition, merger, amalgamation, arrangement or consolidation);

(ix) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely because one or more of its directors is
also a director of the Borrower or any of its Restricted Subsidiaries; provided
that such director abstains from voting as a director of the Borrower or such
Restricted Subsidiary, as the case may be, on any matter involving such other
Person; and

(x) any transaction or series of related transactions for which the Borrower or
any of its Restricted Subsidiaries delivers to the Administrative Agent an
opinion as to the fairness to the Borrower or the applicable Restricted
Subsidiary of such transaction or series of related transactions from a
financial point of view issued by an accounting, appraisal or investment banking
firm of national recognized standing qualified to perform the task for which it
has been engaged.

Section 6.06 Restricted Payments. (a) Subject to the last paragraph of this
Article VI, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Equity Interests) of the Borrower and other than dividends or
distributions payable to the Borrower or a Restricted Subsidiary);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower; or

(iii) make any Restricted Investment

(all such payments and other actions set forth in these clauses (i) through
(iii) above being collectively referred to as “Restricted Payments”);

 

87



--------------------------------------------------------------------------------

(b) The provisions of Section 6.06(a) hereof will not prohibit:

(i) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary) of, Equity Interests of the Borrower (other than Disqualified Equity
Interests) or from the substantially concurrent contribution of common equity
capital to the Borrower; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will not be considered to be
net proceeds of Qualified Equity Interests for purposes of the definition of
Available Amount;

(ii) the payment of any dividend (or, in the case of any partnership or limited
liability Borrower, any similar distribution) by a Restricted Subsidiary to the
holders of its Equity Interests on a pro rata basis;

(iii) any repurchase of Equity Interests deemed to occur upon (x) the exercise
of stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options or (y) withholding by the Borrower of
restricted stock to cover payment of taxes upon vesting of such restricted stock
or the exercise of stock options;

(iv) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options or warrants or (ii) the conversion or exchange of Equity
Interests of any such Person or of any Convertible Indebtedness;

(v) any payments in connection with a Permitted Bond Hedge Transaction and the
settlement of any related Permitted Warrant Transaction (a) by delivery of
shares of the Borrower’s common stock upon net share settlement thereof or
(b) by (i) set-off against the related Permitted Bond Hedge Transaction and
(ii) payment of an early termination amount thereof in common stock upon any
early termination thereof; and

(vi) at any time after the second anniversary of the Closing Date, so long as no
Default or Event of Default has occurred and is continuing, other Restricted
Payments in an aggregate amount not to exceed $10.0 million since the date of
this Agreement.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.06 will be determined by the Board of Directors of the Borrower whose
resolution with respect thereto will be delivered to the Administrative Agent.

Section 6.07 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) Directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to the
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Borrower or any of its Restricted Subsidiaries (it
being understood that the priority of any preferred stock in receiving dividends
or liquidating distributions prior to dividends or liquidating distributions
being paid on common stock shall not be deemed a restriction on the ability to
make distributions on Equity Interests);

 

88



--------------------------------------------------------------------------------

(ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries (it being understood that the subordination of loans or advances
made to the Borrower or any Restricted Subsidiary to other Indebtedness incurred
by the Borrower or any Restricted Subsidiary shall not be deemed a restriction
on the ability to make loans or advances); or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries (it being understood that such transfers
shall not include any type of transfer described in clauses (i) and (ii) of this
Section 6.07(a)).

(b) The restrictions in Section 6.07(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements governing existing Indebtedness and Credit Facilities as in
effect on the date of this Agreement (but with respect to the Existing Credit
Agreement, only until the Closing Date) and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of those agreements (other than the Existing Credit Agreement); provided that
the amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings, in the good faith judgment of the Borrower,
(x) are not materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the date of this Agreement and (y) will not materially affect the Borrower’s
ability to make anticipated principal and interest payments on the Loans when
due;

(ii) this Agreement and the Guarantees under the Loan Documents;

(iii) agreements governing other Indebtedness permitted to be incurred under
Section 6.01 hereof and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that in the good faith judgment of the Borrower, such encumbrances and
restrictions will not materially affect the Borrower’s ability to make
anticipated principal and interest payments on the Loans when due;

(iv) Applicable Law;

(v) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Equity
Interests was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred;

(vi) customary non-assignment provisions in leases, subleases, licenses and
other contracts entered into in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(vii) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (iii) of Section 6.07(a)
hereof;

(viii) any agreement for the sale or other disposition of all or a portion of
the Equity Interests or assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending its sale or other
disposition;

(ix) Permitted Refinancing Indebtedness; provided that, in the good faith
judgment of the Borrower, the encumbrances and restrictions contained in the
agreements governing such Permitted Refinancing Indebtedness (x) are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced and (y) will not
materially affect the Borrower’s ability to make anticipated principal and
interest payments on the Loan when due;

(x) Liens permitted to be incurred under the provisions of Section 6.02 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(xi) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with a Restricted Investment), which limitation is applicable
only to the assets that are the subject of such agreements; and

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

Section 6.08 Limitation on Sale and Leaseback Transactions. Enter into any sale
and leaseback transaction unless, (a) the sale or transfer of the property
thereunder is permitted under Section 6.04, (ii) any Indebtedness arising in
connection therewith is permitted under Section 6.01(c) or (n) and any Liens
arising in connection therewith are permitted under Section 6.02(e) or (w).

Section 6.09 Designation of Subsidiaries.

Designate (i) any Person as an Unrestricted Subsidiary or (ii) any Unrestricted
Subsidiary as a Restricted Subsidiary of the Borrower or any of its respective
Subsidiaries; except that the Borrower may at any time after the Closing Date
designate any Person (other than a Subsidiary Guarantor) as an Unrestricted
Subsidiary or, to the extent otherwise meeting the definition of “Subsidiary,”
any Unrestricted Subsidiary as a Restricted Subsidiary of the Borrower so long
as at the time of such designation (and in the case of clause (c), (e), and
(g) below, at all times thereafter):

(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby;

(b) with respect to any person to be designated as an Unrestricted Subsidiary,
(i) no Loan Party or any Subsidiaries thereof (other than the person to be
designated or any Subsidiary thereof) has any direct or indirect obligation to
subscribe for additional Equity Interests of the person to be designated, to
guaranty or otherwise directly or indirectly provide credit support for such
person or to maintain or preserve such person’s financial condition or to cause
such person to achieve any specified levels of

 

90



--------------------------------------------------------------------------------

operating results, (ii) is not a party to any material agreement, or contract
with the Borrower or any of its Subsidiaries (other than the person to be
designated or any Subsidiary thereof) except as expressly permitted by
Section 6.05 and (iii) such Unrestricted Subsidiary shall not own any Equity
Interests or Indebtedness of the Borrower or any of its Subsidiaries;

(c) any designation of a person as an Unrestricted Subsidiary shall be deemed an
Investment in an amount equal to the fair market value immediately prior to such
designation of the aggregate interest of the Borrower and its Subsidiaries in
the person so designated;

(d) upon the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with this Section 6.09, any outstanding Indebtedness or
Liens of such Subsidiary must comply with Section 6.01 and Section 6.02,
respectively, and the Borrower and such Subsidiary shall comply with
Section 5.14 with respect to such Subsidiary;

(e) no person may be designated as an Unrestricted Subsidiary more than once
without the prior written consent of the Administrative Agent;

(f) none of Coeur Rochester, Coeur Alaska or Wharf may be designated as an
Unrestricted Subsidiary; and

(g) no person may be designated as an Unrestricted Subsidiary if the
Unrestricted Subsidiaries, on an aggregate basis, do or would comprise more than
10% of Consolidated EBITDA.

Any such designation shall be evidenced by (i) providing notice to the
Administrative Agent of the copy of the resolution of the Board of Directors of
the Borrower giving effect to such designation and (ii) delivering to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that such designation complies with the foregoing requirements.

Section 6.10 No Further Negative Pledges; Restrictive Agreements

Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party or any other
Restricted Subsidiary (other than any Foreign Subsidiary) to act as a Guarantor
pursuant to, or grant Liens pursuant to, the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 6.01(c) (provided, that any
such restriction contained therein relates only to the asset or assets securing
such Indebtedness), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property that limit the transfer of such Property pending the consummation of
such sale, (G) customary restrictions in leases, subleases, licenses and
sublicenses, asset sale agreements, joint venture agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto (and/or to the assignability of such agreement),
(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (I) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of

 

91



--------------------------------------------------------------------------------

business, (J) restrictions imposed by any agreement governing Indebtedness
entered into after the Signing Date and permitted under Section 6.01 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to Borrower or any Restricted Subsidiary than then
customary market terms for Indebtedness of such type, so long as such
restrictions do not restrict and are not violated by the Guarantees and Liens
provided under, or required to be provided under, the Loan Documents as in
effect on the date of entry into the relevant agreement or instrument and
(K) until the Closing Date, the restrictions under the Existing Credit
Agreement. It is agreed, for the avoidance of doubt, that the restrictions
contained in the Senior Note Indenture (and restrictions applicable to any
future Indebtedness incurred pursuant to Section 6.01(n) or (o) which are not
substantially more restrictive, taken as a whole, than such restrictions in the
Senior Note Indenture) do not violate the above provisions of this Section 6.10.

Section 6.11 Payments and Modifications of Certain Indebtedness.

(a)(1) Amend, modify, waive or supplement any of the terms or provisions of any
Subordinated Indebtedness, the Senior Notes or any Indebtedness incurred
pursuant to Sections 6.01(o) or (p) in any respect which would materially and
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder or (2) without limiting the provisions of clause (1) above, shorten
the maturity date of any Indebtedness incurred pursuant to Section 6.01(p).

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Subordinated Indebtedness, the
Senior Notes or any Indebtedness incurred pursuant to Sections 6.01(o) or (p),
except:

(i) refinancings, refundings, renewals, extensions or exchange of (i) any
Subordinated Indebtedness with other Indebtedness that is permitted by
Section 6.01(d), if not prohibited by any subordination agreement applicable
thereto and (ii) any Senior Notes or other Indebtedness incurred pursuant to
Sections 6.01 (o) or (p) with other Indebtedness that is itself permitted by
Section 6.01;

(ii) [reserved];

(iii) the payment of interest, fees, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by the
subordination provisions thereof); and

(iv) the payment of expenses, fees, indemnities and interest (when due) on, or
any mandatory amortization, mandatory prepayment, mandatory redemption,
mandatory repurchase or other mandatory retirement of, (x) any of the Senior
Notes pursuant to the Senior Notes Indenture or (y) so long as such mandatory
amortization, mandatory prepayment, mandatory redemption, mandatory repurchase
or other mandatory retirement was on customary market terms for Indebtedness of
such type at the time of incurrence of such Indebtedness, as determined by the
Borrower in good faith, any Subordinated Indebtedness or Indebtedness incurred
pursuant to Sections 6.01 (o) or (p) (other than, in the case of any
Subordinated Indebtedness, any such payments prohibited by the subordination
provisions thereof).

 

92



--------------------------------------------------------------------------------

Section 6.12 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make any material change in its accounting
treatment and reporting practices except as required or permitted by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents), in each case, in any manner materially adverse to
the rights or interests of the Lenders.

Section 6.13 Nature of Business. Engage in any material business other than the
business conducted by the Loan Parties and the Restricted Subsidiaries as of the
Signing Date and business activities reasonably related or ancillary thereto or
that are reasonable extensions thereof.

Section 6.14 Hedging Agreements. Enter into any Hedge Agreement for speculative
purposes.

Section 6.15 Limitations of CFC Debt. Extend or create any CFC Debt under which
a Loan Party is the lender in addition to that which existed on the day prior to
the date of this Agreement.

Notwithstanding any of the foregoing covenants or any other provision of this
Agreement, until the occurrence of the Closing Date, nothing herein shall
restrict or impose any condition upon (i) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
to secure the “Secured Obligations” (as defined in the Existing Credit
Agreement), or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Loan Party or transfer any
of its properties to any Loan Party or, in the case of any Domestic Subsidiary,
to Guarantee (as defined in the Existing Credit Agreement) Indebtedness (as
defined in the Existing Credit Agreement) of the Borrower or any other Loan
Party.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made by any Loan Party or any other
Restricted Subsidiary in any Loan Document, or any representation, warranty or
certification of any Loan Party or any other Restricted Subsidiary contained in
any certificate required to be furnished by any Loan Party or any other
Restricted Subsidiary pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect (or any such representation or
warranty that was otherwise qualified by materiality shall prove to have been
false or misleading in any respect) when so made by such Loan Party or other
Restricted Subsidiary;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for mandatory or scheduled prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three (3) Business Days;

 

93



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by any Loan Party
or any other Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) and (b), Section 5.03(a), Section 5.04,
Section 5.05, Section 5.14 (solely to the extent resulting from failure to
timely deliver notice of a Domestic Subsidiary thereunder), Section 5.15 or in
Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or any other Restricted Subsidiary of any covenant, condition or agreement of
such Person contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (i) written notice thereof
from the Administrative Agent or any Lender to the Borrower and (ii) a
Responsible Officer of the Borrower having obtained knowledge thereof;

(f) default by any Loan Party or any other Restricted Subsidiary in (i) the
payment of any Indebtedness (other than the Loans) the aggregate outstanding
amount of which Indebtedness is in excess of the Threshold Amount beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) in the observance or performance of any other
agreement or condition relating to any Indebtedness (other than the Loans) the
aggregate outstanding amount (or, with respect to any Hedge Agreement, the Hedge
Termination Value) of which Indebtedness is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired);

(g) occurrence of a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, any other Restricted Subsidiary or of a substantial
part of the property or assets of any Loan Party or any other Restricted
Subsidiary under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any other Restricted Subsidiary or for a substantial part of
the property or assets of any Loan Party or any other Restricted Subsidiary or
(iii) the winding-up or liquidation of any Loan Party or any other Restricted
Subsidiary; and such proceeding or petition shall continue undismissed for sixty
(60) days, or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or any other Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any other Restricted Subsidiary or for a substantial part of the property or
assets of any Loan Party or any other Restricted Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

94



--------------------------------------------------------------------------------

(j) the failure by any Loan Party or any other Restricted Subsidiary to pay one
or more final judgments for the payment of money aggregating in excess of the
Threshold Amount (net of any amounts which have been cash collateralized or
otherwise covered by insurance or bonded and in respect of which coverage has
not been denied), which judgments are not discharged or effectively waived or
stayed for a period of thirty (30) consecutive days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of any
Loan Party or other Restricted Subsidiary to enforce any such judgment;

(k) any of the following events has occurred: (i) any Loan Party or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 or 430 of the Code or Section 302
or 303 of ERISA, any Loan Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the Threshold Amount, (ii) a
Termination Event or (iii) any Loan Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount;

(l)(i) any Loan Document, for any reason, shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby or the rights
and remedies of the Administrative Agent in respect of the Collateral shall be
materially impaired or (iii) the Guarantee pursuant to the Security Documents by
any of the Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof) or shall be
asserted in writing by any of the Loan Parties not to be in effect or not to be
legal, valid and binding obligations; or

(m) the termination or default (for which any relevant grace or cure period has
expired) under any contract or license material to the rights of the Borrower or
its Restricted Subsidiaries to mines at (i) the Rochester Mine, the Palmarejo
Mine, the Kensington Mine and the Wharf Mine, which termination or default could
reasonably be expected to have a Material Adverse Effect on the Loan Parties and
their Restricted Subsidiaries, taken as a whole; provided that no such
termination or default described in this Section 7.01(m) shall cause an Event of
Default for a period of up to 120 days following such termination or default so
long as (1) the Loan Parties are diligently appealing or disputing (or causing
to be appealed or disputed) such termination or default or attempting to cure
the same, (2) the Loan Parties continue to operate the Rochester Mine, the
Palmarejo Mine, the Wharf Mine and/or the Kensington Mine, as applicable, as
contemplated by this Agreement and the other Loan Documents and the enforcement
of any such termination or default is effectively stayed (or the other party to
such contract or the issuer of such license is not exercising or overtly
threatening to exercise termination or dispossessory remedies with respect
thereto), and (3) at all times during such period, there has not occurred a
Material Adverse Effect in connection with or as a result of such termination or
default.

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued

 

95



--------------------------------------------------------------------------------

Fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and in the case of any
event described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII.

THE AGENTS

Section 8.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

(b) Barclays shall also act as the Collateral Agent under the Loan Documents,
and each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent, and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent or the Required Lenders, shall be entitled
to the benefits of all provisions of this Article VIII (including Section 8.11)
and Article IX as though the Collateral Agent, or such co-agents, sub-agents and
attorneys-in-fact, were expressly referred to in such provisions.

(c) Each of the Lenders hereby irrevocably appoints Barclays as Syndication
Agent.

(d) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof and the
Lenders and except for Sections 8.06 and 8.10, neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

Section 8.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include a Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

96



--------------------------------------------------------------------------------

Section 8.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or Applicable Law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Loan Parties or any of their respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct
(such gross negligence or willful misconduct to be determined by a court of
competent jurisdiction by final nonappealable judgment);

(e) shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

(f) shall be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to such
Agent by any Loan Party or any Lender.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be

 

97



--------------------------------------------------------------------------------

fulfilled to the satisfaction of a Lender, any Agent may presume that such
condition is satisfactory to such Lender unless such Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of each Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the Term
Loan Facility provided for herein as well as activities as an Agent.

Section 8.06 Resignation of the Agents. Any Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrower (not to be unreasonably conditioned, withheld
or delayed) (unless an Event of Default shall have occurred and be continuing,
in which case no consent of the Borrower shall be required), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States, having a
combined capital and surplus of at least U.S. $500,000,000. If no such successor
shall have been so appointed by the Required Lenders or the Borrower and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security, as bailee, until such time as a successor Collateral Agent is
appointed), (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders and the Borrower,
if applicable, appoint a successor Administrative Agent as provided for above in
this Section 8.06 and (c) the Borrower and the Lenders agree that in no event
shall the retiring Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives have any
liability to the Loan Parties, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the failure of a successor Agent to be appointed and
to accept such appointment. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 8.06). The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article VIII (including Section 8.11) and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

 

98



--------------------------------------------------------------------------------

Section 8.07 Non-Reliance on the Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither of the Arranger or the Syndication Agent shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents in its capacity as such.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10, 8.11 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10, 8.11 and 9.05.

Nothing contained herein shall be deemed (x) to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or (y) to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 8.10 Collateral and Guarantee Matters. Each of the Lenders irrevocably
authorizes the Administrative Agent and the Collateral Agent to (i) release
Guarantees, Liens and security interests created by the Loan Documents in
accordance with Section 9.18, and (ii) subordinate any Lien on any Collateral
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document to the holder of any Permitted Lien on such Collateral permitted
pursuant to Section 6.02(e). Upon request by the Administrative Agent or the
Collateral Agent, at any time, each Lender will confirm in writing such Agent’s
authority provided for in the previous sentence.

 

99



--------------------------------------------------------------------------------

Section 8.11 Indemnification. Each Lender agrees (i) to reimburse the
Administrative Agent and the Collateral Agent, on demand, in the amount of its
pro rata share (based on its Commitments hereunder (or if such Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of its outstanding Loans)) of any reasonable expenses incurred for the
benefit of the Lenders by the Administrative Agent or the Collateral Agent, as
applicable, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders which shall not
have been reimbursed by the Borrower (and without limiting the Borrower’s
obligations to reimburse such amounts to the extent set forth in Section 9.05)
and (ii) to indemnify and hold harmless the Administrative Agent, the Collateral
Agent and any of their respective directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent or Collateral Agent or any of them in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by it or any of them under this Agreement or any other Loan Document,
to the extent the same shall not have been reimbursed by the Borrower (and
without limiting the Borrower’s obligations to reimburse such amounts to the
extent set forth in Section 9.05); provided that no Lender shall be liable to
the Administrative Agent or the Collateral Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the gross negligence or willful misconduct of the Administrative Agent, the
Collateral Agent or any of their respective directors, officers, employees or
agents, as applicable; provided, further, that it is understood and agreed that
any action taken by the Administrative Agent, the Collateral Agent or any of
their respective directors, officers, employees or agents in accordance with the
directions of the Required Lenders or any other appropriate group of Lenders
pursuant to Section 9.08 shall not be deemed to constitute gross negligence or
willful misconduct for purposes of the immediately preceding proviso.

Section 8.12 Appointment of Supplemental Collateral Agents. (a) It is the intent
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations or other institutions to transact business as agent
or trustee in such jurisdiction. It is recognized that in case of litigation
under this Agreement or any of the other Loan Documents, and in particular in
case of the enforcement of any of the Loan Documents, or in case the Collateral
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional institution as a separate trustee, co-trustee, collateral
agent, collateral sub-agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral

 

100



--------------------------------------------------------------------------------

Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either the Collateral Agent or such Supplemental
Collateral Agent, and (ii) the provisions of this Article VIII and of
Section 9.05 that refer to the Administrative Agent, the Collateral Agent or the
Agents shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Administrative Agent, the Collateral Agent or the
Agents shall be deemed to be references to the Administrative Agent, the
Collateral Agent or the Agents and/or such Supplemental Collateral Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 8.13 Withholding. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.13. The agreements in
this Section 8.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Section 8.14 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all the Lenders
or Secured Parties, as applicable; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent, as
applicable) hereunder and under the other Loan Documents,

 

101



--------------------------------------------------------------------------------

(b) any Lender from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.16(c)), or (c) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law; provided, further, that if
at any time there is no Person acting as the Administrative Agent or the
Collateral Agent, as applicable, hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to
Section 7.01 and the Security Documents, as applicable and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.16(c), any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 8.15 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guarantee or any
Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices. (a) Except as provided in the following subsection (b),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any of the Loan Parties, to Coeur Mining, Inc., 104 S. Michigan Ave.,
Suite 900, Chicago, Illinois 60603, Attention: Peter Mitchell, Fax:
312-489-5899, Email: pmitchell@coeur.com, with a copy to Attention: General
Counsel , Fax: 312-489-5899, Email: cnault@coeur.com, with a copy to Gibson,
Dunn & Crutcher LLP, 200 Park Avenue, New York, New York 10166; Attention:
Darius Mehraban; Fax No.: 1 212.351.5270 ; Email: dmehraban@gibsondunn.com

(ii) if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh Avenue,
New York, New York 10019, Attention: Luke Syme; Fax No. 212-526-5115; Tel.
No. 212-526-3713; Email: Luke.Syme@barclays.com, with a copy to Latham & Watkins
LLP, 885 Third Avenue, New York, New York 10022; Attention: Chris Plaut; Fax
No.: 212-751-4864; Email: chris.plaut@lw.com;

(iii) if to the Collateral Agent, to Barclays Bank PLC, 745 Seventh Avenue, New
York, New York 10019, Attention: Luke Syme; Fax No. 212-526-5115; Tel.
No. 212-526-3713; Email: Luke.Syme@barclays.com, with a copy to Latham & Watkins
LLP, 885 Third Avenue, New York, New York 10022; Attention: Chris Plaut; Fax
No.: 212-751-4864; Email: chris.plaut@lw.com; and/or

 

102



--------------------------------------------------------------------------------

(iv) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
prior to 5:00 p.m. (New York City time) on such date, or on the date five
(5) Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

(d) Each of the Loan Parties, the Administrative Agent and the Collateral Agent
may change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address or facsimile for notices and other communications hereunder by notice to
the Loan Parties, the Administrative Agent and the Collateral Agent. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by any Loan Party herein, in the other Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans and the execution and delivery of the Loan Documents, regardless of
any investigation made by such Persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or any Commitments remain in effect. The
provisions of Sections 2.13, 2.14, 2.15, 4.02(l), 8.11 and 9.05 shall survive
the payment in full of the principal and interest hereunder and the termination
of the Commitments or this Agreement.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by each the Loan Parties, the Administrative Agent and the
Collateral Agent and when the Administrative Agent shall have received copies
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the Loan Parties the Agents and each Lender and their respective permitted
successors and assigns.

 

103



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Lenders, the Agents and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents and the Lenders, and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement:

(b)(i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign to one or more assignees that are Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that (1) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or, if an Event of Default under paragraph (b), (c), (h) or (i) of
Section 7.01 has occurred and is continuing, any other assignee, and (2) if the
consent of the Borrower is required, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Loan to a Person that is a
Lender, an Affiliate of a Lender or Approved Fund immediately prior to giving
effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans or contemporaneous assignments to related Approved
Funds that equal at least U.S. $1.0 million in the aggregate, the amount of the
Commitment and / or Loans, as applicable, of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than U.S. $1.0 million and increments of U.S. $1.0 million in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of the Term
Loan Facility under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

 

104



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E) no such assignment shall be made to (x) a Defaulting Lender or (y) the
Borrower or any of the other Loan Parties or any of their respective Affiliates;
and

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.05 with respect to the period that such Lender held
Loans). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall not be
effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, (but only, in the case of a Lender,
at the Administrative Agent’s office and only with respect to any entry relating
to such Lender’s Commitments, Loans and other Obligations), at any reasonable
time and from time to time upon reasonable prior notice.

(v) The assignor or assignee(s) to each assignment shall deliver to the
Administrative Agent a processing and recordation fee in the amount of U.S.
$3,500 (which shall be limited to one processing and recordation fee for each
assignment to or between Approved Funds); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. Upon its receipt (or waiver)
of the processing and recording fee described in the preceding sentence, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, any administrative information reasonably requested by the
Administrative Agent (unless the assignee shall already be a Lender hereunder)
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

105



--------------------------------------------------------------------------------

(c)(i) Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of its Affiliates) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agents and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such Lender shall, acting as a non-fiduciary agent of the Borrower (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans (or other rights or obligations under the
Loan Documents) held by such Lender under the Loan Documents (the “Participant
Register”), which entries shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. For
the avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vi) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements of Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender that acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04; provided that such Participant (A) agrees to be subject to
the provisions of Section 2.17 as if it were an assignee under paragraph (b) of
this Section 9.04. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its Note, if any, to secure
obligations of such Lender, including any

 

106



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto, and any such pledgee (other than a
pledgee that is the Federal Reserve Bank or any other central bank having
jurisdiction over such Lender) shall acknowledge in writing that its rights
under such pledge are in all respects subject to the limitations applicable to
the pledging Lender under this Agreement or the other Loan Documents.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses (i) incurred by the Agents, the Arranger
and their respective Affiliates in connection with the preparation of the
Engagement Letter, the Agency Fee Letter, this Agreement and the other Loan
Documents, and by the Agents, the Arranger and their respective Affiliates in
connection with the syndication of the Commitments and the administration of
this Agreement (including reasonable and documented out-of-pocket expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination and the reasonable fees, charges and disbursements for Latham &
Watkins LLP, special New York counsel for the Agents and the Arranger, and no
more than one firm of local counsel for each relevant jurisdiction, one firm of
specialty counsel, if applicable, and, in the event of any actual conflict of
interest, an additional firm of counsel for any similarly affected persons) and
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) and (ii) incurred by the Agents, the Arranger and their respective
Affiliates or any Lender in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made hereunder, including the reasonable fees,
charges and disbursements of Latham & Watkins LLP, special New York counsel for
the Agents and the Arranger, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel;
provided, that absent any conflict of interest, the Agents and the Arranger
shall not be entitled to payment for the fees, charges or disbursements of more
than one counsel in each jurisdiction. For the avoidance of doubt, amounts
described in this Section 9.04(a) shall be payable whether or not the Closing
Date occurs.

(b) The Borrower agrees to indemnify the Agents, the Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all claims, losses, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements (limited to no
more than one firm as counsel to such Indemnitees, taken as a whole, one firm of
local counsel for each relevant jurisdiction, one firm of specialty counsel, if
applicable, and, in the event of any actual conflict of interest, an additional
firm of counsel for any similarly affected persons), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby
or thereby, (ii) the use or proposed use of the proceeds of the Loans, (iii) an
Environmental Claim related in any way to any Loan Party or any of its
Subsidiaries or (iv) any claim, litigation, investigation, inquiry or proceeding
relating to any of the foregoing, whether or not the Borrower, any other Loan
Party or any Indemnitee initiated or is a party thereto, in each case, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related

 

107



--------------------------------------------------------------------------------

expenses are determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (x) the gross negligence, bad
faith, or willful misconduct of such Indemnitee or of any Related Indemnitee,
(y) a material breach of this Agreement or any of the Loan Documents by such
Indemnitee or by any Related Indemnitee or (z) any proceeding that does not
involve an act or omission by any Loan Parties and that is brought by one
Indemnitee against any other Indemnitee (other than any claims brought against
any Agent or the Arranger in their respective capacities or fulfilling their
respective roles as an arranger or agent or any similar role in connection with
the Facilities). In no event shall any Indemnitee be liable to any Loan Party
for any consequential, indirect, special or punitive damages. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of the Engagement
Letter, this Agreement or any other Loan Document, or any investigation made by
or on behalf of any Agent, the Arranger or any Lender. All amounts due under
this Section 9.05 shall be payable within ten (10) Business Days after written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) This Section 9.05 shall not apply to Taxes other than any Taxes that
represent losses, claims, damages, etc. to which Section 9.05 would otherwise
apply arising from any non-Tax claim.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Loan Party against any and all obligations of the
Loan Parties now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured; provided that no amounts set off from
any Loan Party shall be applied to any Excluded Swap Obligation of such Loan
Party; provided, further that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT

 

108



--------------------------------------------------------------------------------

GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).

Section 9.08 Waivers; Amendment. (a) No failure or delay of any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any other Loan Party in any case shall entitle such Person to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Collateral Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby,

(ii) increase or extend the Commitment of any Lender or decrease the fees
payable to any Lender without the prior written consent of such Lender,

(iii) extend or waive any scheduled amortization payment or reduce the amount
due on any scheduled amortization payment or extend any date on which payment of
interest on any Loan or any Fee is due, without the prior written consent of
each Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.16(b) or (c) or any other
provisions of this Agreement in a manner that would by its terms alter the pro
rata sharing of payments required thereby or the application of payments
required thereby, without the prior written consent of each Lender adversely
affected thereby,

(v) amend or modify the provisions of Section 9.04(a)(i) or this Section 9.08 or
the definition of the term “Required Lenders,” or any other provision hereof or
of any other Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or under any
other Loan Document, without the prior written consent of each Lender adversely
affected thereby (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Loans and Commitments are included on the Signing Date and the
Closing Date), or

 

109



--------------------------------------------------------------------------------

(vi) release all or substantially all the Collateral or release any Guarantees
of any Loan Party (except as expressly provided in the Credit Agreement) without
the prior written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under the other Loan Documents without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section 9.08 and any consent by any Lender pursuant to this Section 9.08 shall
bind any assignee of such Lender.

(c) Without the consent of any Syndication Agent, Arranger or Lender, the Loan
Parties and the Administrative Agent and/or Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to or protect any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with Applicable Law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more Extended Term Loans to this
Agreement pursuant to Section 2.20 and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(e) Notwithstanding the foregoing, any Loan Document may be amended, modified,
supplemented or waived with the written consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender if such
amendment, modification, supplement or waiver is executed and delivered in order
to cure an ambiguity, omission, mistake or defect in such Loan Document;
provided that in connection with this clause (e), in no event will the
Administrative Agent be required to substitute its judgment for the judgment of
the Lenders or the Required Lenders, and the Administrative Agent may in all
circumstances seek the approval of the Required Lenders, the affected Lenders or
all Lenders in connection with any such amendment, modification, supplement or
waiver.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under Applicable Law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with Applicable Law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

 

110



--------------------------------------------------------------------------------

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents, the
Agency Fee Letter and the agreements regarding certain Fees referred to herein
constitute the entire agreement between the parties relative to the subject
matter hereof and thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties relative to the subject matter
hereof and thereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof and
thereof is superseded by this Agreement, the other Loan Documents and the Agency
Fee Letter. Nothing in this Agreement, in the other Loan Documents or in the
Agency Fee Letter, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto and the Indemnitees any rights,
remedies, obligations or liabilities under or by reason of this Agreement, the
other Loan Documents or the Agency Fee Letter.

Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

Section 9.12 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 9.13 Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by facsimile or
other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “.pdf” or “.tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

Section 9.14 Headings. The article and section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

111



--------------------------------------------------------------------------------

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties, the Agents and the Lenders hereby irrevocably and unconditionally
submits, for itself and its property (other than with respect to actions by any
Agent in respect of rights under any Security Document governed by laws other
than the laws of the State of New York or with respect to any Collateral subject
thereto), to the exclusive jurisdiction of any New York State court or federal
court of the United States sitting in the Borough of Manhattan, New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the Loan Parties
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to such Person at the address
specified for the Loan Parties in Section 9.01. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement (other than
Section 8.09 or Section 8.14) shall affect any right that any Lender or Agent
may otherwise have to serve process in any other manner permitted by law or to
bring any action or proceeding to enforce this Agreement or the other Loan
Documents against the Borrower or any other Loan Party in the courts of any
other jurisdiction in connection with the exercise of any rights under any
Security Document or the enforcement of any judgment.

(b) Each of the Loan Parties, the Agents, and the Lenders hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court sitting in the
Borough of Manhattan, New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any Confidential Information and shall not
reveal the same other than to its directors, trustees, officers, employees,
agents and advisors on a need-to-know basis or to any Person that approves or
administers the Loans on behalf of such Lender (so long as each such Person
shall have been instructed to and has agreed to (or is bound by professional
ethics to) keep the same confidential in accordance with this Section 9.16),
except: (i) to the extent necessary to comply with law or any legal process or
the regulatory or supervisory requirements of any Governmental Authority
(including bank examiners), the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of
reporting or review procedures to Governmental Authorities (including bank
examiners) or the National Association of Insurance Commissioners, (iii) to any
other party to the Credit Agreement, (iv) on a confidential basis to any rating
agency or the CUSIP Bureau, (v) to its parent companies, Affiliates or auditors
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), (vi) in connection with the
exercise of any remedies under any Loan Document or in order to enforce its
rights under any Loan Document, (vii) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 and has agreed to be bound by the provisions
of this Section 9.16 or on terms at least as restrictive as those set forth in
this Section 9.16), (viii) to any direct or indirect contractual counterparty in
Hedge Agreements or such

 

112



--------------------------------------------------------------------------------

contractual counterparty’s professional advisor (so long as each such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in this
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16) or (ix) with
the consent of the Borrower. For purposes of this Section, “Confidential
Information” means any Information, or other information relating to the Loan
Parties, and their respective Affiliates furnished to a Lender or Agent by or on
behalf of the Borrower or the other Loan Parties (other than information that
(x) has become available to the public other than as a result of a disclosure by
such Lender or such Agent in breach of this Agreement, (y) has been
independently developed by such Lender or such Agent without violating this
Section 9.16 or (z) was available to such Lender or such Agent from a third
party having, to such Person’s actual knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party). If a Lender or an
Agent is requested or required to disclose any such Confidential Information
(other than to its bank examiners and similar regulators, or to internal or
external auditors) pursuant to or as required by law or legal process or
subpoena, to the extent reasonably practicable it shall give prompt notice
thereof to the Borrower so that the Borrower or any other Loan Party may seek an
appropriate protective order and such Lender or Agent will cooperate with the
Borrower (or the applicable Subsidiary or Affiliate) in seeking such protective
order. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.17 Communications. (a) Delivery. (i) Each Loan Party hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to 5:00
p.m. (New York City time) on the scheduled date therefor, (C) provides notice of
any Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Arranger or any Lender or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (A) to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.

(b) Posting. (i) Each Loan Party further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). The Borrower hereby

 

113



--------------------------------------------------------------------------------

acknowledges that (i) the Administrative Agent and/or the Arranger will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who wish to receive information that is not
material non-public information concerning the Loan Parties, or their respective
securities, if any, for purposes of United States Federal and state securities
laws (“Public Side Information”) and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. In addition,
the Borrower agrees that unless specifically labeled “Public Lender
Information,” all information, documentation or other data disseminated to
prospective Lenders in connection with the syndication of the Term Loan
Facility, whether through an Internet site (including an IntraLinks or Syndtrak
workspace), electronically, in presentations, at meetings or otherwise, will be
deemed to contain material non-public information. The Borrower hereby agrees to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as containing only Public Side Information (although it may be
confidential, sensitive and proprietary); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated Public Side Information. Notwithstanding the foregoing, the Borrower
shall not be under any obligation to mark any Borrower Materials “PUBLIC” to the
extent the Borrower determines that such Borrower Materials contain information
that is not Public Side Information with respect to the Borrower or its
Affiliates or their respective securities.

(ii) Each Public Lender agrees to use commercially reasonable efforts to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain non-public
information concerning the Loan Parties, or their respective securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (A) other Lenders may have availed themselves of such information and
(B) neither the Loan Parties nor the Administrative Agent has any liability or
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement, the other Loan
Documents and the Transactions.

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties do not warrant the accuracy or completeness of the Communications or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent, the Collateral
Agent or any of its or their Affiliates or any of their respective officers,
directors,

 

114



--------------------------------------------------------------------------------

employees, agents, advisors or representatives (collectively, “Agent Parties”)
have any liability to the Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, or in the event
that any Subsidiary Guarantor or other Restricted Subsidiary is designated as an
Unrestricted Subsidiary in accordance with Section 6.09, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets that are the subject of such
disposition and to release the Guarantee of any Subsidiary Guarantor whose
Equity Interests are so disposed of in such a transaction that results in such
Guarantor no longer being a Subsidiary of the Borrower or any such designation
that results in such Equity Interests no longer being required to be pledged
hereunder or under the Security Documents. The Security Documents, the
guarantees made therein, the Security Interest (as defined therein) and all
other security interests granted thereby shall terminate, and each Loan Party
shall automatically be released from its obligations thereunder upon the
Discharge of the Obligations. At such time, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by the
Borrower at the Borrower’s expense to evidence and effectuate such termination
and release of the guarantees, Liens and security interests created by the Loan
Documents. In the event that the Closing Date has not occurred by 5:00 p.m. (New
York City time) on June 26, 2015, this Agreement shall terminate and be of no
further force or effect (except with respect to the provisions stated to survive
such termination). Upon reasonable request by the Borrower or the Administrative
Agent (in either case at the Borrower’s expense), the Administrative Agent, the
Collateral Agent and the Borrower shall (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) execute an acknowledgement in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent to evidence such termination.

Section 9.19 U.S.A. PATRIOT Act and Similar Legislation. Each Agent and each
Lender hereby notifies each Loan Party that pursuant to the requirements of the
U.S.A. PATRIOT Act and similar legislation, as applicable, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Agents and the Lenders to identify such Loan
Party in accordance with such legislation. Each Loan Party agrees to furnish
such information promptly upon request of an Agent or a Lender.

Section 9.20 No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 9.20, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and the other Loan Parties. Each of the Borrower and the other Loan Parties
hereby agrees that subject to Applicable Law, nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and the Loan Parties,
their equity-holders or their Affiliates. Each of the Borrower and the

 

115



--------------------------------------------------------------------------------

other Loan Parties hereby acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other,
(ii) in connection therewith and with the process leading to such transactions
none of the Lenders is acting as the agent or fiduciary of any Loan Party, its
management, equity-holders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising such Loan Party on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents,
(iv) the Borrower and each other Loan Party has consulted its own legal and
financial advisors to the extent it has deemed appropriate, (v) the Lenders may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates and no Lender has an obligation to
disclose any such interests to the Borrower or its Affiliates and (vi) it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to it in connection with such
transaction or the process leading thereto, and agrees that each Lender shall
have no liability (whether direct or indirect) with respect to such a claim or
to any other Person asserting such a claim on its behalf. Each the Borrower and
the other Loan Parties further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

[SIGNATURE PAGES FOLLOW]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COEUR MINING, INC., a Delaware corporation, as Borrower By: /s/ Peter C.
Mitchell Title: Sr. VP and Chief Financial Officer COEUR ALASKA, INC., a
Delaware corporation, as Guarantor By: /s/ Peter C. Mitchell Title: Vice
President

COEUR ROCHESTER, INC.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

WHARF RESOURCES (U.S.A.), INC.,

a Colorado corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

WHARF RESOURCES MANAGEMENT INC.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

WHARF REWARD MINES INC.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

WHARF GOLD MINES INC.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP,

a Delaware limited partnership, as Guarantor,

By: Wharf Reward Mines Inc., its general partner By: /s/ Peter C. Mitchell
Title: Vice President

COEUR CAPITAL, INC.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COEUR EXPLORATIONS, INC.,

an Idaho corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

COEUR SOUTH AMERICA CORP.,

a Delaware corporation, as Guarantor

By: /s/ Peter C. Mitchell Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By: /s/ Craig Malloy Title: Director

BARCLAYS BANK PLC,

as Lender

By: /s/ Craig Malloy Title: Director

BARCLAYS BANK PLC.,

as Collateral Agent

By: /s/ Craig Malloy Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Dated as of:                    

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions (as set forth on Annex 1
hereto) and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any guarantees) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

  

 

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 Select as appropriate.

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1. Assignor:

[INSERT NAME OF ASSIGNOR]

 

2. Assignee(s):

See Schedules attached hereto

 

3. Borrower:

Coeur Mining, Inc., a Delaware corporation

 

4. Administrative Agent:

Barclays Bank PLC, as the administrative agent under the Credit Agreement

 

5. Credit Agreement:

The Credit Agreement dated as of June 23, 2015, by and among Coeur Mining, Inc.,
a Delaware corporation, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Barclays Bank PLC, as
Administrative Agent and Collateral Agent (as amended, restated, supplemented or
otherwise modified)

 

6. Assigned Interest:

See Schedules attached hereto

 

[7. Trade Date:

                            ]4

[Remainder of Page Intentionally Left Blank]

 

4 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                      , 2     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

    Title: ASSIGNEES See Schedules attached hereto

 

A-3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: BARCLAYS BANK PLC, as Administrative Agent By:  

    Title:

 

[Consented to:]6 COEUR MINING, INC., a Delaware corporation, as Borrower By:  
Name:   Title:  

 

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. May also use a Master Consent.

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.

 

A-4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Acceptance

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Acceptance.

Assigned Interests:

 

Aggregate Amount of

Commitment/ Loans

for all Lenders7

  

Amount of Commitment/

Loans Assigned8

  

Percentage Assigned

of Commitment/ Loans9

  

CUSIP

Number10

$

   $    %   

$

   $    %   

$

   $    %   

 

[NAME OF ASSIGNEE]11 [and is an Affiliate/Approved Fund of [identify Lender]12]
By:    

    Title:

 

 

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 Term Loan CUSIP 19211UAB4.

11 Add additional signature blocks, as needed.

12 Select as applicable.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b)(i) and
(ii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.04(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the] [the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

A-6



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF PREPAYMENT

NOTICE OF PREPAYMENT

Dated as of:                     

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Albert Corion

Facsimile: (917) 522-0569

Telephone: (212) 320-7254

Email: xraUSLoanOps5@barclays.com; albert.corion@barclays.com

Ladies and Gentlemen:

This [irrevocable]13 Notice of Prepayment is delivered to you pursuant to
Section 2.08(c) of the Credit Agreement dated as of June 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Coeur Mining, Inc., a Delaware corporation, (the
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders party thereto
and Barclays Bank PLC, as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following Loans:

 

  ¨ Base Rate Loans in the aggregate principal amount of $                .

 

  ¨ Eurodollar Loans with an Interest Period ending                 , 201[    ]
in the aggregate principal amount of $                .

2. The Borrower shall repay the above-referenced Loans on the following Business
Day:                         .14

[Signature Page Follows]

 

 

13 To be included other than in connection with a notice delivered in connection
with the prepayment of all Borrowings under the Facility.

14 Such Business Day to be a date no earlier than (i) in the case of Base Rate
Loan, one (1) Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurodollar Loan, three (3) Business Days before the
scheduled date of such repayment.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Prepayment as
of the day and year first written above.

 

COEUR MINING, INC., a Delaware corporation By:   Name:   Title:  

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

BORROWING REQUEST

Dated as of:                     

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Albert Corion

Facsimile: (917) 522-0569

Telephone: (212) 320-7254

Email: xraUSLoanOps5@barclays.com; albert.corion@barclays.com

Ladies and Gentlemen:

This irrevocable Borrowing Request is delivered to you pursuant to Section 2.03
of the Credit Agreement15 dated as of                     , 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Coeur Mining, Inc., a Delaware corporation, (the
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders party thereto
and Barclays Bank PLC, as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests Borrowings under the Credit Agreement, as follows:

 

(A)

date of Borrowing (which shall be a Business Day) [●] [●], 20[●]

(B)

aggregate Amount of Borrowing $[●]

(C)

Type of Borrowing [Eurodollar] [Base Rate] Borrowing

(D)

in the case of a Eurodollar Borrowing, the Interest Period applicable thereto
[one] [two] [three] [six] month(s)

(E)

Amount, Account Number and Location Note: Proceeds should be wired in accordance
with the closing funds flow.

 

 

15 Borrowing Request to be delivered not later than 12:00 pm (New York City
time) one (1) Business Day before the date of the proposed Borrowing; provided
that with respect to each Borrowing consisting of Base Rate Loans or Eurodollar
Loans to be made on the Closing Date, such Borrowing Request must be received by
the Administrative Agent not later than 12:00 pm (New York City time) two
(2) Business Day before the date of the proposed Borrowing.

 

C-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Borrowing:

(A) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
the Borrowing; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct in all respects on the
date of such credit extension or on such earlier date, as the case may be.

(B) At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default shall have occurred and be continuing.

[Signature Page Follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the day and year first written above.

 

COEUR MINING, INC., a Delaware corporation By:   Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

INTEREST ELECTION REQUEST

To: Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Albert Corion

Facsimile: (917) 522-0569

Telephone: (212) 320-7254

Email: xraUSLoanOps5@barclays.com; albert.corion@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 23, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Coeur Mining, Inc., a Delaware corporation,
(the “Borrower”), the Subsidiary Guarantors party thereto, the Lenders party
thereto and Barclays Bank PLC, as Administrative Agent and Collateral Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

This Interest Election Request is delivered to you pursuant to Section 2.05 of
the Credit Agreement16 and relates to the following:

1.     ¨  A conversion of a Borrowing

¨  A continuation of a Borrowing (select one).

3. In the aggregate principal amount of $            .

4. which Borrowing is being maintained as a [Base Rate Loan][Eurodollar Loan]
Borrowing with an Interest Period ending on                     , 201[    ].

5. (select relevant election)17

¨  If such Borrowing is a Base Rate Loan Borrowing, such Borrowing shall be
continued as a Eurodollar Borrowing having an Interest Period of [    ] months.

¨  If such Borrowing is a Eurodollar Loan Borrowing, such Borrowing shall be
converted to a Base Rate Borrowing.

6. Such election to be effective on                     , 201[    ] (a Business
Day).

This Interest Election Request and the election made herein comply with the
Credit Agreement, including Section 2.05 of the Credit Agreement.

 

 

16 Interest Election Request to be delivered no later than 12:00 pm (New York
City time) 3 Business Days before the proposed effective date. If the Borrower
requests a 12 months interest period, the Interest Election Request is to be
delivered no later than 12:00pm (New York City time) 4 business days in advance.

17 If different options are elected with respect to different portions of a
single Borrowing in accordance with Section 2.05(c), item 5 shall be completed
with respect to each such portion.

 

D-1



--------------------------------------------------------------------------------

COEUR MINING, INC., a Delaware corporation By:  

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY AND COLLATERAL AGREEMENT

[attached]

 

E-1



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY AND COLLATERAL AGREEMENT

dated as of June     , 2015

by and among

COEUR MINING, INC.

and the other Guarantors party hereto from time to time,

in favor of

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

ARTICLE I DEFINED TERMS

     1     

SECTION 1.1

  

Terms Defined in the Uniform Commercial Code

     1     

SECTION 1.2

  

Definitions

     2     

SECTION 1.3

  

Other Definitional Provisions

     5   

ARTICLE II GUARANTY

     5     

SECTION 2.1

  

Guaranty

     5     

SECTION 2.2

  

Bankruptcy Limitations on Guarantors

     6     

SECTION 2.3

  

Agreements for Contribution

     6     

SECTION 2.4

  

Nature of Guaranty

     8     

SECTION 2.5

  

Waivers

     9     

SECTION 2.6

  

Modification of Loan Documents, etc.

     10     

SECTION 2.7

  

Demand by the Collateral Agent

     11     

SECTION 2.8

  

Remedies

     11     

SECTION 2.9

  

Benefits of Guaranty

     11     

SECTION 2.10

  

Termination; Reinstatement

     11     

SECTION 2.11

  

Payments

     12   

ARTICLE III SECURITY INTEREST

     12     

SECTION 3.1

  

Grant of Security Interest

     12     

SECTION 3.2

  

Pledged Equity Interests

     14     

SECTION 3.3

  

Guarantors Remain Liable

     14   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     15     

SECTION 4.1

  

Organization; Power; Qualification

     15     

SECTION 4.2

  

Authorization of Agreement; Compliance with Laws; Non Contravention

     15     

SECTION 4.3

  

Governmental Approvals

     16     

SECTION 4.4

  

Perfected First Priority Liens

     16     

SECTION 4.5

  

Title, No Other Liens

     16     

SECTION 4.6

  

State of Organization; Location of Inventory, Equipment and Fixtures; other
Information

     16     

SECTION 4.7

  

Accounts

     16     

SECTION 4.8

  

Reserved

     17     

SECTION 4.9

  

Commercial Tort Claims

     17     

SECTION 4.10

  

Intellectual Property

     17     

SECTION 4.11

  

Reserved

     17     

SECTION 4.12

  

Investment Property; Pledged Equity Interests

     17     

SECTION 4.13

  

Instruments

     17     

SECTION 4.14

  

Government Contracts

     18   

 

i



--------------------------------------------------------------------------------

SECTION 4.15

Aircraft

  18   

SECTION 4.16

Credit Agreement Representations and Warranties

  18   

ARTICLE V COVENANTS

  18   

SECTION 5.1

Maintenance of Perfected Security Interest; Further Information

  18   

SECTION 5.2

Maintenance of Insurance

  18   

SECTION 5.3

Changes in Locations; Changes in Name or Structure

  18   

SECTION 5.4

Required Notifications

  19   

SECTION 5.5

Delivery Covenants

  19   

SECTION 5.6

Control Covenants

  20   

SECTION 5.7

Filing Covenants

  20   

SECTION 5.8

Accounts

  20   

SECTION 5.9

Intellectual Property

  20   

SECTION 5.10

Investment Property; Pledged Equity Interests

  21   

SECTION 5.11

Equipment

  22   

SECTION 5.12

Government Contracts

  22   

SECTION 5.13

Further Assurances

  22   

ARTICLE VI REMEDIAL PROVISIONS

  22   

SECTION 6.1

General Remedies

  22   

SECTION 6.2

Specific Remedies

  23   

SECTION 6.3

Registration Rights

  25   

SECTION 6.4

Application of Proceeds

  26   

SECTION 6.5

Waiver, Deficiency

  27   

ARTICLE VII MISCELLANEOUS

  28   

SECTION 7.1

Notices

  28   

SECTION 7.2

Amendments, Waivers and Consents

  29   

SECTION 7.3

Expenses, Indemnification, Waiver of Consequential Damages, etc.

  30   

SECTION 7.4

Right of Set Off

SECTION 7.5

Governing Law; Jurisdiction; Venue; Service of Process

SECTION 7.6

Waiver of Jury Trial

SECTION 7.7

Injunctive Relief

SECTION 7.8

No Waiver By Course of Conduct; Cumulative Remedies

SECTION 7.9

Successors and Assigns

SECTION 7.10

Survival of Indemnities

SECTION 7.11

Titles and Captions

SECTION 7.12

Severability of Provisions

SECTION 7.13

Counterparts

SECTION 7.14

Integration

SECTION 7.15

Advice of Counsel; No Strict Construction

SECTION 7.16

Acknowledgements

SECTION 7.17

Releases

 

ii



--------------------------------------------------------------------------------

SECTION 7.18

Additional Guarantors

SECTION 7.19

All Powers Coupled With Interest

SECTION 7.20

Secured Parties

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 4.6

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 4.9

Commercial Tort Claims

Schedule 4.10

Intellectual Property

Schedule 4.12

Investment Property and Pledged Equity Interests

Schedule 4.13

Instruments

Schedule 4.14

Government Contracts

Schedule 5.5

Certain Certificated Securities

 

iv



--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT

This GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
June     , 2015, by and among Coeur Mining, Inc., a Delaware corporation (the
“Borrower”) and the Subsidiary Guarantors party hereto on the date hereof and
any Additional Guarantor (as defined below) who may become party to this
Agreement, in favor of Barclays Bank PLC, in its capacity as Collateral Agent
(in such capacity, together with its permitted successors and assigns, the
“Collateral Agent”), for the ratable benefit of the Secured Parties (as defined
in the Credit Agreement identified below).

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement, dated as of June 23, 2015, by and among the
Borrower, the Subsidiary Guarantors from time to time party thereto, the Lenders
from time to time party thereto, the Collateral Agent and Barclays Bank PLC, as
Administrative Agent (in such capacity, along with its permitted successors and
assigns, the “Administrative Agent”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Lenders have
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

The Borrower and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all extensions of credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Guarantors; and

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Guarantors shall have executed and delivered this Agreement to the
Collateral Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Guarantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Accession”, “Account”, “Account Debtor”, “As-Extracted
Collateral”, “Authenticate”, “Certificated Security”, “Chattel Paper”;
“Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Company Security”, “Investment Property”, “Letter of
Credit Rights”, “Payment Intangible”, “Proceeds”, “Record”, “Registered
Organization”, “Securities Account”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper” and “Uncertificated Security”.



--------------------------------------------------------------------------------

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Guarantor” means each Subsidiary Guarantor which hereafter becomes a
Guarantor pursuant to Section 8.18, (as required pursuant to Section 5.14 of the
Credit Agreement).

“Administrative Agent” has the meaning set forth in the Recitals to this
Agreement.

“Agreement” means this Guaranty and Collateral Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all amendments thereto and
regulations promulgated thereunder.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Collateral” has the meaning assigned thereto in Section 3.1.

“Collateral Account” has the meaning assigned thereto in Section 6.2(b)(iii).

“Collateral Agent” has the meaning set forth in the Preamble to this Agreement.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control.”

“Copyrights” means, collectively, all of the following of any Guarantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 4.10 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

 

2



--------------------------------------------------------------------------------

“Copyright Licenses” means any agreement now or hereafter in existence naming
any Guarantor as licensor or licensee, including, without limitation, those
listed in Schedule 4.10, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Collateral Agent with respect to the
Security Interest granted in such Collateral and in each case, in form and
substance satisfactory to the Collateral Agent.

“Governing Agreement” has the meaning set forth in Section 3.2(a).

“Government Contract” means a contract between any Guarantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Guarantor.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantors” means, collectively, the Borrower, the Subsidiary Guarantors party
hereto on the date hereof and any Additional Guarantors who may become party to
this Agreement.

“Insurance” means (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

“Intellectual Property” means, collectively, all of the following of any
Guarantor: (a) all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b) and (c).

“Issuer” means any issuer of any Pledged Equity Interests (including, without
limitation, any Issuer as defined in the UCC) to any Guarantor.

“Pledged Equity Interests” means, with respect to any Guarantor, the Equity
Interests (other than any Excluded Collateral) of such Guarantor in each
corporation, partnership, limited partnership or limited liability company owned
thereby, and the certificates, if any, representing such Equity Interests, and
all dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Equity Interests. The Pledged
Equity Interests as of the date hereof are set forth on Annex I hereto.

 

3



--------------------------------------------------------------------------------

“Patents” means collectively, all of the following of any Guarantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 4.10, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Patent License” means all agreements now or hereafter in existence providing
for the grant by or to any Guarantor of any right to manufacture, use or sell
any invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 4.10.

“Receivable” means all Accounts and any other any right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 6.3(a).

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
III, as well as all other security interests created or assigned as additional
security for any of the Obligations pursuant to the provisions of any Loan
Document.

“Trademarks” means, collectively, all of the following of any Guarantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 4.10, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Guarantor of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule
4.10.

 

4



--------------------------------------------------------------------------------

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (m) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Guarantor, shall
refer to such Guarantor’s Collateral or the relevant part thereof.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Collateral Agent for the
ratable benefit of the Secured Parties and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Loan Parties (whether by way of
endorsement or otherwise) as to which such Guarantor is not otherwise the
primary obligor, whether now existing or hereafter arising, whether or not from
time to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against the Loan
Parties, whether or not discharged, stayed or otherwise affected by any
Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Collateral Agent or any other Secured Party or acquired by the
Collateral Agent or any other Secured Party through assignment or endorsement or
otherwise, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”).

 

5



--------------------------------------------------------------------------------

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be equal to, but not in excess of, the maximum amount
thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) or any payment made
pursuant to such Guaranteed Obligations (or any other obligations of such
Guarantor to the Secured Parties) would, but for the operation of the first
sentence of this Section 2.2, be subject to avoidance or recovery in any such
proceeding under Applicable Insolvency Laws after giving effect to
Section 2.3(a), the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be limited to the largest amount which, after giving
effect thereto, would not, under Applicable Insolvency Laws, render such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) unenforceable or avoidable
or otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this Section 2.2 and is otherwise subject to
avoidance and recovery in any such proceeding under Applicable Insolvency Laws,
the amount subject to avoidance shall in all events be limited to the amount by
which such actual payment exceeds such limitation and the Guaranteed Obligations
as limited by the first sentence of this Section 2.2 shall in all events remain
in full force and effect and be fully enforceable against such Guarantor. The
first sentence of this Section 2.2 is intended solely to preserve the rights of
the Secured Parties hereunder against such Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, any other Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid in full in
cash and the Commitments terminated, and none of the Guarantors shall exercise
any right or remedy under this Section 2.3(a) against any other Guarantor until
such Guaranteed Obligations have been indefeasibly paid in full in cash and the
Commitments terminated. For purposes of this Section 2.3(a), (i) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Ratable
Share (as defined below) of any Guaranteed Obligations; (ii) “Ratable Share”
shall

 

6



--------------------------------------------------------------------------------

mean, for any Guarantor in respect of any payment of Guaranteed Obligations, the
ratio (expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (A) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including probable contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Guarantors
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Guarantors hereunder) of all of the Guarantors; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Guaranteed Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and
(iii) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors other than the maker of such Excess Payment exceeds the amount
of all of the debts and liabilities (including probable contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Guarantors) of all of the Guarantors other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. This Section 2.3 shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, any set-off or application of funds of any of the
Guarantors by the Collateral Agent or any other Secured Party or the receipt of
any amounts by the Collateral Agent or any other Secured Party with respect to
any of the Guaranteed Obligations, none of the Guarantors shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower or the other Guarantors or against any collateral
security held by the Collateral Agent or any other Secured Party for the payment
of the Guaranteed Obligations nor shall any of the Guarantors seek any
reimbursement from the Borrower or any of the other Guarantors in respect of
payments made by such Guarantor in connection with the Guaranteed Obligations,
until all amounts owing to the Collateral Agent and the Secured Parties on
account of the Guaranteed Obligations are indefeasibly paid in full in cash and
the Commitments are terminated. If any amount shall be paid to any Guarantor on
account

 

7



--------------------------------------------------------------------------------

of such subrogation rights at any time when all of the Guaranteed Obligations
shall not have been indefeasibly paid in full, such amount shall be held by such
Guarantor in trust for the Collateral Agent, segregated from other funds of such
Guarantor and shall, forthwith upon receipt by such Guarantor, be turned over to
the Collateral Agent in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Collateral Agent, if required) to be applied against
the Guaranteed Obligations, whether matured or unmatured, in such order as set
forth in the Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Agreement is a continuing, unconditional
guaranty of payment and performance and not of collection and that its
obligations under this Agreement shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of or change in, the Credit Agreement, any other Loan Document, any
Secured Hedge Agreement, any Secured Cash Management Agreement or any other
agreement, document or instrument to which the Borrower, any other Guarantor or
any of their respective Subsidiaries or Affiliates is or may become a party;

(ii) the absence of any action to enforce this Agreement, the Credit Agreement,
any other Loan Document, Secured Hedge Agreement or Secured Cash Management
Agreement or the waiver or consent by the Collateral Agent or any other Secured
Party with respect to any of the provisions of this Agreement, the Credit
Agreement, any other Loan Document, Secured Hedge Agreement or Secured Cash
Management Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Collateral Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of the Borrower, any other Guarantor, any other guarantors or any of
their respective Subsidiaries or Affiliates; or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Agreement shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Commitments.

(b) Each Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Agreement are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Collateral Agent or the other Secured Parties or
the Borrower whether now existing or which may arise in the future.

 

8



--------------------------------------------------------------------------------

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings between the Borrower and any of the other
Guarantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Agreement.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Collateral Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against the Borrower
or any other Person or against any security for or other guaranty of the payment
and performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Guarantor;

(b) any defense based upon the failure of the Collateral Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Guarantor, any other Guarantor or any other Person or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Collateral Agent
or the other Secured Parties of this Agreement;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in the other Loan Documents) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Agreement; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon, or acceptance of, this
Agreement.

Each Guarantor agrees that any notice or directive given at any time to the
Collateral Agent or any other Secured Party which is inconsistent with any of
the foregoing waivers shall be null and void and may be ignored by the
Collateral Agent or such Secured Party, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Agreement for the
reason that such pleading or introduction would be at variance with the written
terms of this Agreement, unless the Collateral Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the

 

9



--------------------------------------------------------------------------------

transaction contemplated by the Credit Agreement, the other Loan Documents, any
Secured Hedge Agreements and any Secured Cash Management Agreements and, but for
this Agreement and such waivers, the Collateral Agent and other Secured Parties
would decline to enter into the Credit Agreement, the other Loan Documents, any
Secured Hedge Agreements and any Secured Cash Management Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Collateral Agent
nor any other Secured Party shall incur any liability to any Guarantor as a
result of any of the following, and none of the following shall impair or
release this Agreement or any of the obligations of any Guarantor under this
Agreement:

(a) any change or extension of the manner, place or terms of payment of or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document or any Secured Hedge Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement;

(d) any extension or waiver of the time for performance by the Borrower, any
other Guarantor or any other Person of, or compliance with, any term, covenant
or agreement on its part to be performed or observed under a Loan Document, any
Secured Cash Management Agreement or Secured Hedge Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Collateral Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of the Borrower, any other Guarantor to the Collateral
Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by the Borrower, any other Guarantor or any other guarantor to the
Collateral Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Borrower, any other Guarantor or any other guarantor are subordinated to the
claims of the Collateral Agent or any other Secured Party; or

(h) any application of any sums by whoever paid or however realized to any
Guaranteed Obligations owing by the Borrower, any other Guarantor or any other
guarantor to the Collateral Agent or any other Secured Party in such manner as
the Collateral Agent or any other Secured Party shall determine in its
reasonable discretion.

 

10



--------------------------------------------------------------------------------

SECTION 2.7 Demand by the Collateral Agent. In addition to the terms set forth
in this Section 2.7 and in no manner imposing any limitation on such terms, if
all or any portion of the then outstanding Guaranteed Obligations are declared
to be immediately due and payable, then the Guarantors shall, upon demand in
writing therefor by the Collateral Agent to the Guarantors, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Collateral Agent
may, or upon the request of the Required Lenders, the Collateral Agent shall,
enforce against the Guarantors their obligations and liabilities hereunder and
exercise such other rights and remedies as may be available to the Collateral
Agent hereunder, under the Credit Agreement, the other Loan Documents, the
Secured Hedge Agreements or the Secured Cash Management Agreements or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Agreement are for the
benefit of the Collateral Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower, the Collateral Agent and
the other Secured Parties, the obligations of the Borrower under the Loan
Documents, the Secured Cash Management Agreements or the Secured Hedge
Agreements. In the event all or any part of the Guaranteed Obligations are
transferred, endorsed or assigned by the Collateral Agent or any other Secured
Party to any Person or Persons as permitted under the Credit Agreement, any
reference to the “Collateral Agent” or a “Secured Party” herein shall be deemed
to refer equally to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Agreement shall remain in full force and
effect until all the Guaranteed Obligations and all the obligations of the
Guarantors shall have been indefeasibly paid in full in cash and the Commitments
terminated.

(b) No payment made by the Borrower, any other Guarantor, any other guarantor or
any other Person received or collected by the Collateral Agent or any other
Secured Party from the Borrower, any other Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the obligations of the Guarantors or any payment
received or collected from such Guarantor in respect of the obligations of the
Guarantors), remain liable for the obligations of the Guarantors up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
and all the obligations of the Guarantors shall have been indefeasibly paid in
full in cash and the Commitments terminated.

(c) Each Guarantor agrees that, if any payment made by any Loan Party or any
other Person applied to the Guaranteed Obligations is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be

 

11



--------------------------------------------------------------------------------

refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened avoidance claim, or the proceeds of any
Collateral are required to be refunded by the Collateral Agent or any other
Secured Party to the applicable Loan Party, its estate, trustee, receiver or any
other Person, including, without limitation, any Guarantor, under any Applicable
Law or equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder (and any Lien or Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Agreement shall have
been canceled or surrendered (and if any Lien or Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Agreement (and such Lien or Collateral)
shall be reinstated in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment (or any
Lien or Collateral securing such obligation).

SECTION 2.11 Payments. Any payments by the Guarantors hereunder shall be made to
the Administrative Agent, to be applied in accordance with Section 6.04, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.

ARTICLE III

SECURITY INTEREST

SECTION 3.1 Grant of Security Interest.

(a) Each Guarantor hereby grants, pledges and collaterally assigns to the
Collateral Agent, for the ratable benefit of itself and the Secured Parties, a
security interest in, all of such Guarantor’s right, title and interest in the
following property, now owned or at any time hereafter acquired by such
Guarantor or in which such Guarantor now has or at any time in the future may
acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations:

(i) all Accounts, including all Receivables;

(ii) all As-Extracted Collateral, including gold, silver and other precious
metals;

(iii) all cash and currency;

(iv) all Chattel Paper;

(v) all Collateral Accounts;

(vi) all Commercial Tort Claims identified on Schedule 4.9;

(vii) all Deposit Accounts;

 

12



--------------------------------------------------------------------------------

(viii) all Documents;

(ix) all Equipment;

(x) all Fixtures;

(xi) all General Intangibles;

(xii) all Instruments;

(xiii) all Insurance;

(xiv) all Intellectual Property;

(xv) all Inventory;

(xvi) all Investment Property;

(xvii) all Letter of Credit Rights;

(xviii) all Pledged Equity Interests;

(xix) all other Goods not otherwise described above;

(xx) all books and records pertaining to the Collateral; and

(xxi) to the extent not otherwise included, all other property of such Guarantor
and all Proceeds, products, accessions, rents and profits of any and all of the
foregoing, all Accessions to any of the foregoing and all collateral security
and Supporting Obligations (as now or hereafter defined in the UCC) given by any
Person with respect to any of the foregoing.

(b) Notwithstanding clause (a) above, (i) the Security Interests granted herein
shall not extend to and the term “Collateral” shall not include, (A) any
Excluded Collateral, (B) any obligation or property of any kind due from, owed
by or belonging to any Sanctioned Person, (C) any rights under any lease,
license, instrument, contract or agreement of any Guarantor to the extent that
the granting of a security interest therein would, under the express terms of
such lease, license, instrument, contract or agreement, (I) be prohibited or
restricted or (II) result in a breach of the terms of, constitute a default
under or result in a termination of any such lease, license, instrument,
contract or agreement governing such right, unless (x) such prohibition or
restriction is not enforceable or is otherwise ineffective under Applicable Law
or (y) consent to such security interest has been obtained from any applicable
third party or (D) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law. Notwithstanding

 

13



--------------------------------------------------------------------------------

any of the foregoing, the foregoing proviso shall not affect, limit, restrict or
impair the grant by any Guarantor of a Security Interest in any Account or any
money or other amounts due and payable to any Guarantor or to become due and
payable to any Guarantor under any such lease, license, instrument, contract or
agreement unless such security interest in such Account, money or other amount
due and payable is also specifically prohibited or restricted by the terms of
such lease, license, instrument, contract or other agreement or such security
interest in such Account, money or other amount due and payable would expressly
constitute a default under or would expressly grant a party a termination right
under any such lease, license instrument, contract or agreement governing such
right unless, in each case, (x) such prohibition is not enforceable or is
otherwise ineffective under Applicable Law or (y) consent to such security
interest has been obtained from any applicable third party; provided further,
that notwithstanding anything to the contrary contained in the foregoing
proviso, the Security Interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, license, instrument,
contract or agreement and in such Account, money or other amounts due and
payable to any Guarantor at such time as such prohibition, restriction, event of
default or termination right terminates or is waived or consent to such security
interest has been obtained from any applicable third party.

SECTION 3.2 Pledged Equity Interests.

(a) Subject to Section 8.17, no Guarantor shall cause a limited liability
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement relating to any Pledged Equity Interests (as amended,
restated, supplemented or otherwise modified from time to time, a “Governing
Agreement”) to be amended to restrict the pledge of the Pledged Equity Interests
pledged hereunder to the Secured Parties or the transfer of such Pledged Equity
Interests upon enforcement of such pledge or any other exercise of remedies by
the Secured Parties.

(b) Upon the occurrence and during the continuance of an Event of Default, in
connection with an enforcement of rights and remedies hereunder, the Secured
Parties or their respective designees shall have the right (but not the
obligation) to be substituted for the applicable Guarantor under the applicable
Governing Agreement and the Secured Parties shall have all rights, powers and
benefits of such Guarantor as a member, manager or partner, as applicable, under
such Governing Agreement. For avoidance of doubt, such rights, powers and
benefits of a substituted member shall include all voting and other rights and
not merely the rights of an economic interest holder. So long as this Agreement
remains in effect, no further consent, approval or action by any Guarantor shall
be necessary to permit the Secured Parties to be substituted pursuant to this
paragraph. The rights, powers and benefits granted pursuant to this paragraph
shall inure to the benefit of the Secured Parties and their respective
successors, assigns and designated agents, as intended third party
beneficiaries.

SECTION 3.3 Guarantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Guarantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Collateral Agent or any other Secured Party of any of
the rights hereunder shall not release any Guarantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) neither

 

14



--------------------------------------------------------------------------------

the Collateral Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Guarantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder and (d) neither the Collateral Agent nor any other Secured
Party shall have any liability in contract or tort for any Guarantor’s acts or
omissions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Guarantor hereby represents and warrants
to the Collateral Agent and each Secured Party that:

SECTION 4.1 Organization; Power; Qualification. Each Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own, lease and operate its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.2 Authorization of Agreement; Compliance with Laws; Non Contravention.
Each Guarantor has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement. This Agreement has been duly executed and delivered by the
duly authorized officers of each Guarantor and this Agreement constitutes the
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies. The execution,
delivery and performance by the Guarantors of this Agreement does not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any provision of any Applicable Law relating to
any Guarantor where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(b) result in a material breach of or constitute a default under any the
articles of incorporation, bylaws or other organizational documents of any
Guarantor, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such person, except where such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect or (d) result
in or require the creation or imposition of any Lien, upon or with respect to
any property now owned or hereafter acquired by such Person other than Liens
arising under the Loan Documents.

 

15



--------------------------------------------------------------------------------

SECTION 4.3 Governmental Approvals. No approval, consent, exemption,
authorization or other action by, notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by or enforcement against any Guarantor or
any Issuer of this Agreement, except (a) as may be required by laws affecting
the offering and sale of securities generally, (b) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act and (d) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 4.4 Perfected First Priority Liens. Each financing statement naming any
Guarantor as a debtor is in appropriate form for filing in the appropriate
offices of the states specified on Schedule 4.6. The Security Interests granted
pursuant to this Agreement constitute valid and enforceable first priority
perfected security interests in all of the Collateral (other than Collateral in
which a Security Interest may be perfected only by taking actions not required
hereunder) in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Obligations, subject only to
Permitted Liens.

SECTION 4.5 Title, No Other Liens. Except for the Security Interests, each
Guarantor owns each item of the Collateral free and clear of any and all Liens
or claims other than Permitted Liens. No Guarantor has Authenticated any
agreement authorizing any secured party thereunder to file a financing statement
naming such Guarantor as debtor, except to perfect Permitted Liens.

SECTION 4.6 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.

(a) The exact legal name of each Guarantor is set forth on Schedule 4.6 (as such
schedule may be updated from time to time pursuant to Section 5.3).

(b) Each Guarantor is a Registered Organization organized under the laws of the
state identified on Schedule 4.6 under such Guarantor’s name (as such schedule
may be updated from time to time pursuant to Section 5.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Guarantor is set forth on Schedule 4.6 under such Guarantor’s
name (as such schedule may be updated from time to time pursuant to
Section 5.3).

(c) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned or hereafter acquired) with a value in excess of $10,000,000 is (or will
be), except while in transit, located at the locations specified on Schedule 4.6
(as such schedule may be updated from time to time pursuant to Section 5.3),
except as otherwise permitted hereunder.

SECTION 4.7 Accounts. To the knowledge of the Guarantors, no Account Debtor has
any defense, set-off, claim or counterclaim against any Guarantor that can be
asserted against the Collateral Agent, whether in any proceeding to enforce the
Collateral Agent’s rights in the Collateral or otherwise, except defenses,
setoffs, claims or counterclaims relating to Accounts with an aggregate value
not in excess of $20,000,000. None of the Accounts is, nor will any

 

16



--------------------------------------------------------------------------------

hereafter arising Account be, evidenced by a promissory note or other Instrument
(other than a check) having a face value in excess of $20,000,000 in the
aggregate at any one time outstanding and a maturity of at least six months that
has not been pledged to the Collateral Agent in accordance with the terms
hereof.

SECTION 4.8 Reserved.

SECTION 4.9 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims with a reasonably anticipated value in excess of $10,000,000 owned by any
Guarantor are listed on Schedule 4.9.

SECTION 4.10 Intellectual Property.

(a) As of the date hereof, all Copyright registrations, Copyright applications,
issued Patents, Patent applications, Trademark registrations and Trademark
applications owned by any Guarantor in its own name and material to the business
of the Guarantors are listed on Schedule 4.10 (as such schedule may be updated
from time to time pursuant to Section 5.3).

(b) Except as set forth in Schedule 4.10 on the date hereof (as such schedule
may be updated from time to time pursuant to Section 5.3), none of the
Intellectual Property owned by any Guarantor is the subject of any licensing or
franchise agreement pursuant to which such Guarantor is the licensor or
franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.11 Reserved.

SECTION 4.12 Investment Property; Pledged Equity Interests.

(a) All Investment Property and all Pledged Equity Interests owned by any
Guarantor in any Subsidiary (or Investment Property or Pledged Equity Interests
issued by any other Issuer with a value in excess of $10,000,000) are listed on
Schedule 4.12 (as such schedule may be updated from time to time pursuant to
Section 5.3).

(b) All Pledged Equity Interests issued by any Restricted Subsidiary (or
Investment Property or Pledged Equity Interests issued by any other Issuer with
a value in excess of $10,000,000) to any Guarantor and included in the
Collateral (i) have been duly and validly issued and, if applicable, are fully
paid and nonassessable, and (ii) are beneficially owned as of record by such
Guarantor.

(c) None of the Pledged Equity Interests issued by any Restricted Subsidiary to
any Guarantor and included in the Collateral (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) in the case of any Pledged
Equity Interests issued by a Restricted Subsidiary that is a limited liability
company or a limited partnership, by their terms expressly provide that they are
Securities governed by Article 8 of the UCC, (iii) are Investment Company
Securities or (iv) are held in a Securities Account.

SECTION 4.13 Instruments. Except as set forth on Schedule 4.13, no Guarantor
holds any Instruments or is named as a payee of any promissory note or other
evidence of indebtedness having a face value in excess of $20,000,000 in the
aggregate at any one time outstanding and a maturity of at least six months (as
such Schedule 4.13 may be updated from time to time pursuant to Section 5.3).

 

17



--------------------------------------------------------------------------------

SECTION 4.14 Government Contracts. Except as set forth on Schedule 4.14, no
Guarantor is party to any Government Contract under which the Governmental
Authority party thereto, as account debtor, owes a monetary obligation with a
value in excess of $10,000,000 to any Guarantor.

SECTION 4.15 Aircraft. As of the date hereof, none of the Collateral
constitutes, or is the proceeds of, (a) an aircraft, airframe, aircraft engine
or related property, (b) an aircraft leasehold interest or (c) any other
interest in or to any of the foregoing.

SECTION 4.16 Credit Agreement Representations and Warranties. To the extent not
covered above, each Guarantor hereby represents and warrants that each
representation and warranty contained in Article III of the Credit Agreement
relating to such Guarantor is true and correct as if made by such Guarantor
herein.

ARTICLE V

COVENANTS

Until the Guaranteed Obligations (other than contingent indemnity obligations
not yet due) shall have been paid in full and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 8.2, each
Guarantor covenants and agrees that:

SECTION 5.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Guarantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens and other Collateral in which a Security Interest may be
perfected only by taking actions not required hereunder) and shall defend such
Security Interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

(b) Each Guarantor will from time to time furnish to the Collateral Agent upon
the Collateral Agent’s reasonable request statements and schedules further
identifying and describing the assets and property of such Guarantor and such
other reports in connection therewith as the Collateral Agent may reasonably
request, all in reasonable detail.

SECTION 5.2 Maintenance of Insurance. Each Guarantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 5.06 of the
Credit Agreement.

SECTION 5.3 Changes in Locations; Changes in Name or Structure. No Guarantor
will, except upon fifteen (15) days’ prior written notice to the Collateral
Agent (which time period may be reduced by the Collateral Agent in its sole
discretion by written notice to such Guarantor) and delivery to the Collateral
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents

 

18



--------------------------------------------------------------------------------

reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the Security Interests and (b) if applicable, a
written supplement to the Schedules of this Agreement:

(i) change its jurisdiction of organization or the location of its chief
executive office (or the location where any Guarantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 4.6;

(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Collateral Agent in
connection with this Agreement would become misleading under the UCC.

SECTION 5.4 Required Notifications. Each Guarantor shall promptly notify the
Collateral Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Collateral Agent to exercise any of its remedies
hereunder, (b) any Collateral which, to the knowledge of such Guarantor,
constitutes a Government Contract under which the Governmental Authority party
thereto, as account debtor, owes a monetary obligation with a value in excess of
$10,000,000 and (c) the acquisition or ownership by such Guarantor of any
(i) Commercial Tort Claim with a reasonably anticipated value in excess of
$10,000,000 other than any Commercial Tort Claim set forth on Schedule 4.9,
(ii) Instrument representing amounts payable to any Guarantor in an amount
exceeding $20,000,000 and a maturity of at least one year other than any such
Instruments set forth on Schedule 4.13 or (iii) Investment Property or Pledged
Equity Interests issued by any Restricted Subsidiary (or Investment Property or
Pledged Equity Interests issued by any other Issuer with a value in excess of
$10,000,000) to any Guarantor and included in the Collateral after the date
hereof other than any Investment Property or Pledged Equity Interests set forth
on Schedule 4.12.

SECTION 5.5 Delivery Covenants. Each Guarantor will deliver and pledge to the
Collateral Agent, for the ratable benefit of the Secured Parties, (a) all
Certificated Securities or Pledged Equity Interests evidenced by a certificate
(in each case, issued by (x) a Restricted Subsidiary the Equity Interests of
which are required to be pledged under Section 5.14 of the Credit Agreement,
other than any Immaterial Subsidiary or (y) any other Issuer and evidencing
Investment Property or Pledged Equity Interests with a value in excess of
$10,000,000), other than the Certificated Securities or Pledged Equity Interests
set forth on Schedule 5.5 and (b) Instruments in an amount exceeding $20,000,000
and with a maturity of at least one year owned or held by such Guarantor, in
each case, together with an Effective Endorsement and Assignment, unless, in
each case, such delivery and pledge has been waived in writing by the Collateral
Agent.

 

19



--------------------------------------------------------------------------------

SECTION 5.6 Control Covenants.

Upon the request of the Collateral Agent, each Guarantor will take such actions
and deliver all such agreements as are reasonably requested by the Collateral
Agent to provide the Collateral Agent with Control of all Electronic Chattel
Paper with a value in excess of $10,000,000 owned or held by such Guarantor by
having the Collateral Agent identified as the assignee of the Record(s)
pertaining to the single authoritative copy thereof.

SECTION 5.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, each Guarantor authorizes the Collateral Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Collateral
Agent determines appropriate to perfect the Security Interests of the Collateral
Agent under this Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.” Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

SECTION 5.8 Accounts. No Guarantor will (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Account Debtor,
(iv) allow any credit or discount whatsoever on any Account or (v) amend,
supplement or modify any Account in any manner that could reasonably be likely
to adversely affect the value thereof, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.

SECTION 5.9 Intellectual Property.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Guarantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Guarantor) and Trademark for which an
application (owned by such Guarantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Guarantor would reasonably be expected
to become forfeited, abandoned or dedicated to the public, (v) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any registered Copyright owned by such Guarantor or
Copyright for which an application is pending (owned by such Guarantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain.

 

20



--------------------------------------------------------------------------------

(b) Each Guarantor will notify the Collateral Agent and the Lenders promptly if
it knows, or has reason to know, that any application or registration relating
to any material Intellectual Property owned by such Guarantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Guarantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Guarantor or such Guarantor’s right
to register the same or to own and maintain the same.

(c) Upon the reasonable request of the Collateral Agent, the Guarantors shall
deliver an updated Schedule 4.10 hereto. From time to time upon the reasonable
request of the Collateral Agent, such Guarantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Collateral Agent may reasonably request to evidence the security interest of the
Secured Parties in any material Copyright, Patent or Trademark and the goodwill
and General Intangibles of such Guarantor relating thereto or represented
thereby.

(d) Each Guarantor will take all reasonable and necessary steps, at such
Guarantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(e) In the event that any material Intellectual Property owned by a Guarantor is
infringed, misappropriated or otherwise violated by a third party, the
applicable Guarantor shall (i) at such Guarantor’s sole cost and expense, take
such actions as such Guarantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns of such infringement, misappropriation or
violation.

SECTION 5.10 Investment Property; Pledged Equity Interests.

(a) Without the prior written consent of the Collateral Agent, no Guarantor will
(i) vote to enable, or take any other action to permit, any applicable Issuer to
issue any Pledged Equity Interests, except for those additional Pledged Equity
Interests that will be subject to the Security Interest granted herein in favor
of the Secured Parties, to the extent such Pledged Equity Interests are required
to be pledged hereunder or (ii) enter into any agreement or undertaking
restricting the right or ability of such Guarantor or the Collateral Agent to
sell, assign or transfer any Pledged Equity Interests or Proceeds thereof. The
Guarantor will defend the right, title and interest of the Collateral Agent in
and to any Pledged Equity Interests against the claims and demands of all
Persons whomsoever. The Guarantors shall obtain a consent from each Issuer that
is subject to a pledge of its Pledged Equity Interests pursuant to this
Agreement with respect to such pledge, other than any Issuer that is a party
hereto and has signed in its capacity as Issuer.

 

21



--------------------------------------------------------------------------------

(b) If any Guarantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Guarantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Guarantor and promptly
deliver the same to the Collateral Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.

SECTION 5.11 Equipment. Each Guarantor will maintain each material item of
Equipment in good working order and condition in accordance with its ordinary
business practices in all material respects (reasonable wear and tear and
obsolescence excepted).

SECTION 5.12 Government Contracts. To the extent reasonably requested by the
Collateral Agent, each Guarantor will execute and deliver assignment agreements
and notices of assignment, in form and substance reasonably satisfactory to the
Collateral Agent, duly executed by any Guarantors party to a Government Contract
under which the Governmental Authority party thereto, as account debtor, owes a
monetary obligation with a value in excess of $10,000,000, in compliance with
the Assignment of Claims Act (or analogous state Applicable Law).

SECTION 5.13 Further Assurances. Upon the request of the Collateral Agent and at
the sole expense of the Guarantors, each Guarantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Collateral Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, (i) with
respect to Government Contracts referred to in Section 5.4(b) or Section 5.12,
assignment agreements and notices of assignment, in form and substance
reasonably satisfactory to the Collateral Agent, duly executed by any Guarantors
party to such Government Contract in compliance with the Assignment of Claims
Act (or analogous state Applicable Law) or (ii) all applications, certificates,
instruments, registration statements and all other documents and papers the
Collateral Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification or authorization of any Person deemed necessary or appropriate for
the effective exercise of any rights under this Agreement.

ARTICLE VI

REMEDIAL PROVISIONS

SECTION 6.1 General Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all

 

22



--------------------------------------------------------------------------------

other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other Applicable
Law. Without limiting the generality of the foregoing, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Guarantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent may disclaim all warranties in connection
with any sale or other disposition of the Collateral, including, without
limitation, all warranties of title, possession, quiet enjoyment and the like.
The Collateral Agent or any other Secured Party shall have the right upon any
such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold. Each Guarantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Guarantor’s
premises or elsewhere. To the extent permitted by Applicable Law, each Guarantor
waives all claims, damages and demands it may acquire against the Collateral
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages or demands result solely
from the gross negligence or willful misconduct of the Collateral Agent or any
other Secured Party, in each case against whom such claim is asserted. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

SECTION 6.2 Specific Remedies.

(a) The Collateral Agent hereby authorizes each Guarantor to collect such
Guarantor’s Accounts; provided that, the Collateral Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Collateral Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Collateral Agent,
each Guarantor shall notify (such notice to be in form and substance
satisfactory to the Collateral Agent) its Account Debtors and parties to the
contracts to which such Guarantor is a party subject to a Security Interest that
such Accounts and such material contracts have been assigned to the Collateral
Agent, for the ratable benefit of the Secured Parties;

(ii) upon the request of the Collateral Agent, each Guarantor shall forward to
the Collateral Agent, on the last Business Day of each week a statement showing
the application of all payments on the Collateral during the previous week and a
collection report with regard thereto, in form and substance satisfactory to the
Collateral Agent;

 

23



--------------------------------------------------------------------------------

(iii) upon the request of the Collateral Agent, whenever any Guarantor shall
receive any cash, money, checks or any other similar items of payment relating
to any Collateral (including any Proceeds of any Collateral), subject to the
terms of any Permitted Liens, such Guarantor agrees that it will, within one
(1) Business Day of such receipt, deposit all such items of payment into a cash
collateral account at the Collateral Agent (the “Collateral Account”), and until
such Guarantor shall deposit such cash, money, checks or any other similar items
of payment in the Collateral Account, such Guarantor shall hold such cash,
money, checks or any other similar items of payment in trust for the Collateral
Agent. All such Collateral and Proceeds of Collateral received by the Collateral
Agent hereunder shall be held by the Collateral Agent in the Collateral Account
as collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.4;

(iv) the Collateral Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Pledged Equity Interests or other Proceeds paid in respect of any Investment
Property, or Pledged Equity Interests, and any or all of any Investment
Property, or Pledged Equity Interests may, at the option of the Collateral Agent
and the Secured Parties, be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property, or any such Pledged Equity Interests at any meeting of shareholders,
partners or members of the relevant Issuers or otherwise and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property, or Pledged Equity Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property, or
Pledged Equity Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Guarantor or the Collateral Agent of any right, privilege or option pertaining
to such Investment Property, or Pledged Equity Interests, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property, or Pledged Equity Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine), all without liability except to account for
property actually received by it; but the Collateral Agent shall have no duty to
any Guarantor to exercise any such right, privilege or option and the Collateral
Agent and the other Secured Parties shall not be responsible for any failure to
do so or delay in so doing. In furtherance thereof, each Guarantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and Pledged Equity Interests to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Guarantor and each Guarantor agrees that each Issuer
shall be fully protected in so complying following receipt of such notice and
prior to notice that such Event of Default is no longer continuing and
(ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property, or
Pledged Equity Interests directly to the Collateral Agent; and

 

24



--------------------------------------------------------------------------------

(v) the Collateral Agent shall be entitled to (but shall not be required to):
(A) proceed to perform any and all obligations of the applicable Guarantor under
any contract to which the applicable Guarantor is party and exercise all rights
of such Guarantor thereunder as fully as such Guarantor itself could, (B) do all
other acts which the Collateral Agent may deem necessary or proper to protect
its Security Interest granted hereunder, provided such acts are not inconsistent
with or in violation of the terms of any of the Credit Agreement, of the other
Loan Documents or Applicable Law and (C) sell, assign or otherwise transfer any
such contract in accordance with the Credit Agreement, the other Loan Documents
and Applicable Law, subject, however, to the prior approval of each other party
to such contract, to the extent required under such contract.

(c) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Guarantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.2(b), each Guarantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Pledged Equity Interests to the extent permitted in the Credit Agreement and
to exercise all voting and other corporate, company and partnership rights with
respect to any Investment Property and Pledged Equity Interests.

(d) If (i) an Event of Default shall have occurred and, by reason of waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, and (iii) the
Obligations shall not have become immediately due and payable, upon the written
request of any Guarantor, the Collateral Agent shall promptly execute and
deliver to such Guarantor, at such Guarantor ‘s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to, or restore in,
such Guarantor any such rights, title and interests as may have been assigned or
granted to the Collateral Agent as aforesaid; provided, after giving effect to
such reassignment, the Collateral Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect.

SECTION 6.3 Registration Rights.

(a) If the Collateral Agent shall determine that in order to exercise its right
to sell any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Guarantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Guarantor or a Restricted Subsidiary of a Guarantor to (i) execute and deliver
all such instruments and documents and do or cause to be done all such other
acts as may be, in the opinion of the Collateral Agent, necessary or advisable
to register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold and (iii) make all

 

25



--------------------------------------------------------------------------------

amendments thereto and/or to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Guarantor agrees to
cause each applicable Issuer (and the officers and directors thereof) to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Collateral Agent shall designate and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of the Securities Act.

(b) Each Guarantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Restricted Securities Collateral, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Restricted
Securities Collateral for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws, even if such Issuer would agree to do
so.

(c) Each Guarantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Guarantor
further agrees that a breach of any of the covenants contained in this
Section 6.2(a) will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.2(a) shall be
specifically enforceable against such Guarantor, and such Guarantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

SECTION 6.4 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of the Collateral or any Proceeds of
the Collateral in payment in whole or in part of the Obligations (after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Collateral Agent and
the other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements) as follows:

(a) first, to the payment of all fees, expenses and other amounts due and
payable to the Administrative Agent or the Collateral Agent in their capacities
as such (including reasonable costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection

 

26



--------------------------------------------------------------------------------

with any collection or sale or otherwise in connection with this Agreement, any
other Loan Document, including all court costs and the reasonable fees and
expenses of their agents and legal counsel, the repayment of all advances made
by the Administrative Agent and the Collateral Agent hereunder or under any
other Loan Document on behalf of any Guarantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document), ratably among the parties owed such obligations
in proportion to the respective amounts owed to each;

(b) second, to the payment, through the Administrative Agent on behalf of and
for the account of the Lenders, of all fees, indemnities and other amounts
(other than principal, interest or prepayment fees) due and payable to the
Lenders under the Loan Documents;

(c) third, to the payment of through the Administrative Agent on behalf of and
for the account of the Lenders, the interest due and payable in respect of the
Obligations, ratably among the parties owed such obligations in proportion to
the respective amounts owed to each;

(d) fourth, to the payment of through the Administrative Agent on behalf of and
for the account of the Lenders, the unpaid principal (including (x) all payment
obligations then owing under any Secured Hedge Agreement and (y) all payment
obligations then owing under any Secured Cash Management Agreement) of the
Obligations then due and payable, together with all interest and fees then due
thereon or in respect thereof to the extent not paid pursuant to the preceding
clauses of this Section 6.4, ratably among the parties owed such obligations in
proportion to the respective amounts owed to each;

(e) fifth, to the payment, through the Administrative Agent on behalf of and for
the account of the Lenders in the case of payments to the Lenders and/or Agents,
in full of all other Obligations not referred to above, ratably among the
parties owed such other Obligations in proportion to the respective amounts owed
to each; and

(f) sixth, to or upon the order of the Guarantors, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

Any Proceeds not applied shall be held by the Collateral Agent as Collateral.

SECTION 6.5 Waiver, Deficiency. Each Guarantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Guarantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

27



--------------------------------------------------------------------------------

ARTICLE VII

THE COLLATERAL AGENT

SECTION 7.1 Appointment of Collateral Agent as Attorney-In-Fact.

(a) Each Guarantor hereby irrevocably constitutes and appoints each of the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Guarantor and in the name of
such Guarantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence and during the continuance of an
Event of Default, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Guarantor hereby gives each of the Collateral Agent the power
and right, on behalf of such Guarantor, without notice to or assent by such
Guarantor, to do any or all of the following upon the occurrence and during the
continuation of an Event of Default:

(i) in the name of such Guarantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or contract to which
such Guarantor is party subject to a Security Interest or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any and all such moneys due under any
Account or such contract to which such Guarantor is party subject to a Security
Interest or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
General Intangibles of such Guarantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (B) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (E) defend any suit, action or proceeding brought against such
Guarantor with

 

28



--------------------------------------------------------------------------------

respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) license or assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent was the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Guarantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Security Interests of the Secured
Parties therein and to effect the intent of this Agreement, all as fully and
effectively as such Guarantor might do.

(b) If any Guarantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 7.1(a).

(c) The expenses of the Collateral Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Guarantor, shall be payable by such Guarantor to the
Collateral Agent on demand.

(d) Each Guarantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 7.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

SECTION 7.2 Duty of Collateral Agent. The sole duty of Collateral Agent with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. Neither the Collateral Agent, any other Secured Party nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Guarantor or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the other Secured
Parties hereunder are solely to protect the interests of the Collateral Agent
and the other Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Guarantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

29



--------------------------------------------------------------------------------

SECTION 7.3 Authority of Collateral Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Guarantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation or entitlement to make any inquiry respecting such authority.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Borrower set forth in
Section 9.01 of the Credit Agreement.

SECTION 8.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may they
be waived, nor may any consent be given, except in accordance with Section 9.08
of the Credit Agreement.

SECTION 8.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.

(a) The Guarantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Collateral Agent and each other Secured Party to the extent any
Loan Party would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

(b) The Guarantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent any Loan Party would be required to do so pursuant to Section 2.15 of
the Credit Agreement.

(c) The Guarantors, jointly and severally, shall indemnify each Indemnitee to
the extent any Loan Party would be required to do so pursuant to Section 9.05 of
the Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by Applicable Law, each Guarantor shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.

 

30



--------------------------------------------------------------------------------

(e) No Indemnitee referred to in this Section 8.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(f) All amounts due under this Section 8.3 shall be payable promptly after
demand therefor.

SECTION 8.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates may,
subject to the approval of the Collateral Agent, at any time and from time to
time, to the fullest extent permitted by Applicable Law, set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Secured Party or any such Affiliate to or for the
credit or the account of such Guarantor against any and all of the obligations
of such Guarantor now or hereafter existing under this Agreement or any other
Loan Document to such Secured Party irrespective of whether or not such Secured
Party shall have made any demand under this Agreement or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Secured Party different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Secured Party and its respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of set off)
that such Secured Party or its respective Affiliates may have. Each Secured
Party agrees to notify such Guarantor and the Collateral Agent promptly after
any such set off and application; provided that the failure to give such notice
shall not affect the validity of such set off and application.

SECTION 8.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York) without
reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state and federal courts of the State of New York sitting in the County of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Collateral Agent or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

 

31



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.15 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Guarantors. Each Guarantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Agreement or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by each Guarantor and its Subsidiaries.

SECTION 8.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.7 Injunctive Relief.

(a) Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Collateral Agent and the other Secured Parties.
Therefore, each Guarantor agrees that the Collateral Agent and the other Secured
Parties, at the option of the Collateral Agent and the other Secured Parties,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

32



--------------------------------------------------------------------------------

(b) The Collateral Agent, the other Secured Parties and each Guarantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute, whether such dispute is
resolved through arbitration or judicially.

SECTION 8.8 No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Collateral Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The enumeration of the rights and remedies of the Collateral Agent and
the other Secured Parties set forth in this Agreement is not intended to be
exhaustive and the exercise by the Collateral Agent and the other Secured
Parties of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative and shall be in addition to
any other right or remedy given hereunder or under the other Loan Documents or
that may now or hereafter exist at law or in equity or by suit or otherwise.

SECTION 8.9 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Collateral Agent and the other Lenders (except
as otherwise provided by the Credit Agreement).

SECTION 8.10 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Collateral Agent and the other Secured
Parties are entitled under the provisions of Section 8.3 and any other provision
of this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Collateral Agent and the other Secured Parties
against events arising after such termination as well as before.

SECTION 8.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only and neither limit nor amplify the provisions of this Agreement.

SECTION 8.12 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

33



--------------------------------------------------------------------------------

SECTION 8.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

SECTION 8.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Collateral Agent or the other
Secured Parties in any other Loan Document shall not be deemed a conflict with
this Agreement.

SECTION 8.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 8.16 Acknowledgements.

(a) Each Guarantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(iii) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Guarantors and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Collateral Agent as may be necessary to give full effect to the
provisions of this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 8.17 Releases.

(a) This Agreement, the guarantees made herein and the Security Interests and
Liens granted hereby shall terminate, and each Guarantor shall automatically be
released from its obligations hereunder upon the Discharge of the Obligations.
At such time, the Collateral Agent agrees to take such actions as are reasonably
requested by the Guarantors, at the Guarantors’ expense, to evidence and
effectuate such termination and release of the guarantees, Liens and Security
Interests created by this Agreement.

(b) In the event that any Guarantor conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of the Collateral in a transaction
not prohibited by the Credit Agreement, or in the event that any Subsidiary
Guarantor or other Restricted Subsidiary is designated as an Unrestricted
Subsidiary in accordance with Section 6.09 of the Credit Agreement, the
Collateral Agent shall promptly take such action and execute any such documents
as may be reasonably requested by the Guarantors and at the Guarantors’ expense
to release any Liens created by this Agreement in respect of such Collateral and
to release the guarantee of any Subsidiary Guarantor whose Pledged Equity
Interests are so disposed of in such a transaction that results in such
Subsidiary Guarantor no longer being a Restricted Subsidiary of the Borrower or
any such designation that results in such Pledged Equity Interests no longer
being required to be pledged hereunder or under the Credit Agreement; provided
that the Borrower shall have delivered to the Collateral Agent a written request
for release identifying the relevant Guarantor and a description of the sale or
other disposition in reasonable detail, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

SECTION 8.18 Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.14(a) or
(c) of the Credit Agreement shall become a Guarantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a joinder agreement
in form and substance reasonably satisfactory to the Collateral Agent.

SECTION 8.19 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Collateral Agent and any
Persons designated by the Collateral Agent or any other Secured Party pursuant
to any provisions of this Agreement or any of the other Loan Documents shall be
deemed coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 8.20 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Collateral Agent pursuant to
the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Collateral Agent hereunder or otherwise relating hereto that do
or may affect such Secured Party, the Collateral Agent and each of its
Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article VIII of the Credit Agreement.

[Signature Pages to Follow]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.1

 

COEUR MINING, INC., a Delaware corporation, as Borrower By:  

Name:

 

Title:

 

 

COEUR ALASKA, INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 

 

COEUR ROCHESTER, INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 

 

WHARF RESOURCES (U.S.A.), INC., a Colorado corporation, as Guarantor By:  

Name:

 

Title:

 

 

1  Note: List of Guarantors to be confirmed.



--------------------------------------------------------------------------------

WHARF RESOURCES MANAGEMENT INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 

 

WHARF REWARD MINES INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 

 

WHARF GOLD MINES INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 

 

GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP, a Delaware limited
partnership, as Guarantor By:  

Name:

 

Title:

 

 

COEUR CAPITAL, INC., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 



--------------------------------------------------------------------------------

COEUR EXPLORATIONS, INC., an Idaho corporation, as Guarantor By:  

Name:

 

Title:

 

 

COEUR SOUTH AMERICA CORP., a Delaware corporation, as Guarantor By:  

Name:

 

Title:

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Collateral Agent By:  

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(j) of the Credit Agreement dated as of June 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Coeur Mining, Inc., a Delaware corporation, (the
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders party thereto
and Barclays Bank PLC, as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The undersigned, solely in his capacity as the chief financial officer or other
Financial Officer of the Borrower and not in an individual capacity and without
personal liability, does hereby certify on behalf of the Borrower that as of the
date hereof, after giving effect to the consummation of the Transactions
contemplated by the Credit Agreement:

1. The fair value of the assets (for the avoidance of doubt, calculated to
include goodwill and other intangibles) of the Borrower and its Subsidiaries, on
a consolidated basis, at a fair valuation, exceeds their debts and liabilities,
direct, subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that is
required to pay the probable liabilities on the debts and other liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries, on a consolidated basis, as such debts and other liabilities
become absolute and matured.

3. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured.

4. The Borrower and its Subsidiaries, on a consolidated basis, do not have
unreasonably small capital with which to conduct the businesses in which each is
engaged, as such businesses are now conducted and are proposed to be conducted
following the date hereof.

5. For purposes of this Certificate, the amount of any contingent liability at
any time has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

6. In reaching the conclusions set forth in this Certificate, the undersigned
has made such other investigations and inquiries as he shall have deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its Subsidiaries after the
consummation of the Transactions contemplated by the Credit Agreement.

[Remainder of this page intentionally left blank.]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

COEUR MINING, INC., a Delaware corporation By:  

Name:   Title: Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF TERM NOTE

TERM NOTE

$[        ,        ,         ]

[                    ], 20[    ]

FOR VALUE RECEIVED, the undersigned, hereby promises to pay to
[                            ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the aggregate unpaid principal amount of the Term Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement dated as of
June 23, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Coeur Mining, Inc., a
Delaware corporation, (the “Borrower”), the Subsidiary Guarantors from time to
time party thereto, the Lenders from time to time party thereto and Barclays
Bank PLC, as Administrative Agent and Collateral Agent. The Borrower promises to
pay interest on the aggregate unpaid principal amount of the Term Loan from time
to time made by the Lender to the Borrower under the Credit Agreement from the
date of such Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be recorded in the Register
pursuant to Section 9.04(b)(iv) of the Credit Agreement. This Term Note is a
registered note and upon surrender of this Term Note for registration of
transfer, accompanied by a written instrument of transfer duly executed, by the
registered holder hereof or such holder’s attorney duly authorized in writing, a
new Term Note for a like principal amount will be issued to, and registered in
the name of, the transferee. Prior to due presentment for registration of
transfer, the Borrower will treat the person in whose name this Term Note is
registered in the Register as the owner thereof for the purpose of receiving
payment and for all other purposes, and the Borrower will not be affected by any
notice to the contrary.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

H-1



--------------------------------------------------------------------------------

THIS TERM NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
TERM NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[signature page follows]

 

H-2



--------------------------------------------------------------------------------

COEUR MINING, INC., a Delaware corporation By:  

Name:  

Title:  

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[Intentionally Omitted]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 23, 2015 (as
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Coeur Mining, Inc., a Delaware corporation, (the “Borrower”),
the Subsidiary Guarantors party thereto from time to time, the Lenders party
thereto from time to time and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable,. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[signature page follows]

 

J-1-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

Name: Title:

 

J-1-2



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 23, 2015 (as
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Coeur Mining, Inc., a Delaware corporation, (the “Borrower”),
the Subsidiary Guarantors party thereto from time to time, the Lenders party
thereto from time to time and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable,. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[signature page follows]

 

J-2-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

Name: Title:

 

J-2-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 23, 2015 (as
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Coeur Mining, Inc., a Delaware corporation, (the “Borrower”),
the Subsidiary Guarantors party thereto from time to time, the Lenders party
thereto from time to time and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[signature page follows]

 

J-3-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

Name: Title:

 

J-3-2



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 23, 2015 (as
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Coeur Mining, Inc., a Delaware corporation, (the “Borrower”),
the Subsidiary Guarantors party thereto from time to time, the Lenders party
thereto from time to time and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[signature page follows]

 

J-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

Name: Title:

 

J-4-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ADMINISTRATIVE QUESTIONNAIRE

ADMINISTRATIVE QUESTIONNAIRE

 

Borrower Name:

     

Legal Name of Lender for Signature Page:

     

Contact Information:

 

CREDIT CONTACTS

                   

Closing Contact

     

Primary Credit Contact

     

Secondary Credit Contact

 

Name:

                   

Title:

                   

Company:

                   

Address:

                                        Telephone:                    

Fax:

                   

E Mail:

                 

OTHER CONTACTS

                   

Primary Operations Contact

     

Secondary Operations Contact

         

Name:

                 

Title:

                 

Company:

                 

Address:

                                   

Telephone:

                 

Fax:

                 

E Mail:

               

 

K-1



--------------------------------------------------------------------------------

OTHER CONTACTS

                   

Primary Trade Contact

     

Secondary Trade Contact

         

Name:

                 

Title:

                 

Company:

                 

Address:

                                   

Telephone:

                 

Fax:

                 

E Mail:

                Lender Payment Instructions:                     US Dollar
Transfers                  

Bank Name:

               

Bank Address:

               

Account Number:

               

ABA #:

               

Account Name:

               

Reference:

             

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Coeur Mining, Inc., a corporation organized under
the laws of Delaware (the “Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1. This certificate is delivered to you pursuant to Section 5.02(a) of the
Credit Agreement dated as of June 23, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Coeur Mining, Inc., a Delaware corporation, (the “Borrower”), the Subsidiary
Guarantors party thereto, the Lenders party thereto and Barclays Bank PLC, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of _______________ and for the _______________ period[s] then ended and
such statements fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review [has] [has not] disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Borrower has taken,
is taking and proposes to take with respect thereto].

[Signature Page Follows]

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

COEUR MINING, INC., a Delaware corporation By:       Name:       Title:    

 

L-2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

 

L-3



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Term Loan Commitment

 

Lender

   Term Loan
Commitment  

Barclays Bank PLC

   $ 100,000,000   

Total

   $ 100,000,000   

 

  1   

Schedule 2.01

Commitments



--------------------------------------------------------------------------------

Schedule 3.01

Jurisdiction of Organization and Qualification

 

Loan Party or Subsidiary

  

Jurisdiction of Organization

  

Other Jurisdictions of Qualification

Coeur Mining, Inc.    Delaware    Illinois Coeur Explorations, Inc.    Idaho   
None. Coeur Alaska, Inc.    Delaware    Alaska Coeur Rochester, Inc.    Delaware
   Nevada Coeur South America Corp.    Delaware    None. Coeur Sub One, Inc.   
Delaware    None. Coeur Sub Two, Inc.    Delaware    None. Coeur New Zealand,
Inc.    Delaware    None. Coeur San Miguel Corp.    Delaware    None. Coeur
Capital, Inc.    Delaware    Nevada Cervantes, LLC    Delaware    None. Wharf
Resources (U.S.A.), Inc.    Colorado    South Dakota Wharf Resources Management
Inc.    Delaware    South Dakota Wharf Reward Mines Inc.    Delaware    South
Dakota Wharf Gold Mines Inc.    Delaware    South Dakota Golden Reward Mining
Company Limited Partnership    Delaware    South Dakota Paramount Metals Corp.
   Delaware    None. Ocampo Resources, Inc.    Nevada    None. Ocampo Services,
Inc.    Nevada    None. Mexco Holdings, LLC    Nevada    None. Mexco Resources,
LLC    Nevada    None. Callahan Mining Corporation    Arizona    Idaho, Michigan
Coeur d’Alene Mines Australia Pty Ltd.    Australia    None. Bolnisi Gold Pty
Ltd.    Australia    None. Fairview Gold Pty Ltd.    Australia    None. CDE
Australia Pty Ltd    Australia    None. Servicios Administrativos Palmarejo,
S.A. de C.V.    Mexico    None. Servicios Profesionales Palmarejo, S.A. de C.V.
   Mexico    None. CDE Mexico, S.A. de C.V.    Mexico    None. Paramount Gold de
Mexico S.A. de C.V.    Mexico    None.

 

  2   

Schedule 3.01

Jurisdiction of Organization and Qualification



--------------------------------------------------------------------------------

Loan Party or Subsidiary

  

Jurisdiction of Organization

  

Other Jurisdictions of Qualification

Minera Gama S.A. de C.V.    Mexico    None. Coeur Mexicana, S.A. de C.V.   
Mexico    None. Coeur La Preciosa Silver Corp.    Canada    None. Palmarejo
Silver and Gold ULC    Canada    None. 0986566 B.C., ULC    Canada    None.
Global Royalty Corp.    Canada    None. 1570926 Alberta Ltd.    Canada    None.
Magnetic Resources Ltd.    Canada    None. Coeur Tanzania Limited    Tanzania   
None. CDE Tanzania Limited    Tanzania    None. Empresa Minera Manquiri, S.A.   
Bolivia    None. Coeur Argentina, S.R.L    Argentina    None. Coeur Joaquin,
S.R.L.    Argentina    None. CDE Argentina, S.R.L.    Argentina    None. Coeur
Gold New Zealand, Ltd.    New Zealand    None. Golden Cross Joint Venture    New
Zealand    None. La Preciosa Silver, S.A. de C.V.    Mexico    None. Proyectos
Mineros La Preciosa, S.A. de C.V.    Mexico    None.

 

  3   

Schedule 3.01

Jurisdiction of Organization and Qualification



--------------------------------------------------------------------------------

Schedule 3.02

Subsidiaries and Capitalization

 

Loan Party or Subsidiary

  

Authorized Capital Stock

  

Outstanding Capital Stock and
Holder(s)

  

Other Outstanding Options,
Warrants, Etc.

and Holder(s)

Coeur Mining, Inc.   

300,000,000 Common shares

 

10,000,000 Preferred shares

  

137,152,336 common shares and 0 preferred shares issued and outstanding as of
May 31, 2015.

 

Common shares are publicly issued and traded on the New York Stock Exchange.

  

Options outstanding: 857,153

 

Warrants outstanding: 1,588,768

Coeur Explorations, Inc.    2,500 Common shares    2,500 shares (Coeur Mining,
Inc.)    None. Coeur Alaska, Inc.    1,000 shares    100 Common shares (Coeur
Mining, Inc.)    None. Coeur Rochester, Inc.    60,000,000 Common shares   
1,000 Common shares (Coeur Mining, Inc.)    None. Coeur South America Corp.   
100,000 Common shares    10,000 Common shares (Coeur Capital, Inc.)    None.
Coeur Sub One, Inc.    100 Common shares    100 Common shares (Coeur Mining,
Inc.)    None. Coeur Sub Two, Inc.   

100 Common shares

 

  

100 Common shares (Coeur Mining, Inc.)

 

   None.   

1 Preferred share

   1 Preferred share (Coeur South America Corp.)    Coeur Capital, Inc.    100
Common share    100 Common shares (Coeur Mining, Inc.)    None. Coeur New
Zealand, Inc.    100 Common shares    100 Common shares (Coeur Mining, Inc.)   
None. Ocampo Resources, Inc.   

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares

  

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares (Palmarejo Silver and Gold ULC)

   None. Ocampo Services, Inc.   

1,000 Common shares

 

10 Series A Preferred shares

  

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares (Palmarejo Silver and Gold ULC)

   None. Mexco Holdings, LLC    LLC Interest    All LLC Interest held by
Fairview Gold Pty Ltd    None. Mexco Resources, LLC    LLC Interest    All LLC
Interest held by Fairview Gold Pty Ltd    None. Callahan Mining Corporation   
1,000 Common shares    1,000 Common shares (Coeur Mining, Inc.)    None.

 

  4   

Schedule 3.02

Subsidiaries and Capitalization



--------------------------------------------------------------------------------

Loan Party or Subsidiary

  

Authorized Capital Stock

  

Outstanding Capital Stock and
Holder(s)

  

Other Outstanding Options,
Warrants, Etc.

and Holder(s)

Coeur d’Alene Mines Australia Pty Ltd.    2 ordinary shares    2 ordinary shares
(Coeur Sub Two, Inc.)    None. Bolnisi Gold Pty Ltd.    285,542,321 ordinary
shares    285,542,321 ordinary shares (Coeur d’Alene Mines Australia Pty Ltd.)
   None. Fairview Gold Pty Ltd.    563,421 ordinary shares    563,421 ordinary
shares (Bolnisi Gold Pty Ltd.)    None. CDE Australia Pty Ltd   

1,275,285 ordinary shares

 

16,675,120 redeemable preference shares

  

1,275,285 ordinary shares (Coeur Capital, Inc.)

 

16,675,120 redeemable preference shares (Coeur Capital, Inc.)

   None. Servicios Administrativos Palmarejo, S.A. de C.V.    50 Series A shares
  

25 Series A shares (Mexco Holdings, LLC)

 

25 Series A shares (Mexco Resources, LLC)

   None. Servicios Profesionales Palmarejo, S.A. de C.V.    50 Series A shares
  

25 Series A shares (Mexco Holdings, LLC)

 

25 Series A shares (Mexco Resources, LLC)

   None. CDE Mexico, S.A. de C.V.    500 Series B shares   

499 Series B shares (Coeur Explorations, Inc.)

 

1 Series B share (Coeur Mining, Inc.)

   None. Coeur Mexicana, S.A. de C.V.    1,494,210 Series A shares   

1,476,189 Series A shares (Ocampo Services, Inc.)

 

18,021 Series A shares (Ocampo Resources, Inc.)

   None. Palmarejo Silver and Gold ULC    Unlimited Common shares    94,335,238
Common shares (Fairview Gold Pty Ltd)    None. Coeur Tanzania Limited   
25,000,000 ordinary shares    2 shares (Coeur Mining, Inc.)    None. CDE
Tanzania Limited    25,000,000 ordinary shares    2 shares (Coeur Tanzania
Limited)    None. Empresa Minera Manquiri S.A.    12,422 Acciones   

12,397 Acciones (Coeur Mining, Inc.)

 

24 Acciones. (Coeur Explorations, Inc.)

 

1 Acciones (Coeur South America Corporation)

   None.

 

  5   

Schedule 3.02

Subsidiaries and Capitalization



--------------------------------------------------------------------------------

Loan Party or Subsidiary

  

Authorized Capital Stock

  

Outstanding Capital Stock and
Holder(s)

  

Other Outstanding Options,
Warrants, Etc.

and Holder(s)

Coeur Argentina, S.R.L    15,018,306 quotas   

12,599,950 quotas (Coeur Mining, Inc.)

 

2,418,356 quotas (Coeur South America Corp.)

   None. Coeur Gold New Zealand, Ltd.    4,690,000 shares    4,690,000 Shares
(Coeur New Zealand, Inc.)    None. Golden Cross Joint Venture    100%
Participating Interest   

80% (Coeur Gold New Zealand, Ltd.)

 

20% (Viking Mining Company Limited)

   None. Coeur Joaquin, S.R.L.    80,845 quotas   

34,983 quotas (Coeur South America Corp.)

 

45,862 quotas (Coeur Mining, Inc.)

   None. Coeur La Preciosa Silver Corp.    142,118,989 shares    142,118,989
shares (Coeur Mining, Inc.)    None. La Preciosa Silver, S.A. de C.V.   

5,000 fixed shares

 

5,000 variable shares

  

49 shares (Proyectos Mineros La Preciosa, S.A. de C.V.)

 

1 shares (Coeur La Preciosa Silver Corp.)

   None. Proyectos Mineros La Preciosa, S.A. de C.V.   

5,000 fixed shares

 

5,000 variable shares

  

4,999 fixed shares (Coeur La Preciosa Silver Corp.)

 

1 fixed share (La Preciosa Silver, S.A. de C.V.)

 

5,000 variable shares (Coeur La Preciosa Silver Corp.)

   None. 0986566 B.C., ULC    Unlimited    100,101 common shares (Coeur Capital,
Inc.)    None. Global Royalty Corp.    Unlimited    10,233,154 common shares
(0986566 B.C. ULC)    None. 1570926 Alberta Ltd.    Unlimited    7,000,000
common shares (Global Royalty Corp.)    None. Paramount Gold de Mexico S.A. de
C.V.    5,000 shares   

4,999 shares (Coeur San Miguel Corp.)

 

1 share (Magnetic Resources, Ltd.)

   None.

 

  6   

Schedule 3.02

Subsidiaries and Capitalization



--------------------------------------------------------------------------------

Loan Party or Subsidiary

  

Authorized Capital Stock

  

Outstanding Capital Stock and
Holder(s)

  

Other Outstanding Options,
Warrants, Etc.

and Holder(s)

Minera Gama S.A. de C.V.   

60,000 Series A shares

 

4,501,000 Series B shares

  

59,998 Series A shares (Magnetic Resources, Ltd.)

 

2 Series A shares (Coeur San Miguel Corp.)

 

4,501,000 Series B shares (Magnetic Resources, Ltd.)

   None. Coeur San Miguel Corp.    100 common shares.    100 common share (Coeur
Mining, Inc.)    None. Paramount Metals Corp.       100% of issued common shares
owned by Coeur San Miguel Corp.    None. Magnetic Resources Ltd.    100,000,000
   8,400,000 (Coeur San Miguel Corp.)    None. CDE Argentina, S.R.L.    15,000
quotas   

1,500 quotas (Coeur South America Corp.)

 

13,500 quotas (Coeur Argentina S.R.L.)

   None. Wharf Resources (U.S.A.), Inc.   

1,000,000 common shares

 

1,000,000 preferred shares

   50,000 common shares (Coeur Mining, Inc.)    None. Wharf Resources Management
Inc.    100 common shares    100 common shares (Wharf Resources (U.S.A.), Inc.)
   None. Wharf Reward Mines Inc.    100 common shares    100 common shares
(Wharf Resources (U.S.A.), Inc.    None. Wharf Gold Mines Inc.    100 common
shares    100 common shares (Wharf Resources (U.S.A.), Inc.    None. Golden
Reward Mining Company Limited Partnership    N/A   

1% partnership interest (Wharf Reward Mines Inc.)

 

99% partnership interest (Wharf Gold Mines Inc.)

   None. Cervantes, LLC    N/A    100% of the membership interests (Coeur
Explorations, Inc.)    None.

 

  7   

Schedule 3.02

Subsidiaries and Capitalization



--------------------------------------------------------------------------------

Schedule 3.03

Organizational Structure

 

8

Schedule 3.03

Organizational Structure



--------------------------------------------------------------------------------

Schedule 3.12

ERISA Plans

None.

 

9

Schedule 3.12

ERISA Plans



--------------------------------------------------------------------------------

Schedule 3.15

Labor and Collective Bargaining Agreements

The Company maintains a labor agreement in South America with Sindicato de
Trabajadorés Mineras de la Empresa Manquiri S.A. at the San Bartolomé mine in
Bolivia. The San Bartolomé mine labor agreement is in effect for 2015.

 

10

Schedule 3.15

Labor and Collective Bargaining Agreements



--------------------------------------------------------------------------------

Schedule 3.19

Real Property

A. Owned, Leased or Subleased Real Property

 

Description

  

Location

  

Owner

Palmarejo Mine    Chihuahua State, Mexico    Coeur Mexicana, S.A. de C.V. Golden
Cross Mine    South Auckland, New Zealand    Coeur Gold New Zealand Limited San
Bartolomé Mine    Tomas Frias Province, Bolivia    Empresa Minera Manquiri S.A.
Kensington Mine    Juneau, Juneau Recording District, Alaska    Coeur Alaska,
Inc. Rochester Mine    Rochester, Pershing County, Nevada    Coeur Rochester,
Inc. Wharf Mine    Lawrence County, South Dakota    Wharf Resources (U.S.A.),
Inc. Ropes Mine    Ishpeming, Ishpeming Township, Michigan    Callahan Mining
Corp. Martha Mine    Santa Cruz Province, Argentina    Coeur Argentina, S.R.L.
Endeavor Mine – certain interests in silver production and reserves    New South
Wales, Australia    CDE Australia Pty. Ltd Certain Cateos, Manifestaciones de
Descubrimiento, and Concesiones    Santa Cruz Province, Argentina    Coeur
Argentina, S.R.L. Other Real Property   

Shoshone County, Idaho

Kootenai County, Idaho

   Coeur Mining, Inc. Corporate Offices    Chicago, Cook County, Illinois   
Coeur Mining, Inc. Proyecto Khory Huasi    Nor Chichas Province, Bolivia   
Empresa Minera Manquiri S.A. Joaquín silver-gold project    Santa Cruz Province,
Argentina    Coeur Joaquín S.R.L. La Preciosa silver project    Durango State,
Mexico   

La Preciosa Silver, S.A. de C.V.

Cervantes, LLC.

B. Exceptions

Litigation related to disputed ownership of varying portions of five parcels of
propiedad privada located in the Municipality of Canatlán, Durango, Mexico,
which is the subject of Ejido Ricardo Flores Magón vs. Cervantes, LLC. et al.
Juicio Agrario 170/2006

 

  11   

Schedule 3.19

Real Property



--------------------------------------------------------------------------------

Schedule 3.22

Litigation

None.

 

12

Schedule 3.22

Litigation



--------------------------------------------------------------------------------

Schedule 4.01

Mortgaged Property

 

Property Description

  

State

  

County/Recording District

  

Owner

Kensington Mine    Alaska    Juneau    Coeur Alaska, Inc. Rochester Mine   
Nevada    Pershing    Coeur Rochester, Inc. Wharf Mine    South Dakota   
Lawrence    Wharf Resources (U.S.A.), Inc.

 

  13   

Schedule 4.01

Mortgaged Property



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Credit Line Modification Agreement, dated as of December 29, 2014, modifying
that certain Simple Credit Line Agreement, dated as of June 2012, by and between
Banco BISA S.A. and Empresa Minera Manquiri S.A. (Balance is $18,212,644 as of
March 31, 2015; maximum facility amount of $27.0 million)

 

2. 3.25% Convertible Notes due 2028 ($712,000 aggregate principal outstanding as
of March 31, 2015) .

 

3. 7.875% Senior Notes due 2021 ($432,905,000 outstanding as of March 31, 2015.)

 

4. Promissory Note, pursuant to which Wharf Resources (U.S.A.), Inc. owes
approximately $3.75 million to Black Hills Chair Lift Company.

 

5. Promissory Note, pursuant to which BH Development, LLC owes approximately
$2.6 million to Golden Reward Mining Company Limited Partnership.

 

6. Promissory Note, dated February 18, 2011, issued by Black Hills Chair Lift
Company in favor of Wharf Resources (U.S.A.), Inc., pursuant to which Black
Hills Chair Lift Company owes approximately $1.2 million to Wharf Resources
(U.S.A.), Inc.

 

7. Certain Loan Parties and Material Subsidiaries are obligors to reclamation
bonds that secure potential future reclamation obligations relating to the mines
operated by such entities.

 

8. Royalty Stream Agreement, dated as of January 20, 2009, by and between Coeur
Mexicana S.A. de C.V. and Franco-Nevada Mexico Corporation S.A. de C.V.

 

9. Hedging Obligations under the ISDA 2002 Master Agreement, dated as of June 8,
2011, by and between Mitsui & Co. Precious Metals, Inc. and Coeur Mining, Inc.
(formally known as Coeur D’Alene Mines Corporation), together with the
confirmations, schedules and annexes thereto.

 

10. Hedging Obligations under the ISDA 2002 Master Agreement, dated as of
September 15, 2010, by and between JPMorgan Chase Bank, National Association and
Coeur Mining, Inc. (formally known as Coeur D’Alene Mines Corporation), together
with the confirmations, schedules and annexes thereto.

 

11. Hedging Obligations under the ISDA 2002 Master Agreement, dated as of
April 6, 2011, by and between The Toronto-Dominion Bank and Coeur Mining, Inc.
(formerly known as Coeur D’Alene Mines Corporation), together with the
confirmations, schedules and annexes thereto.

 

14

Schedule 6.01

Existing Indebtedness



--------------------------------------------------------------------------------

12. Hedging Obligations under the ISDA Master Agreement, dated as of
September 18, 2012, by and between Wells Fargo Bank, National Association and
Coeur Mining, Inc. (formerly known as Coeur D’Alene Mines Corporation), together
with the confirmations, schedules and annexes thereto.

 

13. Hedging Obligations under the ISDA 2002 Master Agreement, dated as of
February 12, 2014, by and between The Private Bank and Trust Company and Coeur
Mining, Inc., together with the confirmations, schedules and annexes thereto.

 

15

Schedule 6.01

Existing Indebtedness



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

Liens securing those Hedging Obligations listed on Schedule 6.01.

 

16

Schedule 6.02

Existing Liens